Exhibit 10.1
Execution Version
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
AMENDED AND RESTATED SECURITY
AGREEMENT AND PLEDGE AGREEMENT
     This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, AMENDED AND
RESTATED SECURITY AGREEMENT AND PLEDGE AGREEMENT (this “Amendment”), dated as of
September 9, 2010, among UNIFI, INC., a New York corporation (the “Parent”), the
subsidiaries of the Parent from time to time party to the Credit Agreement
referred to below (the “Subsidiaries”; and together with the Parent, the
“Borrowers”), each lender from time to time party to the Credit Agreement
referred to below (the “Lenders”), and BANK OF AMERICA, N.A., as Administrative
Agent (in such capacity, the “Agent”).
RECITALS
     A. The Borrowers, the Lenders, and the Agent are party to an Amended and
Restated Credit Agreement dated as of May 26, 2006 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Agent and the Lenders have extended certain credit
facilities to the Borrowers.
     B. The Borrowers and the Agent are party to an Amended and Restated
Security Agreement dated as of May 26, 2006 (as amended, restated, supplemented
or otherwise modified from time to time, the “Security Agreement”), pursuant to
which each Borrower granted a security interest in the Collateral (as defined
therein) in favor of the Agent, on behalf of the Lenders.
     C. The Borrowers and the Agent are party to a Pledge Agreement dated as of
May 26, 2006 (as amended, restated, supplemented or otherwise modified from time
to time, the “Pledge Agreement”), pursuant to which each Borrower granted a
security interest in the Pledged Collateral (as defined therein) in favor of the
Agent, on behalf of the Lenders.
     D. The Agent and the Lenders have agreed to reallocate the Commitments
among the Lenders in accordance with Section 4 hereof.
     E. The Borrowers have requested that the Agent and the Lenders agree to
certain amendments with respect to the Credit Agreement, the Security Agreement
and the Pledge Agreement, and subject to the terms and conditions set forth
herein, the Agent and each of the Lenders have agreed to grant such requests of
the Borrowers.
     NOW, THEREFORE, for valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:
     1. Defined Terms. Unless otherwise defined herein, capitalized terms used
herein (including, without limitation, in the introductory paragraph and the
statement of purpose hereto) shall have the meanings, if any, assigned to such
terms in the Credit Agreement (as amended by this Agreement). As used herein,
“Amendment Documents” means this Amendment, the Credit Agreement (as amended by
this Amendment), the Security Agreement (as amended by this Amendment), the
Pledge Agreement (as amended by this Amendment) and each certificate and other
document executed and delivered by the Borrowers pursuant to Section 7 hereof.





--------------------------------------------------------------------------------



 



     2. Interpretation. The rules of interpretation set forth in Section 14.22
of the Credit Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.
     3. Credit Agreement Amendments. The Credit Agreement is hereby amended as
set forth on Exhibit A.
     4. Schedules.
     (a) The Schedules to the Credit Agreement are hereby amended in their
entirety to read as attached to the Credit Agreement, as amended hereby,
including, without limitation, Schedule 1.2 which shall set forth the
reallocated Commitments of the Lenders as of the Effective Date.
     (b) The Schedules to the Security Agreement (as amended by this Amendment)
are hereby amended in their entirety to read as attached hereto as Exhibit B.
     (c) The Schedules to the Pledge Agreement (as amended by this Amendment)
are hereby amended in their entirety to read as attached hereto as Exhibit C.
     5. Security Agreement Amendments. The Security Agreement is hereby amended
as follows:
     (a) The definition of “Cash Dominion Period” is hereby amended and restated
in its entirety as follows:
     “Cash Dominion Period” means the period beginning on a Cash Dominion
Trigger Event and continuing until no Event of Default is existing and
Availability has been at least equal to the greater of 15% of the Maximum
Revolver Amount or $11,250,000 for a period of ninety (90) consecutive days.
     (b) The definition of “Cash Dominion Trigger Event” is hereby amended and
restated in its entirety as follows:
     “Cash Dominion Trigger Event” means the occurrence of any one or more of
the following events: (a) the date on which a Default or an Event of Default
shall have occurred (beyond the expiration of the applicable grace or cure
period) and (b) the date on which Availability falls below 15% of the Maximum
Revolver Amount.
     (c) The definition of “Excluded Assets” is hereby amended to add the
following sentence at the end of clause (vi) of such definition:
          As of the First Amendment Closing Date, there are no Excluded
Securities.

2



--------------------------------------------------------------------------------



 



     (d) The Security Agreement is hereby amended to replace the phrase “for the
benefit of the Agent and the Lenders” with “for the benefit of the Agent and the
other Secured Parties” in each place where it occurs.
     (e) Section 4 of the Security Agreement is hereby amended to replace the
phrases “for the benefit of the Lenders” and “for the ratable benefit of the
Lenders” with “for the benefit of the Secured Parties” in each place where they
occur.
     (f) Section 11(d) of the Security Agreement is hereby amended to replace
the phrase “for the benefit of itself and the Lenders” with “for the benefit of
itself and the other Secured Parties”.
     (g) Section 5(m) of the Security Agreement is hereby amended to replace the
phrase “for the benefit of the Lenders” with “for the benefit of the Secured
Parties”.
     (h) Section 4(h) of the Security Agreement is hereby amended and restated
in its entirety as follows:
     (h) Inventory. None of such Obligor’s Inventory is held by a third party
(other than another Obligor) pursuant to consignment, sale or return, sale on
approval or similar arrangement, without the consent of the Agent, except as
permitted pursuant to Section 5(k)(vi) hereof. All of each Obligor’s Inventory
has been produced in compliance with all material respects with all requirements
of the Federal Fair Labor Standards Act of 1938, as amended, and all rules,
regulations and orders thereunder.
     (i) The following new clause (E) is hereby added to the end of
Section 5(g)(i) of the Security Agreement:
     and (E) such agreements or instruments as are necessary to perfect the
Agent’s security interest in Equipment and other assets owned by Unifi Equipment
Leasing, LLC which are located in Mexico,
     (j) Section 5(k)(vi) of the Security Agreement is hereby amended and
restated in its entirety as follows:
     (vi) Not sell any inventory on a bill-and-hold, guaranteed sale, sale and
return, sale on approval, consignment or other repurchase return basis without
the consent of the Agent; provided that any Borrower may, without the Agent’s
consent, enter into such arrangements with customers located outside of the
United States so long as (A) the value of the Inventory subject to all such
arrangements for which the Agent’s consent has not been received does not at any
time exceed $20,000,000, (B) pro forma Thirty Day Average Excess Availability
immediately prior to entering into such arrangements is at least equal to 27.5%
of the Maximum Revolver Amount and Availability on the date thereof, both before
and after giving effect to such arrangements, is at least equal to 27.5% of the

3



--------------------------------------------------------------------------------



 



Maximum Revolver Amount and (C) no Default or Event of Default shall exist prior
to or immediately after entering into such arrangements.
     6. Pledge Agreement Amendment. The Pledge Agreement is hereby amended to
replace the phrases “for the benefit of the Lenders” and “for the ratable
benefit of the Lenders” with “for the benefit of the Secured Parties” in each
place where they occur.
     7. Conditions to Effectiveness. Upon the satisfaction of each of the
following conditions, this Agreement shall be deemed to be effective (the date
such conditions are satisfied, the “Effective Date”):
     (a) the Agent shall have received counterparts of this Amendment (including
all Exhibits hereto) executed by the Agent, the Lenders and the Borrowers and
the Borrowers shall have performed and complied with all covenants, agreements
and conditions contained in this Amendment, the Credit Agreement and the other
Loan Documents which are required to be performed or complied with by the
Borrowers before or on such Effective Date;
     (b) upon making the Revolving Loans (including such Revolving Loans made to
reimburse fees, costs and expenses then payable under this Amendment, the Credit
Agreement or the Fee Letter dated as of July 26, 2010), and the consummation of
the transactions contemplated hereby, and with all of the Borrowers’ obligations
current in accordance with historical practices, the Borrowers shall have
Availability of at least $25,000,000;
     (c) all representations and warranties made hereunder and in the other Loan
Documents shall be true and correct as if made on such date;
     (d) no Default or Event of Default shall have occurred and be continuing
after giving effect to the Loans to be made and the Letters of Credit to be
issued on the Effective Date;
     (e) the Agent and the Lenders shall have received such opinions of counsel
for the Borrowers as the Agent or any Lender shall request, each such opinion to
be in a form, scope, and substance satisfactory to the Agent, the Lenders, and
their respective counsel and shall include among other things, an opinion that
this Amendment does not cause a violation under the Senior Secured Notes
Indenture;
     (f) the Agent shall have received:
     (i) searches of UCC filings in the jurisdiction of the chief executive
office and state of incorporation of each Borrower and each jurisdiction where a
filing would need to be made in order to perfect the Agent’s security interest
in the Collateral, copies of the financing statements on file in such
jurisdictions and evidence that no Liens exist other than Permitted Liens;
     (ii) searches of ownership of intellectual property in the appropriate
governmental offices;

4



--------------------------------------------------------------------------------



 



     (iii) duly executed UCC-3 Termination Statements and such other
instruments, in form and substance satisfactory to the Agent, as shall be
necessary to terminate and satisfy all Liens on the Property of the Borrowers
except Permitted Liens;
     (iv) such patent/trademark/copyright filings as requested by the Agent in
order to perfect the Agent’s security interest in intellectual property;
     (v) all instruments and chattel paper in the possession of any of the
Credit Parties, together with allonges or assignments as may be necessary or
appropriate to perfect the Agent’s security interest in the Collateral;
     (vi) duly executed consents as are necessary, in the Agent’s sole
discretion, to perfect the Lenders’ security interest in the Collateral;
     (vii) in the case of any personal property Collateral of $100,000 or
greater located at premises leased by a Borrower, such estoppels letters,
consents and waivers from the landlords on such real property or bailees as may
be required by the Agent; and
     (viii) duly executed Account Control Agreements with respect to Collateral
for which a control agreement is required for perfection of the Agent’s security
interest under the UCC;
     (g) the Agent shall have received a certificate of a Responsible Officer of
each Borrower, certifying (i) that attached copies of such Borrower’s articles
of incorporation (or the equivalent thereof) and bylaws (or the equivalent
thereof) are true and complete, and in full force and effect, without amendment
except as shown; (ii) that an attached copy of resolutions authorizing execution
and delivery of the Amendment is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked; and (iii) to the title, name and signature of each Person authorized
to sign the Amendment and any other Loan Documents (the Agent may conclusively
rely on this certificate until it is otherwise notified by the applicable
Borrower in writing);
     (h) the Agent shall have received copies of the charter documents of each
Borrower, certified to be true and correct as of a recent date by the Secretary
of State or other appropriate official of such Borrower’s jurisdiction of
organization;
     (i) the Agent shall have received good standing certificates for each
Borrower, issued by the Secretary of State or other appropriate official of such
Borrower’s jurisdiction of organization and each other jurisdiction reasonably
requested by the Agent where such Borrower’s conduct of business or ownership of
Property necessitates qualification;
     (j) the Borrowers shall have paid all fees and expenses of the Agent and
the Attorney Costs incurred in connection with this Amendment or any of the Loan
Documents and the transactions contemplated hereby or thereby;
     (k) all proceedings taken in connection with the execution of this
Amendment, all other Loan Documents and all documents and papers relating
thereto shall be satisfactory in form, scope, and substance to the Agent and the
Lenders;

5



--------------------------------------------------------------------------------



 



     (l) the completion by the Agent of its due diligence in connection with the
Loan Documents, with the results thereof, being acceptable to the Agent;
     (m) there shall not have occurred a material adverse change (i) in the
business, assets, Properties, liabilities (actual or contingent), operations or
condition (financial or otherwise) of the Borrowers and their Subsidiaries,
taken as a whole, since June 28, 2009 or (ii) in the facts and information
regarding such entities as represented through the date hereof;
     (n) there shall not exist any pending or threatened litigation,
investigation, bankruptcy or insolvency, injunction, order or claim affecting or
relating to any Borrower, this Amendment, the Credit Agreement and the other
Loan Documents, the Senior Secured Notes or the Senior Secured Notes Indenture,
that has not been settled, dismissed, vacated, discharged or terminated prior to
the Effective Date which could reasonably be expected to have a Material Adverse
Effect;
     (o) the Agent shall have received inventory appraisals and field
examinations by the Agent and its affiliates and/or third parties, in scope and
with results in all respects satisfactory to the Agent in its sole discretion;
     (p) the Borrowers shall have notified the Senior Secured Notes Collateral
Agent and the Senior Secured Notes Trustee that the parties hereto are entering
into this Agreement; and
     (q) without limiting the generality of the items described above, the
Borrowers and each Person guarantying or securing payment of the Obligations
shall have delivered or caused to be delivered to the Agent (in form and
substance reasonably satisfactory to the Agent), such financial statements,
instruments, resolutions, documents, agreements, certificates, opinions and
other items as may be reasonably required by the Agent and its counsel.
     The acceptance by the Borrowers of any Loans made or Letters of Credit
issued on the Effective Date shall be deemed to be a representation and warranty
made by the Borrowers to the effect that all of the conditions precedent to the
making of such Loans or the issuance of such Letters of Credit have been
satisfied, with the same effect as delivery to the Agent and the Lenders of a
certificate signed by a Responsible Officer of the Parent on behalf of the
Borrowers, dated the Effective Date, to such effect.
     Execution and delivery to the Agent by a Lender of a counterpart of this
Amendment shall be deemed confirmation by such Lender that (i) all conditions
precedent herein have been fulfilled to the satisfaction of such Lender,
(ii) the decision of such Lender to execute and deliver to the Agent an executed
counterpart of this Amendment was made by such Lender independently and without
reliance on the Agent or any other Lender as to the satisfaction of any
condition precedent set forth herein, and (iii) all documents sent to such
Lender for approval consent, or satisfaction were acceptable to such Lender.
     8. Effect of the Agreement. Except as expressly provided herein, the Credit
Agreement, the Security Agreement, the Pledge Agreement, and the other Loan
Documents shall remain unmodified and in full force and effect. Except as
expressly set forth herein, this Amendment shall not be deemed (a) to be a
waiver of, or consent to, a modification or amendment of, any other term or
condition of the Credit Agreement, the Security Agreement, the

6



--------------------------------------------------------------------------------



 



Pledge Agreement, or any other Loan Document, (b) to prejudice any other right
or rights which the Agent or the Lenders may now have or may have in the future
under or in connection with the Credit Agreement, the Security Agreement, the
Pledge Agreement, or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (c) to be a commitment or
any other undertaking or expression of any willingness to engage in any further
discussion with the Borrowers or any other Person with respect to any waiver,
amendment, modification or any other change to the Credit Agreement, the
Security Agreement, the Pledge Agreement, or the Loan Documents or any rights or
remedies arising in favor of the Lenders or the Agent, or any of them, under or
with respect to any such documents or (d) to be a waiver of, or consent to or a
modification or amendment of, any other term or condition of any other agreement
by and among the Borrowers, on the one hand, and the Agent or any other Lender,
on the other hand.
     9. Representations and Warranties. Each Borrower hereby represents and
warrants to the Agent and the Lenders as follows:
     (a) After giving effect to this Amendment, no Default has occurred and is
continuing.
     (b) The execution, delivery and performance by each Borrower of this
Amendment has been duly authorized by all necessary corporate and other action
and does not and will not require any registration with, consent or approval of,
or notice to or action by, any Person (including any Governmental Authority) in
order to be effective and enforceable.
     (c) The Amendment Documents constitute the legal, valid and binding
obligations of each Borrower, as applicable, and are enforceable against each
such Person in accordance with their respective terms, without defense,
counterclaim or offset.
     (d) All representations and warranties of the Borrowers contained in
Article 6 of the Credit Agreement are true and correct on and as of the
Effective Date, except to the extent that any such representation and warranty
specifically relates to an earlier date.
     (e) Each Borrower is entering into this Amendment on the basis of its own
investigation and for its own reasons, without reliance upon the Agent, the
Lenders or any other Person.
     10. Miscellaneous.
     (a) This Amendment shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns. No third
party beneficiaries are intended in connection with this Amendment.
     (b) THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 14.3 AND 14.4
OF THE CREDIT AGREEMENT RELATING TO GOVERNING LAW, VENUE AND WAIVER OF RIGHT TO
TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE INCORPORATED HEREIN
IN FULL.

7



--------------------------------------------------------------------------------



 



     (c) This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Transmission of signatures of any
party by facsimile shall for all purposes be deemed the delivery of original,
executed counterparts thereof and the Agent is hereby authorized to make
sufficient photocopies thereof to assemble complete counterparty documents.
     (d) This Amendment, together with the other Amendment Documents and the
Credit Agreement, contains the entire and exclusive agreement of the parties
hereto with reference to the matters discussed herein and therein. This
Amendment supersedes all prior drafts and communications with respect thereto.
This Amendment may not be amended except in accordance with the provisions of
Section 11.1 of the Credit Agreement.
     (e) If any term or provision of this Amendment shall be deemed prohibited
by or invalid under any applicable law, such provision shall be invalidated
without affecting the remaining provisions of this Amendment or the Credit
Agreement, respectively.
     (f) Each Borrower covenants to pay to or reimburse the Agent, upon demand,
for all reasonable out-of-pocket costs and expenses incurred in connection with
the development, preparation, negotiation, execution and delivery of this
Amendment.
     (g) This Amendment shall constitute a “Loan Document” under and as defined
in the Credit Agreement.
[Signature Pages Follow]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

            UNIFI, INC., a New York corporation
      By:   /s/ Ronald L. Smith        Name:   Ronald L. Smith        Title:  
Vice President & CFO     

            UNIFI MANUFACTURING, INC.,
a North Carolina corporation
      By:   /s/ Ronald L. Smith        Name:   Ronald L. Smith        Title:  
Vice President & CFO     

            UNIFI TEXTURED POLYESTER, LLC,
a North Carolina limited liability company
      By:   /s/ Ronald L. Smith        Name:   Ronald L. Smith        Title:  
Vice President     

            UNIMATRIX AMERICAS, LLC,
a North Carolina limited liability company
      By:   /s/ Ronald L. Smith        Name:   Ronald L. Smith        Title:  
President     

            UNIFI SALES & DISTRIBUTION, INC.,
a North Carolina corporation
      By:   /s/ Ronald L. Smith        Name:   Ronald L. Smith        Title:  
Vice President & CFO     

[Signature Pages Continue]
[First Amendment - Unifi, Inc.]

 



--------------------------------------------------------------------------------



 



            SPANCO INTERNATIONAL, INC.,
a North Carolina corporation
      By:   /s/ Ronald L. Smith        Name:   Ronald L. Smith        Title:  
Vice President     

            UNIFI EQUIPMENT LEASING, LLC,
a North Carolina limited liability company
      By:   /s/ Ronald L. Smith        Name:   Ronald L. Smith        Title:  
Vice President & CFO     

[First Amendment - Unifi, Inc.]


 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Administrative Agent
      By:   /s/ Andrew A. Doherty        Name:   Andrew A. Doherty       
Title:   Senior Vice President     

            BANK OF AMERICA, N.A., as a Lender
      By:   /s/ Andrew A. Doherty        Name:   Andrew A. Doherty       
Title:   Senior Vice President   

[First Amendment - Unifi, Inc.]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO CAPITAL FINANCE, INC., as a Lender
      By:   /s/ Samantha Alexander        Name:   Samantha Alexander       
Title:   Director     

[First Amendment - Unifi, Inc.]

 



--------------------------------------------------------------------------------



 



Exhibit A to First Amendment to Amended and Restated Credit Agreement,
Amended and Restated Security Agreement and Pledge Agreement
[First Amendment - Unifi, Inc.]

 



--------------------------------------------------------------------------------



 



 
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of May 26, 2006
(as amended by the First Amendment to Amended and Restated Credit Agreement,
Amended and Restated Security Agreement and Pledge Agreement
dated as of September 9, 2010)
Among
THE FINANCIAL INSTITUTIONS NAMED HEREIN,
as the Lenders
and
BANK OF AMERICA, N.A.,
as the Administrative Agent
and
UNIFI, INC.
and
ITS DOMESTIC SUBSIDIARIES,
as the Borrowers
 
BANC OF AMERICA SECURITIES LLC,
as Sole Lead Arranger And Sole Book Manager

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 LOANS AND LETTERS OF CREDIT
    1  
1.1 Total Facility
    1  
1.2 Revolving Loans
    2  
1.3 Letters of Credit
    6  
1.4 Bank Products
    10  
1.5 Increase of the Commitments
    10          
ARTICLE 2 INTEREST AND FEES
    12  
2.1 Interest
    12  
2.2 Continuation and Conversion Elections
    13  
2.3 Maximum Interest Rate
    14  
2.4 Agent Fees
    15  
2.5 Unused Line Fee
    15  
2.6 Letter of Credit Fee
    15          
ARTICLE 3 PAYMENTS AND PREPAYMENTS
    15  
3.1 Revolving Loans
    15  
3.2 Termination of Facility
    16  
3.3 Voluntary Reduction of Facility
    16  
3.4 [Reserved]
    16  
3.5 LIBOR Rate Loan Prepayments
    16  
3.6 Payments by the Borrowers
    16  
3.7 Payments as Revolving Loans
    17  
3.8 Apportionment, Application and Reversal of Payments
    17  
3.9 Indemnity for Returned Payments
    18  
3.10 Agent’s and Lenders’ Books and Records; Monthly Statements
    18          
ARTICLE 4 TAXES, YIELD PROTECTION AND ILLEGALITY
    19  
4.1 Taxes
    19  
4.2 Illegality
    21  
4.3 Increased Costs and Reduction of Return
    21  
4.4 Funding Losses
    22  
4.5 Inability to Determine Rates
    22  
4.6 Certificates of Agent
    23  
4.7 Survival
    23  
4.8 Mitigation; Mandatory Assignment
    23          
ARTICLE 5 BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES
    23  
5.1 Books and Records
    23  
5.2 Financial Information
    24  
5.3 Notices to the Lenders
    27          
ARTICLE 6 GENERAL WARRANTIES AND REPRESENTATIONS
    29  

-i-



--------------------------------------------------------------------------------



 



              Page  
6.1 Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents
    29  
6.2 Validity and Priority of Security Interest
    29  
6.3 [Reserved]
    30  
6.4 Corporate Name; Prior Transactions
    30  
6.5 Organization and Qualification
    30  
6.6 Financial Statements and Projections
    30  
6.7 Capitalization
    31  
6.8 Solvency
    31  
6.9 Debt
    31  
6.10 Distributions
    31  
6.11 Real Estate; Leases
    31  
6.12 Proprietary Rights
    32  
6.13 Trade Names
    32  
6.14 Litigation
    32  
6.15 Labor Disputes
    32  
6.16 Environmental Laws
    33  
6.17 No Violation of Law
    34  
6.18 No Default
    34  
6.19 ERISA Compliance
    34  
6.20 Taxes
    35  
6.21 Regulated Entities
    35  
6.22 Use of Proceeds; Margin Regulations
    35  
6.23 Copyrights, Patents, Trademarks and Licenses, etc.
    35  
6.24 No Material Adverse Change
    35  
6.25 Full Disclosure
    36  
6.26 Material Agreements
    36  
6.27 Bank Accounts
    36  
6.28 Governmental Authorization
    36  
 
       
ARTICLE 7 AFFIRMATIVE AND NEGATIVE COVENANTS
    36  
7.1 Taxes and Other Obligations
    36  
7.2 Legal Existence and Good Standing
    37  
7.3 Compliance with Law and Agreements; Maintenance of Licenses
    37  
7.4 Maintenance of Property; Inspection of Property
    37  
7.5 Insurance
    38  
7.6 Insurance and Condemnation Proceeds
    38  
7.7 Environmental Laws
    39  
7.8 Compliance with ERISA; Pension and Multi-employer Plans
    39  
7.9 Mergers, Consolidations or Sales
    39  
7.10 Distributions; Capital Change; Restricted Investments
    40  
7.11 Transactions Affecting Collateral or Obligations
    40  
7.12 Guaranties
    40  
7.13 Debt
    40  
7.14 Payments of Other Debt; Repurchases of Senior Secured Notes
    42  
7.15 Transactions with Affiliates
    43  
7.16 Investment Banking and Finder’s Fees
    43  

-ii-



--------------------------------------------------------------------------------



 



              Page  
7.17 Business Conducted
    43  
7.18 Liens
    43  
7.19 Sale and Leaseback Transactions
    43  
7.20 Subsidiaries
    43  
7.21 Fiscal Year
    44  
7.22 [Reserved]
    44  
7.23 Fixed Charge Coverage Ratio
    44  
7.24 [Reserved]
    44  
7.25 Use of Proceeds
    45  
7.26 [Reserved]
    45  
7.27 Bank Accounts
    45  
7.28 [Reserved]
    45  
7.29 Modification of Agreements
    45  
7.30 Restrictions on Subsidiary Distributions
    45  
7.31 Further Assurances
    46  
 
       
ARTICLE 8 CONDITIONS OF LENDING
    46  
8.1 Conditions Precedent to Closing
    46  
8.2 Conditions Precedent to Each Loan
    46  
 
       
ARTICLE 9 DEFAULT; REMEDIES
    47  
9.1 Events of Default
    47  
9.2 Remedies
    49  
 
       
ARTICLE 10 TERM AND TERMINATION
    50  
10.1 Term and Termination
    50  
 
       
ARTICLE 11 AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS
    51  
11.1 Amendments and Waivers
    51  
11.2 Assignments; Participations
    53  
 
       
ARTICLE 12 THE AGENT
    55  
12.1 Appointment and Authorization
    55  
12.2 Delegation of Duties
    55  
12.3 Liability of Agent
    55  
12.4 Reliance by Agent
    56  
12.5 Notice of Default
    56  
12.6 Credit Decision
    56  
12.7 Indemnification
    57  
12.8 Agent in Individual Capacity
    57  
12.9 Successor Agent
    58  
12.10 [Reserved]
    58  
12.11 Collateral Matters
    58  
12.12 Set-Off; Sharing of Payments
    59  
12.13 Agency for Perfection
    60  
12.14 Payments by Agent to Lenders
    60  

-iii-



--------------------------------------------------------------------------------



 



              Page  
12.15 Settlement
    60  
12.16 Letters of Credit; Intra Lender Issues
    63  
12.17 Concerning the Collateral and the Related Loan Documents
    65  
12.18 Field Audit and Examination Reports; Disclaimer by Lenders
    65  
12.19 Relation Among Lenders
    66  
12.20 Intercreditor Agreement
    66  
12.21 Bank Product Providers
    66  
 
       
ARTICLE 13 LIABILITY OF BORROWERS
    67  
13.1 Concerning Joint and Several Liability of the Borrowers
    67  
13.2 Agency of Parent for each other Borrower
    69  
 
       
ARTICLE 14 MISCELLANEOUS
    69  
14.1 No Waivers; Cumulative Remedies
    69  
14.2 Severability
    69  
14.3 Governing Law; Choice of Forum; Service of Process
    70  
14.4 WAIVER OF JURY TRIAL
    70  
14.5 Survival of Representations and Warranties
    71  
14.6 Other Security and Guaranties
    71  
14.7 Fees and Expenses
    71  
14.8 Notices
    72  
14.9 Waiver of Notices
    74  
14.10 Binding Effect
    74  
14.11 Indemnity of the Agent and the Lenders by the Borrowers
    74  
14.12 Limitation of Liability
    75  
14.13 Final Agreement
    75  
14.14 Counterparts
    75  
14.15 Captions
    76  
14.16 Right of Setoff
    76  
14.17 Confidentiality
    76  
14.18 Conflicts with Other Loan Documents
    77  
14.19 Accounting Terms
    77  
14.20 Patriot Act Notice
    77  
14.21 Amendment and Restatement
    77  
14.22 Interpretive Provisions
    78  

-iv-



--------------------------------------------------------------------------------



 



ANNEXES, EXHIBITS AND SCHEDULES

         
ANNEX A
  —   DEFINED TERMS
 
       
EXHIBIT A
  —   FORM OF REVOLVING LOAN NOTE
 
       
EXHIBIT B
  —   FORM OF BORROWING BASE CERTIFICATE
 
       
EXHIBIT C
  —   FINANCIAL STATEMENTS
 
       
EXHIBIT D
  —   FORM OF NOTICE OF BORROWING
 
       
EXHIBIT D-1
  —   FORM OF NOTICE OF BORROWING FOR EX-IM BANK REVOLVING LOANS (BORROWING BASE
CERTIFICATE)
 
       
EXHIBIT E
  —   FORM OF NOTICE OF CONTINUATION/CONVERSION
 
       
EXHIBIT F
  —   FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
 
       
EXHIBIT G
  —   FORM OF JOINDER AGREEMENT
 
       
EXHIBIT H
  —   FORM OF MONTHLY MANAGEMENT REPORT
 
       
SCHEDULE 1.1
  —   ASSIGNED CONTRACTS
 
       
SCHEDULE 1.2
  —   LENDERS’ COMMITMENTS
 
       
SCHEDULE 6.4
  —   CORPORATE NAME; PRIOR TRANSACTIONS
 
       
SCHEDULE 6.5
  —   ORGANIZATION AND QUALIFICATION
 
       
SCHEDULE 6.7
  —   CAPITALIZATION
 
       
SCHEDULE 6.9
  —   DEBT
 
       
SCHEDULE 6.11
  —   REAL ESTATE; LEASES
 
       
SCHEDULE 6.12
  —   PROPRIETARY RIGHTS
 
       
SCHEDULE 6.13
  —   TRADE NAMES
 
       
SCHEDULE 6.14
  —   LITIGATION
 
       
SCHEDULE 6.15
  —   LABOR DISPUTES
 
       
SCHEDULE 6.16
  —   ENVIRONMENTAL LAW
 
       
SCHEDULE 6.19
  —   ERISA COMPLIANCE
 
       
SCHEDULE 6.26
  —   MATERIAL AGREEMENTS
 
       
SCHEDULE 6.27
  —   BANK ACCOUNTS

-v-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 26, 2006, as
amended by that certain First Amendment to Amended and Restated Credit
Agreement, Amended and Restated Security Agreement and Pledge Agreement dated as
of September 9, 2010 (and as further amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), among the financial
institutions from time to time parties hereto (such financial institutions,
together with their respective successors and assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
Bank of America, N.A. with an office at 300 Galleria Parkway, Suite 800,
Atlanta, Georgia 30339, as administrative agent for the Lenders (in its capacity
as administrative agent, the “Agent”), Unifi, Inc., a New York corporation, with
offices at 7201 West Friendly Avenue, Greensboro, North Carolina 27410 (the
“Parent”) and the subsidiaries of the Parent parties hereto and such other
subsidiaries of the Parent that become parties hereto from time to time after
the date hereof, (the Parent and each such subsidiary is individually
hereinafter referred to as a “Borrower” and the Parent together with all such
subsidiaries are hereinafter collectively referred to as the “Borrowers”).
W I T N E S S E T H:
     WHEREAS, the Borrowers, the several banks and other financial institutions
party thereto and the Agent are parties to the Credit Agreement dated as of
December 7, 2001 (as amended, restated, modified or supplemented prior to the
date hereof, the “Existing Credit Agreement”); and
     WHEREAS, the Borrowers have requested, and the Lenders have agreed, to
amend and restate the Existing Credit Agreement hereby and to extend a revolving
credit facility to the Borrowers on the terms and conditions set forth in this
Agreement;
     WHEREAS, capitalized terms used in this Agreement and not otherwise defined
herein shall have the meanings ascribed thereto in Annex A which is attached
hereto and incorporated herein; the rules of construction contained therein
shall govern the interpretation of this Agreement, and all Annexes, Exhibits and
Schedules attached hereto are incorporated herein by reference;
     NOW, THEREFORE, in consideration of the mutual conditions and agreements
set forth in this Agreement, and for good and valuable consideration, the
receipt of which is hereby acknowledged, the Lenders, the Agent, and the
Borrowers hereby agree as follows.
ARTICLE 1
LOANS AND LETTERS OF CREDIT
     1.1 Total Facility
     Subject to all of the terms and conditions of this Agreement, the Lenders
agree to make available a total credit facility of up to $100,000,000 (the
“Total Facility”) to the Borrowers from time to time during the term of this
Agreement, which amount may be increased in accordance with Section 1.5. The
Total Facility shall be composed of a revolving line of credit consisting of
Revolving Loans and Letters of Credit described herein.

 



--------------------------------------------------------------------------------



 



     1.2 Revolving Loans
     (a) (i) Amounts. Subject to the satisfaction of the conditions precedent
set forth in Article 8 (and with respect to Ex-Im Bank Revolving Loans, such
other conditions precedent imposed by the Bank), each Lender severally, but not
jointly, agrees, upon a Borrower’s request from time to time on any Business Day
during the period from the Closing Date to the Termination Date, to make
revolving loans (the “Revolving Loans”) to the Borrowers (including Ex-Im Bank
Revolving Loans to Borrowers that are eligible borrowers under an Ex-Im Bank
Guaranteed Loan; provided, however, no Lender shall have any obligation to
extend an Ex-Im Bank Revolving Loan to any Borrower after the sooner of three
(3) years after the Funding Date of the initial Ex-Im Bank Revolving Loan, if
any, or the Termination Date) in amounts not to exceed such Lender’s Pro Rata
Share of Availability, except for Non Ratable Loans and Agent Advances and, as
otherwise set forth herein, with respect to Ex-Im Bank Revolving Loans. The
Lenders, however, in their unanimous discretion, may elect to make Revolving
Loans or issue or arrange to have issued Letters of Credit in excess of the
Borrowing Base on one or more occasions, but if they do so, neither the Agent
nor the Lenders shall be deemed thereby to have changed the limits of the
Borrowing Base or to be obligated to exceed such limits on any other occasion.
If any Borrowing would exceed Availability, the Lenders may refuse to make or
may otherwise restrict the making of Revolving Loans as the Lenders determine
until such excess has been eliminated, subject to the Agent’s authority, in its
sole discretion, to make Agent Advances pursuant to the terms of Section 1.2(i).
     (ii) At the request of Agent, the Borrowers shall execute and deliver to
each Lender that so requests a note to evidence the Revolving Loan of that
Lender. Each such note shall be in the principal amount of the Lender’s Pro Rata
Share of the Commitments, dated the date hereof and substantially in the form of
Exhibit A (each a “Revolving Loan Note” and, collectively, the “Revolving Loan
Notes”) This Agreement and each Revolving Loan Note, if applicable, shall
evidence the obligation of the Borrowers to pay the outstanding and utilized
amount of each Lender’s Pro Rata Share of the Commitments, or, if less, such
Lender’s Pro Rata Share of the aggregate unpaid principal amount of all
Revolving Loans to the Borrowers together with interest thereon as prescribed in
Section 1.2. The entire unpaid balance of the Revolving Loan and all other
non-contingent Obligations shall be immediately due and payable in full in
immediately available funds on the Termination Date.
     (b) Procedure for Borrowing.
     (i) Each Borrowing shall be made upon a Borrower’s irrevocable written
notice delivered to the Agent in the form of a notice of borrowing (“Notice of
Borrowing”), which must be received by the Agent prior to (x) 12:00 noon (New
York, New York time) three Business Days prior to the requested Funding Date, in
the case of LIBOR Rate Loans and (y) 1:00 p.m. (New York, New York time) on the
requested Funding Date, in the case of Base Rate Loans, specifying:
     (A) the amount of the Borrowing, which in the case of a LIBOR Rate Loan
must equal or exceed $3,000,000 (and increments of $1,000,000 in excess of such
amount);

2



--------------------------------------------------------------------------------



 



     (B) the requested Funding Date, which must be a Business Day;
     (C) whether the Revolving Loans requested are to be Base Rate Revolving
Loans or LIBOR Revolving Loans (and if not specified, it shall be deemed a
request for a Base Rate Revolving Loan); and
     (D) the duration of the Interest Period for LIBOR Revolving Loans (and if
not specified, it shall be deemed a request for an Interest Period of 30 days);
provided, however, that with respect to the Borrowing to be made on the Closing
Date, such Borrowings will consist of Base Rate Revolving Loans only.
     (ii) In lieu of delivering a Notice of Borrowing, a Borrower may give the
Agent telephonic or internet electronic notice of such request for advances to
the Designated Account on or before the deadline set forth above. The Agent at
all times shall be entitled to rely on such telephonic or internet electronic
notice in making such Revolving Loans, regardless of whether any written
confirmation is received.
     (iii) No Borrower shall have the right to request a LIBOR Rate Loan while a
Default or Event of Default has occurred and is continuing.
     (iv) Notwithstanding any language to the contrary in this Section, each
Borrowing that is to be an Ex-Im Bank Revolving Loan must be requested in
writing on the form of borrowing notice attached hereto as Exhibit D-1 and must
be delivered to the Agent’s Export Finance Department at the address set forth
in Section 14.8 hereof.
     (c) Reliance upon Authority. Prior to the Closing Date, the Borrowers shall
deliver to the Agent, a notice setting forth the account of the Borrowers
(“Designated Account”) to which the Agent is authorized to transfer the proceeds
of the Revolving Loans requested hereunder. The Borrowers may designate a
replacement account from time to time by written notice. All such Designated
Accounts must be reasonably satisfactory to the Agent. The Agent is entitled to
rely conclusively on any person’s request for Revolving Loans on behalf of the
Borrowers, so long as the proceeds thereof are to be transferred to the
Designated Account. The Agent has no duty to verify the identity of any
individual representing himself or herself as a person authorized by the
Borrowers to make such requests on its behalf.
     (d) No Liability. The Agent shall not incur any liability to the Borrowers
as a result of acting upon any notice referred to in Sections 1.2(b) and (c),
which the Agent believes in good faith to have been given by an officer or other
person duly authorized by the Borrowers to request Revolving Loans on its
behalf. The crediting of Revolving Loans to the Designated Account conclusively
establishes the obligation of the Borrowers to repay such Revolving Loans as
provided herein.
     (e) Notice Irrevocable. Any Notice of Borrowing (or telephonic notice in
lieu thereof) made pursuant to Section 1.2(b) shall be irrevocable. The
Borrowers shall be bound to borrow the funds requested therein in accordance
therewith.

3



--------------------------------------------------------------------------------



 



     (f) Agent’s Election. Promptly after receipt of a Notice of Borrowing (or
telephonic notice in lieu thereof), the Agent shall elect to have the terms of
Section 1.2(g) or the terms of Section 1.2(h) apply to such requested Borrowing.
If the Bank declines in its sole discretion to make a Non Ratable Loan pursuant
to Section 1.2(h) or an Ex-Im Bank Revolving Loan pursuant to Section 1.2(j),
the terms of Section 1.2(g) shall apply to the requested Borrowing.
     (g) Making of Revolving Loans. If Agent elects to have the terms of this
Section 1.2(g) apply to a requested Borrowing, then promptly after receipt of a
Notice of Borrowing or telephonic notice in lieu thereof, the Agent shall notify
the Lenders by telecopy, telephone or e mail of the requested Borrowing. Each
Lender shall transfer its Pro Rata Share of the requested Borrowing available to
the Agent in immediately available funds, to the account from time to time
designated by Agent, not later than 2:00 p.m. (New York, New York time) on the
applicable Funding Date. After the Agent’s receipt of all proceeds of such
Revolving Loans, the Agent shall make the proceeds of such Revolving Loans
available to the Borrowers on the applicable Funding Date by transferring same
day funds to the Borrowers’ Designated Account; provided, however, that the
amount of Revolving Loans so made on any date, shall not exceed the Availability
on such date.
     (h) Making of Non Ratable Loans.
     (i) If Agent elects, with the consent of the Bank, to have the terms of
this Section 1.2(h) apply to a requested Borrowing, the Bank shall make a
Revolving Loan in the amount of that Borrowing available to the Borrowers on the
applicable Funding Date by transferring same day funds to Borrowers’ Designated
Account. Each Revolving Loan made solely by the Bank pursuant to this Section is
herein referred to as a “Non Ratable Loan”, and such Revolving Loans are
collectively referred to as the “Non Ratable Loans.” Each Non Ratable Loan shall
be subject to all the terms and conditions applicable to other Revolving Loans
except that all payments thereon shall be payable to the Bank solely for its own
account. The aggregate amount of Non Ratable Loans outstanding at any time shall
not exceed $5,000,000. The Agent shall not request the Bank to make any Non
Ratable Loan if (A) the Agent has received written notice from any Lender that
one or more of the applicable conditions precedent set forth in Article 8 will
not be satisfied on the requested Funding Date for the applicable Borrowing, or
(B) the requested Borrowing would exceed Availability on that Funding Date.
     (ii) The Non Ratable Loans shall be secured by the Agent’s Liens in and to
the Collateral and shall constitute Base Rate Revolving Loans and Obligations
hereunder. Upon Settlement of such Non-Ratable Loans pursuant to Section 12.15
hereof, such Loans shall constitute Revolving Loans for all purposes hereunder,
including, without limitation, Section 2.2(a)(i) hereof.
     (i) Agent Advances.
     (i) Subject to the limitations set forth below, the Agent is authorized by
the Borrowers and the Lenders, from time to time in the Agent’s sole discretion,
(A) after the occurrence of a Default or an Event of Default, or (B) at any time
that any of the other conditions precedent set forth in Article 8 have not been
satisfied, to make Base Rate

4



--------------------------------------------------------------------------------



 



Revolving Loans to the Borrowers on behalf of the Lenders in an aggregate amount
outstanding at any time not to exceed 10% of the Borrowing Base but not in
excess of the Maximum Revolver Amount which the Agent, in its reasonable
business judgment, deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof or (2) to pay any other amount chargeable to
the Borrowers pursuant to the terms of this Agreement, including costs, fees and
expenses as described in Section 14.7 (any of such advances are herein referred
to as “Agent Advances”); provided, that the Majority Lenders may at any time
revoke the Agent’s authorization to make Agent Advances. Any such revocation
must be in writing and shall become effective prospectively upon the Agent’s
receipt thereof. Agent Advances shall not be made as Ex-Im Bank Revolving Loans.
     (ii) The Agent Advances shall be secured by the Agent’s Liens in and to the
Collateral and shall constitute Base Rate Revolving Loans and Obligations
hereunder.
(j) Making of Ex-Im Bank Revolving Loans.
     (i) If Agent elects, with the consent of the Bank, to have the terms of
this Section 1.2(j) apply to a requested Borrowing and if all other conditions
precedent thereto (whether expressly set forth in this Agreement or otherwise
imposed by the Bank), including without limitation, the qualification of such
Revolving Loan as an Ex-Im Bank Guaranteed Loan under the Ex-Im Bank Working
Capital Guarantee Program and the execution and delivery by the applicable
Borrowers of the Ex-Im Loan Documents, have been satisfied, the Bank shall make
a Revolving Loan in the amount of that Borrowing available to the Borrowers that
are eligible borrowers under an Ex-Im Bank Guaranteed Loan on the applicable
Funding Date by transferring same day funds to such Borrowers’ Designated
Account. Each Revolving Loan made solely by the Bank pursuant to this Section,
or any Revolving Loan made under this Agreement that qualifies as an Ex-Im Bank
Guaranteed Loan under the Borrowers’ Ex-Im Agreement, is herein referred to as
an “Ex-Im Bank Revolving Loan”, and such Revolving Loans are collectively
referred to as the “Ex-Im Bank Revolving Loans”. Each Ex-Im Bank Revolving Loan
shall be subject to all the terms and conditions applicable to other Revolving
Loans, except to the extent of the provisions of the Borrowers’ Ex-Im Agreement
and all other Ex-Im Loan Documents executed by any Borrower, which shall control
in the event of any inconsistency. The aggregate amount of Ex-Im Bank Revolving
Loans outstanding at any time shall not exceed the limitation set forth in
clause (a)(iv) of the definition of “Borrowing Base”. The Agent shall not
request the Bank to make any Ex-Im Bank Revolving Loan if (1) the Agent has
received written notice from any Lender that one or more of the applicable
conditions precedent set forth in Article 8 or any other condition precedent
thereto will not be satisfied on the requested Funding Date for the applicable
Borrowing, or (2) the requested Borrowing would exceed Availability on that
Funding Date.
     (ii) The Ex-Im Bank Revolving Loans shall be secured by the Agent’s Liens
in and to the Collateral, subject to the Ex-Im Loan Documents executed by the
Borrowers, and shall constitute Base Rate Revolving Loans or LIBOR Rate Loans,
as the

5



--------------------------------------------------------------------------------



 



     case may be, and Obligations hereunder and shall be guaranteed by the Ex-Im
Bank to the extent provided in the Master Ex-Im Bank Guarantee.
     1.3 Letters of Credit
     (a) Agreement to Issue or Cause To Issue. Subject to the terms and
conditions of this Agreement, the Agent agrees (i) to cause the Letter of Credit
Issuer to issue for the account of the Borrowers one or more
commercial/documentary and standby letters of credit (“Letter of Credit”) and/or
(ii) to provide credit support or other enhancement to a Letter of Credit Issuer
acceptable to Agent, which issues a Letter of Credit for the account of the
Borrowers (any such credit support or enhancement being herein referred to as a
“Credit Support”) from time to time during the term of this Agreement.
     (b) Amounts; Outside Expiration Date. The Agent shall not have any
obligation to issue or cause to be issued any Letter of Credit or to provide
Credit Support for any Letter of Credit at any time if: (i) the maximum face
amount of the requested Letter of Credit is greater than the Unused Letter of
Credit Subfacility at such time; (ii) the maximum undrawn amount of the
requested Letter of Credit and all commissions, fees, and charges due from the
Borrowers in connection with the opening thereof would exceed Availability at
such time; or (iii) such Letter of Credit has an expiration date less than
30 days prior to the Stated Termination Date or more than 12 months from the
date of issuance for standby letters of credit and 180 days for documentary
letters of credit. With respect to any Letter of Credit which contains any
“evergreen” or automatic renewal provision, each Lender shall be deemed to have
consented to any such extension or renewal unless any such Lender shall have
provided to the Agent, written notice that it declines to consent to any such
extension or renewal at least thirty (30) days prior to the date on which the
Letter of Credit Issuer is entitled to decline to extend or renew the Letter of
Credit. If all of the requirements of this Section 1.3 are met and no Default or
Event of Default has occurred and is continuing, no Lender shall decline to
consent to any such extension or renewal.
     (c) Other Conditions. In addition to conditions precedent contained in
Article 8, the obligation of the Agent to issue or to cause to be issued any
Letter of Credit or to provide Credit Support for any Letter of Credit is
subject to the following conditions precedent having been satisfied in a manner
reasonably satisfactory to the Agent:
     (i) The Borrowers shall have delivered to the Letter of Credit Issuer, at
such times and in such manner as such Letter of Credit Issuer may prescribe, an
application in form and substance satisfactory to such Letter of Credit Issuer
and reasonably satisfactory to the Agent for the issuance of the Letter of
Credit and such other documents as may be required pursuant to the terms
thereof, and the form, terms and purpose of the proposed Letter of Credit shall
be reasonably satisfactory to the Agent and the Letter of Credit Issuer; and
     (ii) As of the date of issuance, no order of any court, arbitrator or
Governmental Authority shall purport by its terms to enjoin or restrain money
center banks generally from issuing letters of credit of the type and in the
amount of the proposed Letter of Credit, and no law, rule or regulation
applicable to money center

6



--------------------------------------------------------------------------------



 



banks generally and no request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over money center banks
generally shall prohibit, or request that the proposed Letter of Credit Issuer
refrain from, the issuance of letters of credit generally or the issuance of
such Letters of Credit.
     (d) Issuance of Letters of Credit.
     (i) Request for Issuance. A Borrower requesting a Letter of Credit must
notify the Agent of a requested Letter of Credit at least three (3) Business
Days prior to the proposed issuance date. Such notice shall be irrevocable and
must specify the original face amount of the Letter of Credit requested, the
Business Day of issuance of such requested Letter of Credit, whether such Letter
of Credit may be drawn in a single or in partial draws, the Business Day on
which the requested Letter of Credit is to expire, the purpose for which such
Letter of Credit is to be issued, and the beneficiary of the requested Letter of
Credit. The Borrowers shall attach to such notice the proposed form of the
Letter of Credit. All Letters of Credit hereunder shall be issued in Dollars,
or, with the Letter of Credit Issuer’s consent, another currency in which the
Letter of Credit Issuer shall be willing to issue Letters of Credit. All letters
of credit issued under the Existing Credit Agreement and outstanding on the
First Amendment Closing Date shall constitute Letters of Credit issued under
this Agreement.
     (ii) Responsibilities of the Agent; Issuance. As of the Business Day
immediately preceding the requested issuance date of the Letter of Credit, the
Agent shall determine the amount of the applicable Unused Letter of Credit
Subfacility and Availability. If (x) the face amount of the requested Letter of
Credit is less than the Unused Letter of Credit Subfacility and (y) the amount
of such requested Letter of Credit and all commissions, fees, and charges due
from the Borrowers in connection with the opening thereof would not exceed
Availability, the Agent shall cause the Letter of Credit Issuer to issue the
requested Letter of Credit on the requested issuance date so long as the other
conditions hereof are met.
     (iii) No Extensions or Amendment. The Agent shall not be obligated to cause
the Letter of Credit Issuer to extend or amend any Letter of Credit issued
pursuant hereto unless the requirements of this Section 1.3 are met as though a
new Letter of Credit were being requested and issued.
     (e) Payments Pursuant to Letters of Credit. Each Borrower agrees to
reimburse immediately the Letter of Credit Issuer for any draw under any Letter
of Credit and the Agent for the account of the Lenders upon any payment pursuant
to any Credit Support in Dollars (or, if payment of the draw thereunder was made
by the Letter of Credit Issuer or the Agent in a currency other than Dollars, an
amount equal to the Dollar equivalent of such currency, as determined by the
Letter of Credit Issuer or the Agent, as of the time of the Letter of Credit
Issuer ‘s or Agent’s payment of such draw under such Letter of Credit or payment
under such Credit Support, in each case), and to pay the Letter of Credit Issuer
the amount of all other charges and fees payable to the Letter of Credit Issuer
in connection with any Letter of Credit immediately when due, irrespective of
any claim, setoff, defense or other right which any Borrower may have at any
time against the Letter of Credit Issuer or any other Person. Unless

7



--------------------------------------------------------------------------------



 



otherwise reimbursed directly by the Borrowers, each drawing under any Letter of
Credit shall constitute a request by a Borrower to the Agent for a Borrowing of
a Base Rate Revolving Loan in the amount of such drawing, in which case, the
amounts to be reimbursed if the Letter of Credit was issued in a currency other
than Dollars, shall be immediately converted into Dollars. The Funding Date with
respect to such borrowing shall be the date of such drawing.
     (f) Indemnification; Exoneration; Power of Attorney.
     (i) Indemnification. In addition to amounts payable as elsewhere provided
in this Section 1.3, the Borrowers agrees to protect, indemnify, pay and save
the Lenders and the Agent harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
outside attorneys’ fees) which any Lender or the Agent (other than a Lender in
its capacity as Letter of Credit Issuer) may incur or be subject to as a
consequence, direct or indirect, of the issuance of any Letter of Credit or the
provision of any Credit Support or enhancement in connection therewith. The
Borrowers’ obligations under this Section shall survive payment of all other
Obligations.
     (ii) Assumption of Risk by the Borrowers. As among the Borrowers, the
Lenders, and the Agent, the Borrowers assume all risks of the acts and omissions
of, or misuse of any of the Letters of Credit by, the respective beneficiaries
of such Letters of Credit. In furtherance and not in limitation of the
foregoing, the Lenders and the Agent shall not be responsible for: (A) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any Person in connection with the application for and issuance of
and presentation of drafts with respect to any of the Letters of Credit, even if
it should prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (C) the
failure of the beneficiary of any Letter of Credit to comply duly with
conditions required in order to draw upon such Letter of Credit; (D) errors,
omissions, interruptions, or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(E) errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit or of the proceeds thereof; (G) the misapplication by
the beneficiary of any Letter of Credit of the proceeds of any drawing under
such Letter of Credit; (H) any consequences arising from causes beyond the
control of the Lenders or the Agent, including any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority or (I) the Letter of Credit Issuer’s honor of a draw for which the
draw or any certificate fails to comply in any respect with the terms of the
Letter of Credit. None of the foregoing shall affect, impair or prevent the
vesting of any rights or powers of the Agent or any Lender under this
Section 1.4(f).
     (iii) Exoneration. Without limiting the foregoing, no action or omission
whatsoever by Agent or any Lender (excluding any Lender in its capacity as a
Letter of

8



--------------------------------------------------------------------------------



 



Credit Issuer) shall result in any liability of Agent or any Lender to the
Borrowers, or relieve the Borrowers of any of their obligations hereunder to any
such Person.
     (iv) Rights Against Letter of Credit Issuer. Nothing contained in this
Agreement is intended to limit the Borrowers’ rights, if any, with respect to
the Letter of Credit Issuer which arise as a result of the letter of credit
application and related documents executed by and between the Borrowers and the
Letter of Credit Issuer.
     (v) Account Party. The Borrowers hereby authorize and direct any Letter of
Credit Issuer to name any requesting Borrower as the “Account Party” therein and
to deliver to the Agent all instruments, documents and other writings and
Property received by the Letter of Credit Issuer pursuant to the Letter of
Credit, and to accept and rely upon the Agent’s instructions and agreements with
respect to all matters arising in connection with the Letter of Credit or the
application therefor.
     (g) Supporting Letter of Credit; Cash Collateral. If, notwithstanding the
provisions of Section 1.3(b) and Section 10.1, any Letter of Credit or Credit
Support is outstanding upon the termination of this Agreement, then upon such
termination the Borrowers shall deposit with the Agent, for the ratable benefit
of the Agent and the other Secured Parties, with respect to each Letter of
Credit or Credit Support then outstanding, either (i) cash in a cash collateral
account in an amount equal to 100% of the greatest amount for which such Letter
of Credit or such Credit Support may be drawn plus any commissions, fees and
expenses associated with such Letter of Credit or such Credit Support, under
which collateral account the Agent is entitled to draw amounts necessary to
reimburse the Agent and the Lenders for payments to be made by the Agent and the
Lenders under such Letter of Credit or Credit Support and any fees and expenses
associated with such Letter of Credit or Credit Support or (ii) a standby letter
of credit (a “Supporting Letter of Credit”) in form and substance satisfactory
to the Agent, issued by an issuer satisfactory to the Agent in an amount equal
to 100% of the greatest amount for which such Letter of Credit or such Credit
Support may be drawn plus any commissions, fees and expenses associated with
such Letter of Credit or such Credit Support, under which Supporting Letter of
Credit the Agent is entitled to draw amounts necessary to reimburse the Agent
and the Lenders for payments to be made by the Agent and the Lenders under such
Letter of Credit or Credit Support and any fees and expenses associated with
such Letter of Credit or Credit Support. Such cash collateral account or
Supporting Letter of Credit shall be held by the Agent, for the ratable benefit
of the Agent and the other Secured Parties, as security for, and to provide for
the payment of, the aggregate undrawn amount of such Letters of Credit or such
Credit Support remaining outstanding. The Borrowers shall, on demand by the
Letter of Credit Issuer or the Agent from time to time, cash collateralize the
Letter of Credit Obligations of any Defaulting Lender.
     (h) Resignation of Letter of Credit Issuer. The Letter of Credit Issuer may
resign at any time upon notice to the Agent and the Borrowers. On the effective
date of such resignation, the Letter of Credit Issuer shall have no further
obligation to issue, amend, renew, extend or otherwise modify any Letter of
Credit, but shall continue to have the benefits of Sections 1.3, 12.7 and 14.11
with respect to any Letters of Credit issued or other actions taken prior to the
Letter of Credit Issuer’s resignation. The Agent shall promptly appoint a
replacement Letter of

9



--------------------------------------------------------------------------------



 



Credit Issuer which, so long as no Event of Default exists, shall be reasonably
acceptable to the Borrowers.
     1.4 Bank Products
     A Borrower may request and the Agent may, in its sole and absolute
discretion, arrange for such Borrower to obtain from the Bank or the Bank’s
Affiliates Bank Products although such Borrower is not required to do so. If
Bank Products are provided by an Affiliate of the Bank, the Borrowers agree to
indemnify and hold the Agent, the Bank and the Lenders harmless from any and all
costs and obligations now or hereafter incurred by the Agent, the Bank or any of
the Lenders which arise from any indemnity given by the Agent to its Affiliates
related to such Bank Products; provided, however, nothing contained herein is
intended to limit any Borrower’s rights, with respect to the Bank or its
Affiliates, if any, which arise as a result of the execution of documents by and
between any such Borrower or Borrowers and the Bank which relate to Bank
Products. The agreement contained in this Section shall survive termination of
this Agreement. The Borrowers acknowledge and agree that the obtaining of Bank
Products from the Bank or the Bank’s Affiliates (a) is in the sole and absolute
discretion of the Bank or the Bank’s Affiliates, and (b) is subject to all rules
and regulations of the Bank or the Bank’s Affiliates. Each Borrower agrees that
the Bank is not obligated to provide such services. This paragraph in no way
prohibits any of the Borrowers from obtaining other products from other Lenders
so long as such transaction does not otherwise violate this Agreement.
     1.5 Increase of the Commitments
     (a) Requests for Increase by Borrowers. The Borrowers may request that the
Commitments be increased by up to $50,000,000 (each such proposed increase being
a “Commitment Increase”) and, upon such request, the Borrowers (or upon the
request of the Borrowers, the Agent) may solicit additional financial
institutions to become Lenders for purposes of this Agreement, or to encourage
any Lender to increase its Commitment (each an “Increasing Lender”), provided
that:
     (i) the minimum amount of the Commitment Increase shall be $10,000,000 or a
larger multiple of $5,000,000 in excess thereof;
     (ii) immediately after giving effect to such Commitment Increase, the total
Commitments of all of the Lenders hereunder shall not exceed $150,000,000;
     (iii) each Lender which is a party to this Agreement prior to such increase
shall have the first option, and may elect to fund its Pro Rata Share of the
amount of the increase in the Commitments (or any such greater amount in the
event that one or more Lenders does not elect to fund its respective Pro Rata
Share of the amount of the increase in the Commitments), thereby increasing its
Commitment hereunder, but no Lender shall have the obligation to do so;
     (iv) in the event that it becomes necessary to include a new financial
institution to fund the amount of the increase in the Commitments, each such
financial institution shall be an Eligible Assignee that is reasonably
acceptable to the Agent and Parent and each such financial institution shall
become a Lender hereunder and agree to become

10



--------------------------------------------------------------------------------



 



party to, and shall assume and agree to be bound by, this Agreement, subject to
all terms and conditions hereof (each an “Assuming Lender”);
     (v) no Default or Event of Default shall have occurred and be continuing on
such Commitment Increase Date or shall result from the proposed Commitment
Increase;
     (vi) the representations and warranties contained in this Agreement which
are qualified by an exception for Material Adverse Effect shall be true and
correct on and as of the Commitment Increase Date as if made on and as of such
date (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date) and all other
representations and warranties contained in this Agreement shall be true and
correct in all material respects on and as of the Commitment Increase Date as if
made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date);
     (vii) the conditions set forth in Section 8.2 shall be satisfied;
     (viii) the Commitment Increase shall constitute permitted “Credit
Agreement” debt under Section 4.09(1) of the Senior Secured Notes Indenture and
shall be secured by “Permitted Liens” described under clause (1) of the
definition thereof in the Senior Secured Notes Indenture;
     (ix) the Borrowers shall pay to the Agent, for the benefit of the Lenders,
such fees as may be agreed to by the parties; and
     (x) the Borrowers shall execute such Revolving Loan Notes as are necessary
to reflect the increase in the Commitments.
     (b) Effectiveness of Commitment Increase by the Borrowers. Each Assuming
Lender, if any, shall become a Lender hereunder as of the Commitment Increase
Date established pursuant to Section 1.5(d) and the Commitment of any Increasing
Lender and such Assuming Lender shall be increased as of such Commitment
Increase Date; provided that:
     (i) the Agent shall have received on or prior to 11:00 a.m., New York, New
York time, on such Commitment Increase Date, a certificate of a duly authorized
officer of the Parent stating that each of the applicable conditions to such
Commitment Increase set forth in the foregoing paragraph (a) has been satisfied;
and
     (ii) each Assuming Lender or Increasing Lender shall have delivered to the
Agent, on or prior to 11:00 a.m., New York, New York time, on such Commitment
Increase Date, an agreement, in form and substance reasonably satisfactory to
the Borrowers and the Agent, pursuant to which such Lender shall, effective as
of such Commitment Increase Date, acquire a Commitment or an increase of
Commitment, duly executed by such Assuming Lender or Increasing Lender and the
Borrowers and acknowledged by the Agent. Any Assuming Lender shall be required
to have a Commitment of not less than $10,000,000 (unless otherwise agreed by
the Agent and the Parent in their discretion).

11



--------------------------------------------------------------------------------



 



     (c) Recordation. Upon its receipt of an agreement referred to in clause
(b)(ii) above executed by an Assuming Lender or any Increasing Lender, together
with the certificate referred to in clause (b)(i) above, the Agent shall, if
such agreement has been completed, (x) accept such agreement, (y) record the
information contained therein in its records maintained for such purpose in
accordance with Section 3.10 and (z) give prompt notice thereof to the
Borrowers. This Agreement shall be amended by the Agent and the Borrowers to
reflect the addition of each Assuming Lender or each increase in Commitment of
an Increasing Lender.
     (d) Commitment Increase Date; Adjustments of Borrowings upon Effectiveness
of Increase. If any requested increase in the Commitments is agreed to in
accordance with this Section 1.5, the Agent and the Borrowers shall determine
the effective date of such increase (the “Commitment Increase Date”). The Agent,
with the consent and approval of the Borrowers, shall promptly confirm in
writing to the Lenders the final allocation of such Commitment Increase and the
Commitment Increase Date. On the date of such Commitment Increase, the Borrowers
shall (A) prepay the outstanding Revolving Loans (if any) in full,
(B) simultaneously borrow new Revolving Loans (which Revolving Loans shall be
Base Rate Loans) hereunder in an amount equal to such prepayment; provided that
with respect to subclauses (A) and (B), (x) the prepayment to, and borrowing
from, any existing Lender shall be effected by book entry to the extent that any
portion of the amount prepaid to such Lender will be subsequently borrowed from
such Lender and (y) the existing Lenders, the Increasing Lenders and the
Assuming Lenders shall make and receive payments among themselves, in a manner
acceptable to the Agent, so that, after giving effect thereto, the Loans are
held ratably by the Lenders in accordance with the respective Commitments of
such Lenders (after giving effect to such Commitment Increase) and (C) pay to
the Lenders the amounts, if any, payable under Section 4.4 as a result of any
such prepayment. Concurrently therewith, the Lenders shall be deemed to have
adjusted their participation interests in any outstanding Letters of Credit or
Credit Support so that such interests are held ratably in accordance with their
Pro Rata Shares in respect of the Commitments as so increased.
ARTICLE 2
INTEREST AND FEES
     2.1 Interest
     (a) Interest Rates. All outstanding Obligations shall bear interest on the
unpaid principal amount thereof (including, to the extent permitted by law, on
interest thereon not paid when due) from the date made until paid in full in
immediately available funds at a rate determined by reference to the Base Rate
or the LIBOR Rate plus the Applicable Margins as set forth below, but not to
exceed the Maximum Rate. If at any time Loans are outstanding with respect to
which a Borrower has not delivered to the Agent a notice specifying the basis
for determining the interest rate applicable thereto in accordance herewith,
those Loans shall bear interest at a rate determined by reference to the Base
Rate until notice to the contrary has been given to the Agent in accordance with
this Agreement and such notice has become effective. Except as otherwise
provided herein, the outstanding Obligations shall bear interest as follows:

12



--------------------------------------------------------------------------------



 



     (i) For all Base Rate Revolving Loans and other Obligations (other than
LIBOR Rate Loans) at a fluctuating per annum rate equal to the Base Rate plus
the Applicable Margin;
     (ii) For all LIBOR Revolving Loans at a per annum rate equal to the LIBOR
Rate plus the Applicable Margin.
Each change in the Base Rate shall be reflected in the interest rate applicable
to Base Rate Loans as of the effective date of such change. All interest charges
shall be computed on the basis of a year of 360 days and actual days elapsed
(which results in more interest being paid than if computed on the basis of a
365 day year). The Borrowers shall pay to the Agent, for the ratable benefit of
Lenders, interest accrued on all Base Rate Loans in arrears on the first day of
each month hereafter and on the Termination Date. The Borrowers shall pay to the
Agent, for the ratable benefit of Lenders, interest on all LIBOR Rate Loans in
arrears on each LIBOR Interest Payment Date.
     (b) Default Rate. If any Event of Default occurs and is continuing and the
Required Lenders in their discretion so elect, then, while any such Event of
Default is continuing, all of the Obligations shall bear interest at the Default
Rate applicable thereto, except in the case of an Event of Default under
Section 9.1(e), (f), (g) or (h) of this Agreement in each of which cases all of
the Obligations shall automatically and immediately bear interest at the Default
Rate applicable thereto.
     2.2 Continuation and Conversion Elections
     (a) The Borrowers may:
     (i) elect, as of any Business Day, in the case of Base Rate Loans to
convert any Base Rate Loans (or any part thereof in an amount not less than
$3,000,000, or that is in an integral multiple of $1,000,000 in excess thereof)
into LIBOR Rate Loans; or
     (ii) elect, as of the last day of the applicable Interest Period, to
continue any LIBOR Rate Loans having Interest Periods expiring on such day (or
any part thereof in an amount not less than $1,000,000, or that is in an
integral multiple of $1,000,000 in excess thereof);
provided, that if at any time the aggregate amount of LIBOR Rate Loans in
respect of any Borrowing is reduced, by payment, prepayment, or conversion of
part thereof to be less than $1,000,000, such LIBOR Rate Loans shall
automatically convert into Base Rate Loans; provided further that if the notice
shall fail to specify the duration of the Interest Period, such Interest Period
shall be 30 days.
     (b) The Borrowers shall deliver a notice of continuation/conversion
(“Notice of Continuation/Conversion”) to the Agent not later than 12:00 noon
(New York, New York time) at least three (3) Business Days in advance of the
Continuation/Conversion Date, if the Loans are to be converted into or continued
as LIBOR Rate Loans and specifying:
     (i) the proposed Continuation/Conversion Date;

13



--------------------------------------------------------------------------------



 



     (ii) the aggregate amount of Loans to be converted or renewed;
     (iii) the type of Loans resulting from the proposed conversion or
continuation; and
     (iv) the duration of the requested Interest Period, provided, however, the
Borrowers may not select an Interest Period that ends after the Stated
Termination Date.
     (c) If upon the expiration of any Interest Period applicable to LIBOR Rate
Loans, the Borrowers have failed to select timely a new Interest Period to be
applicable to LIBOR Rate Loans or if any Default or Event of Default then
exists, the Borrowers shall be deemed to have elected to convert such LIBOR Rate
Loans into Base Rate Loans effective as of the expiration date of such Interest
Period.
     (d) The Agent will promptly notify each Lender of its receipt of a Notice
of Continuation/Conversion. All conversions and continuations shall be made
ratably according to the respective outstanding principal amounts of the Loans
with respect to which the notice was given held by each Lender.
     (e) There may not be more than six (6) different LIBOR Rate Loans in effect
hereunder at any time.
     2.3 Maximum Interest Rate
     In no event shall any interest rate provided for hereunder exceed the
maximum rate legally chargeable by any Lender under applicable law for such
Lender with respect to loans of the type provided for hereunder (the “Maximum
Rate”). If, in any month, any interest rate, absent such limitation, would have
exceeded the Maximum Rate, then the interest rate for that month shall be the
Maximum Rate, and, if in future months, that interest rate would otherwise be
less than the Maximum Rate, then that interest rate shall remain at the Maximum
Rate until such time as the amount of interest paid hereunder equals the amount
of interest which would have been paid if the same had not been limited by the
Maximum Rate. In the event that, upon payment in full of the Obligations, the
total amount of interest paid or accrued under the terms of this Agreement is
less than the total amount of interest which would, but for this Section 2.3,
have been paid or accrued if the interest rate otherwise set forth in this
Agreement had at all times been in effect, then the Borrowers shall, to the
extent permitted by applicable law, pay the Agent, for the account of the
Lenders, an amount equal to the excess of (a) the lesser of (i) the amount of
interest which would have been charged if the Maximum Rate had, at all times,
been in effect or (ii) the amount of interest which would have accrued had the
interest rate otherwise set forth in this Agreement, at all times, been in
effect over (b) the amount of interest actually paid or accrued under this
Agreement. If a court of competent jurisdiction determines that the Agent and/or
any Lender has received interest and other charges hereunder in excess of the
Maximum Rate, such excess shall be deemed received on account of, and shall
automatically be applied to reduce, the Obligations other than interest, in the
inverse order of maturity, and if there are no Obligations outstanding, the
Agent and/or such Lender shall refund to the Borrowers such excess.

14



--------------------------------------------------------------------------------



 



     2.4 Agent Fees
     The Borrowers agree to pay the Agent the fees due and payable from time to
time (the “Agent Fees”) as set forth in the Fee Letter.
     2.5 Unused Line Fee
     On the first day of each month and on the Termination Date the Borrowers
agree to pay to the Agent, for the account of the Lenders, in accordance with
their respective Pro Rata Shares, an unused line fee (the “Unused Line Fee”)
equal to the amount by which the Maximum Revolver Amount exceeded the sum of the
average daily balance of Revolving Loans and the average daily undrawn stated
amount of outstanding Letters of Credit during the immediately preceding month
or shorter period if calculated for the first month hereafter or on the
Termination Date times the Unused Line Fee Percentage. The Unused Line Fee shall
be computed on the basis of a 360 day year for the actual number of days
elapsed. All principal payments received by the Agent shall be deemed to be
credited to the Borrowers’ Loan Account immediately upon receipt for purposes of
calculating the Unused Line Fee pursuant to this Section 2.5.
     2.6 Letter of Credit Fee
     The Borrowers agree to pay to the Agent, for the account of the Lenders, in
accordance with their respective Pro Rata Shares, for each Letter of Credit, a
fee (the “Letter of Credit Fee”) equal to the Letter of Credit Fee Percentage
per annum in effect from time to time and to Agent for the benefit of the Letter
of Credit Issuer a fronting fee of one eighth of one percent (0.125%) per annum
of the undrawn face amount of each Letter of Credit, and to the Letter of Credit
Issuer, all out of pocket costs, fees and expenses incurred by the Letter of
Credit Issuer in connection with the application for, processing of, issuance
of, or amendment to any Letter of Credit, which costs, fees and expenses shall
include a “fronting fee” payable to the Letter of Credit Issuer. The Letter of
Credit Fee shall be payable monthly in arrears on the first day of each month
following any month in which a Letter of Credit is outstanding and on the
Termination Date. The Letter of Credit Fee shall be computed on the basis of a
360 day year for the actual number of days elapsed.
ARTICLE 3
PAYMENTS AND PREPAYMENTS
     3.1 Revolving Loans
     The Borrowers shall repay the outstanding principal balance of the
Revolving Loans, plus all accrued but unpaid interest thereon, on the
Termination Date. The Borrowers may prepay Revolving Loans at any time without
premium or penalty, and reborrow subject to the terms of this Agreement. In
addition, and without limiting the generality of the foregoing, upon demand the
Borrowers shall pay to the Agent, for account of the Lenders, the amount,
without duplication, by which the Aggregate Revolver Outstandings exceeds the
lesser of the Borrowing Base or the Maximum Revolver Amount.

15



--------------------------------------------------------------------------------



 



     3.2 Termination of Facility
     The Borrowers may terminate this Agreement upon at least ten (10) Business
Days’ notice to the Agent and the Lenders, upon (a) the payment in full of all
outstanding Revolving Loans, together with accrued interest thereon, and the
cancellation and return of all outstanding Letters of Credit or issuance of a
supporting letter of credit, in form and substance acceptable to the Agent and
the Letter of Credit Issuer in their sole discretion, pursuant to
Section 1.3(g), (b) the payment in full in immediately available funds of all
reimbursable expenses and other Obligations, and (c) with respect to any LIBOR
Rate Loans prepaid, payment of the amounts due under Section 4.4, if any.
     3.3 Voluntary Reduction of Facility
     The Borrowers may permanently reduce the Commitments, based on each
Lender’s Pro Rata Share, upon at least ten (10) Business Days’ notice to the
Agent and the Lenders, which notice shall specify the amount of the reduction
and shall be irrevocable once given. Each reduction shall be in a minimum amount
of $5,000,000, or an increment of $1,000,000 in excess thereof; provided,
however, that in no event shall the Commitments be reduced, pursuant to this
Section 3.3, to less than $75,000,000.
     3.4 [Reserved]
     3.5 LIBOR Rate Loan Prepayments
     In connection with any prepayment, if any LIBOR Rate Loans are prepaid
prior to the expiration date of the Interest Period applicable thereto, the
Borrowers shall pay to the Lenders the amounts described in Section 4.4, unless
the Lenders agree to waive such payment.
     3.6 Payments by the Borrowers
     (a) All payments to be made by the Borrowers shall be made without set off,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by the Borrowers shall be made to the Agent for the account of the
Lenders, at the account designated by the Agent and shall be made in Dollars and
in immediately available funds, no later than 12:00 noon (New York, New York
time) on the date specified herein. Any payment received by the Agent after such
time shall be deemed (for purposes of calculating interest only) to have been
received on the following Business Day and any applicable interest shall
continue to accrue.
     (b) Subject to the provisions set forth in the definition of “Interest
Period”, whenever any payment is due on a day other than a Business Day, such
payment shall be due on the following Business Day, and such extension of time
shall in such case be included in the computation of interest or fees, as the
case may be.
     3.7 Payments as Revolving Loans
     At the election of Agent, all payments of principal, interest,
reimbursement obligations in connection with Letters of Credit and Credit
Support for Letters of Credit, fees, premiums, reimbursable expenses and other
sums payable hereunder, may be paid from the proceeds of

16



--------------------------------------------------------------------------------



 



Revolving Loans made hereunder. The Borrowers hereby irrevocably authorize the
Agent to charge the Loan Account for the purpose of paying all amounts from time
to time due hereunder and agrees that all such amounts charged shall constitute
Revolving Loans (including Ex-Im Bank Revolving Loans, Non Ratable Loans and
Agent Advances).
     3.8 Apportionment, Application and Reversal of Payments
     (a) Principal and interest payments shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Loans to which such
payments relate held by each Lender), payments of the fees shall, as applicable,
be apportioned ratably among the Lenders, except for fees payable solely to
Agent and the Letter of Credit Issuer and except as provided in Section 11.1(b)
and payments with respect to Secured Bank Product Obligations shall be
apportioned ratably among the Secured Bank Product Providers. All payments shall
be remitted to the Agent in accordance with Section 3.6(a) above at the times
and in the amounts set forth herein; provided that if no such payment date is
specified, payments shall be made upon demand.
     (b) Notwithstanding anything herein to the contrary, during an Event of
Default, monies to be applied to the Obligations, whether arising from payments
by the Borrowers, realization on Collateral, setoff or otherwise, shall be
allocated as follows: first, to pay any fees, indemnities or expense
reimbursements then due to the Agent from the Borrowers; second, to pay any
fees, indemnities or expense reimbursements then due to the Lenders from the
Borrowers (other than amounts relating to Secured Bank Product Obligations);
third, to pay interest due in respect of all Loans, including Ex-Im Bank
Revolving Loans, Non Ratable Loans and Agent Advances (other than amounts
relating to Secured Bank Product Obligations); fourth, to pay or prepay
principal of the Non Ratable Loans and Agent Advances and Ex-Im Bank Revolving
Loans; fifth, to pay or prepay principal of the Revolving Loans (other than
Ex-Im Bank Revolving Loans, Non Ratable Loans and Agent Advances), Noticed
Hedges up to the amount of the Bank Product Reserve established with respect
thereto, and unpaid reimbursement obligations in respect of Letters of Credit;
sixth, to pay an amount to Agent equal to all outstanding Letter of Credit
Obligations to be held as cash collateral for such Obligations; and seventh, to
the payment of any other Obligation including any amounts relating to Secured
Bank Product Obligations not otherwise paid above. Amounts distributed with
respect to any Secured Bank Product Obligations shall be the lesser of the
maximum Secured Bank Product Obligations last reported to the Agent or the
actual Secured Bank Product Obligations as calculated by the methodology
reported to the Agent for determining the amount due. The Agent shall have no
obligation to calculate the amount to be distributed with respect to any Secured
Bank Product Obligations, and may request a reasonably detailed calculation of
such amount from the applicable Secured Bank Product Provider. If a Secured Bank
Product Provider fails to deliver such calculation within five (5) Business Days
following request by the Agent, the Agent may assume the amount to be
distributed is zero. Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by a Borrower, or unless an Event of Default has
occurred and is continuing, neither the Agent nor any Lender shall apply any
payments which it receives to any LIBOR Rate Loan, except (a) on the expiration
date of the Interest Period applicable to any such LIBOR Rate Loan, or (b) in
the event, and only to the extent, that there are no outstanding Base Rate Loans
and, in any event, the Borrowers shall pay LIBOR breakage losses in accordance
with Section 4.4. The Agent and the Lenders shall have the continuing and

17



--------------------------------------------------------------------------------



 



exclusive right to apply and reverse and reapply any and all such proceeds and
payments to any portion of the Obligations.
     3.9 Indemnity for Returned Payments
     If after receipt of any payment which is applied to the payment of all or
any part of the Obligations, the Agent, any Lender, the Bank or any Affiliate of
the Bank is for any reason compelled to surrender such payment or proceeds to
any Person because such payment or application of proceeds is invalidated,
declared fraudulent, set aside, determined to be void or voidable as a
preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Agent or such Lender
and the Borrowers shall be liable to pay to the Agent and the Lenders, and
hereby does indemnify the Agent and the Lenders and hold the Agent and the
Lenders harmless for the amount of such payment or proceeds surrendered. The
provisions of this Section 3.9 shall be and remain effective notwithstanding any
contrary action which may have been taken by the Agent or any Lender in reliance
upon such payment or application of proceeds, and any such contrary action so
taken shall be without prejudice to the Agent’s and the Lenders’ rights under
this Agreement and shall be deemed to have been conditioned upon such payment or
application of proceeds having become final and irrevocable. The provisions of
this Section 3.9 shall survive the termination of this Agreement.
     3.10 Agent’s and Lenders’ Books and Records; Monthly Statements
     The Agent shall record the principal amount of the Loans owing to each
Lender, the undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of unpaid reimbursement obligations outstanding with respect to
the Letters of Credit from time to time on its books. In addition, each Lender
may note the date and amount of each payment or prepayment of principal of such
Lender’s Loans in its books and records. Failure by Agent or any Lender to make
such notation shall not affect the obligations of the Borrowers with respect to
the Loans or the Letters of Credit. The Borrowers agree that the Agent’s and
each Lender’s books and records showing the Obligations and the transactions
pursuant to this Agreement and the other Loan Documents shall be admissible in
any action or proceeding arising therefrom, and shall constitute rebuttably
presumptive proof thereof, irrespective of whether any Obligation is also
evidenced by a promissory note or other instrument. The Agent will provide to
the Borrowers a monthly statement of Loans, payments, and other transactions
pursuant to this Agreement. Such statement shall be deemed correct, accurate,
and binding on the Borrowers and an account stated (except for reversals and
reapplications of payments made as provided in Section 3.8 and corrections of
errors discovered by the Agent), unless a Borrower notifies the Agent in writing
to the contrary within thirty (30) days after such statement is rendered. In the
event a timely written notice of objections is given by any Borrower, only the
items to which exception is expressly made will be considered to be disputed by
the Borrowers.

18



--------------------------------------------------------------------------------



 



ARTICLE 4
TAXES, YIELD PROTECTION AND ILLEGALITY
     4.1 Taxes
     (a) Payments Free of Taxes. Subject to the immediately succeeding sentence,
all payments by the Borrowers of Obligations shall be free and clear of and
without reduction for any Taxes. If a Requirement of Law requires any Borrower
or the Agent to withhold or deduct any Tax (including backup withholding or
withholding Tax), the withholding or deduction shall be based on information
provided pursuant to Section 4.1(c) and the Agent shall pay the amount withheld
or deducted to the relevant Governmental Authority. If the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrowers shall be increased so that the Agent, Lender or Letter
of Credit Issuer, as applicable, receives an amount equal to the sum it would
have received if no such withholding or deduction (including deductions
applicable to additional sums payable under this Section) had been made. Without
limiting the foregoing, the Borrowers shall timely pay all Other Taxes to the
relevant Governmental Authorities.
     (b) Payment. The Borrowers shall indemnify, hold harmless and reimburse
(within 10 days after demand therefor) the Agent, Lenders and Letter of Credit
Issuer for any Indemnified Taxes or Other Taxes (including those attributable to
amounts payable under this Section) withheld or deducted by any Borrower or the
Agent, or paid by the Agent, any Lender or the Letter of Credit Issuer, with
respect to any Obligations, Letters of Credit or Loan Documents, whether or not
such Taxes were properly asserted by the relevant Governmental Authority, and
including all penalties, interest and reasonable expenses relating thereto, as
well as any amount that a Lender or the Letter of Credit Issuer fails to pay
indefeasibly to the Agent under Section 4.1(c). A certificate as to the amount
of any such payment or liability delivered to the Company by the Agent, or by a
Lender or Letter of Credit Issuer (with a copy to the Agent), shall be
conclusive, absent manifest error. As soon as practicable after any payment of
Taxes by a Borrower, the Company shall deliver to the Agent a receipt from the
Governmental Authority or other evidence of payment satisfactory to the Agent.
     (c) Lender Tax Information.
     (i) Status of Lenders. Each Lender shall deliver documentation and
information to the Agent and the Company, at the times and in form required by a
Requirement of Law or reasonably requested by the Agent or the Borrower Agent,
sufficient to permit the Agent or the Borrowers to determine (A) whether or not
payments made with respect to Obligations are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
for such payments or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction.
     (ii) Documentation. If a Borrower is a resident for tax purposes in the
United States, any Lender that is a “United States person” within the meaning of
section 7701(a)(30) of the Code shall deliver to the Agent and the Company IRS
Form W-9 or such other documentation or information prescribed by a Requirement
of Law or

19



--------------------------------------------------------------------------------



 



reasonably requested by the Agent or the Company to determine whether such
Lender is subject to backup withholding or information reporting requirements.
If any Foreign Lender is entitled to any exemption from or reduction of
withholding tax for payments with respect to the Obligations, it shall deliver
to the Agent and the Company, on or prior to the date on which it becomes a
Lender hereunder (and from time to time thereafter upon request by the Agent or
the Company, but only if such Foreign Lender is legally entitled to do so),
(A) IRS Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States is a party; (B) IRS Form W-8ECI; (C) IRS Form W-8IMY and
all required supporting documentation; (D) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under section
881(c) of the Code, IRS Form W-8BEN and a certificate showing such Foreign
Lender is not (I) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (II) a “10 percent shareholder” of any Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (III) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code; or (E) any other form prescribed
by a Requirement of Law as a basis for claiming exemption from or a reduction in
withholding tax, together with such supplementary documentation necessary to
allow the Agent and the Borrowers to determine the withholding or deduction
required to be made.
     (iii) Lender Obligations. Each Lender and Letter of Credit Issuer shall
promptly notify the Borrowers and the Agent of any change in circumstances that
would change any claimed Tax exemption or reduction. Each Lender and Letter of
Credit Issuer shall indemnify, hold harmless and reimburse (within 10 days after
demand therefor) the Borrowers and the Agent for any Taxes, losses, claims,
liabilities, penalties, interest and expenses (including reasonable attorneys’
fees) incurred by or asserted against a Borrower or the Agent by any
Governmental Authority due to such Lender’s or Letter of Credit Issuer’s failure
to deliver, or inaccuracy or deficiency in, any documentation required to be
delivered by it pursuant to this Section. Each Lender and Letter of Credit
Issuer authorizes the Agent to set off any amounts due to the Agent under this
Section against any amounts payable to such Lender or Letter of Credit Issuer
under any Loan Document.
     (d) Refunds. If the Agent, any Lender or the Letter of Credit Issuer
determines that it has received a refund of any Taxes or Other Taxes as to which
it has been indemnified by a Borrower or with respect to which a Borrower has
paid additional amounts pursuant to this Section 4.1, it shall pay to such
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Borrower under this
Section 4.1 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses incurred by the Agent,
such Lender or the Letter of Credit Issuer, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that such Borrower, upon the request of
the Agent, such Lender or the Letter of Credit Issuer, agrees to repay the
amount paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Agent, such Lender or the
Letter of Credit Issuer in the event the Agent, such Lender or the Letter of
Credit Issuer is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Agent, any Lender or the
Letter

20



--------------------------------------------------------------------------------



 



of Credit Issuer to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to a Borrower or any other
Person.
     4.2 Illegality
     (a) If any Lender determines that the introduction of any Requirement of
Law, or any change in any Requirement of Law, or in the interpretation or
administration of any Requirement of Law, has made it unlawful, or that any
central bank or other Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make LIBOR Rate Loans, then,
on notice thereof by that Lender to the Borrowers through the Agent, any
obligation of that Lender to make LIBOR Rate Loans shall be suspended until that
Lender notifies the Agent and the Borrowers that the circumstances giving rise
to such determination no longer exist.
     (b) If a Lender determines that it is unlawful to maintain any LIBOR Rate
Loan, the Borrowers shall, upon its receipt of notice of such fact and demand
from such Lender (with a copy to the Agent), prepay in full such LIBOR Rate
Loans of that Lender then outstanding, together with interest accrued thereon,
either on the last day of the Interest Period thereof, if that Lender may
lawfully continue to maintain such LIBOR Rate Loans to such day, or immediately,
if that Lender may not lawfully continue to maintain such LIBOR Rate Loans. If
the Borrowers are required to so prepay any LIBOR Rate Loans, then concurrently
with such prepayment, the Borrowers shall borrow from the affected Lender, in
the amount of such repayment, a Base Rate Loan.
     4.3 Increased Costs and Reduction of Return
     (a) Except for Taxes, which shall be governed by Section 4.1, if any Lender
or Letter of Credit Issuer determines that due to either (i) the introduction of
or any change in the interpretation of any law or regulation or (ii) the
compliance by that Lender or Letter of Credit Issuer with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law), there shall be any increase in the cost to such Lender
or Letter of Credit Issuer of agreeing to make or making, funding or maintaining
any LIBOR Rate Loans or issuing, maintaining or participating in any Letter of
Credits, then the Borrowers shall be liable for, and shall from time to time,
upon demand (with a copy of such demand to be sent to the Agent), pay to the
Agent for the account of such Lender or Letter of Credit Issuer, additional
amounts as are sufficient to compensate such Lender for such increased costs.
Notwithstanding the foregoing, the Borrowers shall not be liable to the Agent or
any Lender or the Letter of Credit Issuer for any amounts claimed under this
Section 4.3(a) in connection with events that occurred more than 180 days before
the Borrowers’ receipt of a Lender’s or Letter of Credit Issuer’s request
claiming entitlement to such compensation.
     (b) If any Lender or Letter of Credit Issuer shall have determined that
(i) the introduction of any Capital Adequacy Regulation, (ii) any change in any
Capital Adequacy Regulation, (iii) any change in the interpretation or
administration of any Capital Adequacy Regulation by any central bank or other
Governmental Authority charged with the interpretation or administration
thereof, or (iv) compliance by such Lender, Letter of Credit Issuer or any
corporation or other entity controlling such Lender or Letter of Credit Issuer
with any Capital

21



--------------------------------------------------------------------------------



 



Adequacy Regulation, affects or would affect the amount of capital required or
expected to be maintained by such Lender, Letter of Credit Issuer or any
corporation or other entity controlling such Lender or Letter of Credit Issuer
and (taking into consideration such Lender’s, such Letter of Credit Issuer’s or
such corporation’s or other entity’s policies with respect to capital adequacy
and such Lender’s or Letter of Credit Issuer’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitments, loans, credits or obligations under this Agreement, then, upon
demand of such Lender or Letter of Credit Issuer to any Borrower through the
Agent, the Borrowers shall pay to such Lender or Letter of Credit Issuer, from
time to time as specified by such Lender or Letter of Credit Issuer, additional
amounts sufficient to compensate such Lender or Letter of Credit Issuer for such
increase. Notwithstanding the foregoing, the Borrowers shall not be liable to
the Agent or any Lender or the Letter of Credit Issuer for any amounts claimed
under this Section 4.3(b) in connection with events that occurred more than
180 days before the Borrowers’ receipt of a Lender’s or Letter of Credit
Issuer’s request claiming entitlement to such compensation.
     4.4 Funding Losses
     The Borrowers shall reimburse each Lender and hold each Lender harmless
from any loss or expense which such Lender may sustain or incur as a consequence
of:
     (a) the failure of any Borrower to make on a timely basis any payment of
principal of any LIBOR Rate Loan;
     (b) the failure of any Borrower to borrow, continue or convert a Loan after
such Borrower has given (or is deemed to have given) a Notice of Borrowing or a
Notice of Continuation/Conversion; or
     (c) the prepayment or other payment (including after acceleration thereof)
of any LIBOR Rate Loans on a day that is not the last day of the relevant
Interest Period, except in connection with prepayments or other payments made
pursuant to Section 4.2 hereof;
including any such loss of anticipated profit and any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain its
LIBOR Rate Loans or from fees payable to terminate the deposits from which such
funds were obtained.
     4.5 Inability to Determine Rates
     If the Agent determines that for any reason adequate and reasonable means
do not exist for determining the LIBOR Rate for any requested Interest Period
with respect to a proposed LIBOR Rate Loan, or that the LIBOR Rate for any
requested Interest Period with respect to a proposed LIBOR Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Loan, the
Agent will promptly so notify the Borrowers and each Lender. Thereafter, the
obligation of the Lenders to make or maintain LIBOR Rate Loans hereunder shall
be suspended until the Agent revokes such notice in writing. Upon receipt of
such notice, the Borrowers may revoke any Notice of Borrowing or Notice of
Continuation/Conversion then submitted by it. If the Borrowers do not revoke
such Notice, the Lenders shall make, convert or continue the Loans, as proposed
by the Borrowers, in the amount specified in the applicable

22



--------------------------------------------------------------------------------



 



notice submitted by the Borrowers, but such Loans shall be made, converted or
continued as Base Rate Loans instead of LIBOR Rate Loans.
     4.6 Certificates of Agent
     If any Lender claims reimbursement or compensation under this Article 4,
Agent shall determine the amount thereof and shall deliver to the Borrowers
(with a copy to the affected Lender) a certificate setting forth in reasonable
detail the amount payable to the affected Lender, and such certificate shall be
conclusive and binding on the Borrowers in the absence of manifest error.
     4.7 Survival
     The agreements and obligations of the Borrowers in this Article 4 shall
survive the payment of all other Obligations.
     4.8 Mitigation; Mandatory Assignment
     Each Lender shall use reasonable efforts to avoid or mitigate any increased
cost or suspension of the availability of an interest rate under Sections 4.1
through 4.5 above to the greatest extent practicable (including transferring the
Loans to another lending office or Affiliate of a Lender) unless, in the
reasonable opinion of such Lender, such efforts would be likely to have an
adverse effect upon it. In the event a Lender makes a request to the Borrowers
for additional payments in accordance with Section 4.1, 4.2, 4.3 or 4.4, then,
provided that no Default or Event of Default has occurred and is continuing at
such time, the Borrowers may, at their own expense (such expense to include,
without limitation, any transfer fee payable to the Agent under Section 11.2(a))
and in its sole discretion, require such Lender to transfer and assign in whole
(but not in part), without recourse (in accordance with and subject to the terms
and conditions of Section 11.2(a)), all of its interests, rights and obligations
under this Agreement to an Eligible Assignee which shall assume such assigned
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (a) such assignment shall not conflict with any law,
rule or regulation or order of any court or other Governmental Authority and
(b) the Borrowers or such assignee shall have paid to the assigning Lender in
immediately available funds the principal of and interest accrued to the date of
such payment on the portion of the Loans hereunder held by such assigning Lender
and all other amounts owed to such assigning Lender hereunder, including amounts
owed pursuant to Sections 4.1 through 4.5 hereof.
ARTICLE 5
BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES
     5.1 Books and Records
     Each Borrower shall maintain, at all times, correct and complete books,
records and accounts in which complete, correct and timely entries are made of
its transactions in accordance with GAAP applied consistently with the audited
Financial Statements required to be delivered pursuant to Section 5.2(a). Each
Borrower shall, by means of appropriate entries, reflect in such accounts and in
all Financial Statements proper liabilities and reserves for all taxes and
proper

23



--------------------------------------------------------------------------------



 



provision for depreciation and amortization of Property and bad debts, all in
accordance with GAAP. Each Borrower shall maintain at all times books and
records pertaining to the Collateral in such detail, form and scope as the Agent
or any Lender shall reasonably require, including, but not limited to, records
of (a) all payments received and all credits and extensions granted with respect
to the Accounts; (b) the return, rejection, repossession, stoppage in transit,
loss, damage, or destruction of any Inventory; and (c) all other dealings
affecting the Collateral.
     5.2 Financial Information
     The Borrowers shall promptly furnish to each Lender, all such financial
information as the Agent shall reasonably request. Without limiting the
foregoing, the Borrowers will furnish to the Agent, in sufficient copies for
distribution by the Agent to each Lender, in such detail as the Agent or the
Lenders shall request, the following:
     (a) As soon as available, but in any event not later than ninety (90) days
after the close of each Fiscal Year, consolidated audited balance sheets, and
income statements, cash flow statements and changes in stockholders’ equity for
the Parent and its consolidated Subsidiaries for such Fiscal Year, and the
accompanying notes thereto, setting forth in each case in comparative form
figures for the previous Fiscal Year, all in reasonable detail, fairly
presenting the financial position and the results of operations of the Parent
and its consolidated Subsidiaries as at the date thereof and for the Fiscal Year
then ended, and prepared in accordance with GAAP. Such statements shall be
examined in accordance with generally accepted auditing standards by and, in the
case of such statements performed on a consolidated basis, accompanied by a
report thereon unqualified in any respect of independent certified public
accountants selected by the Parent and reasonably satisfactory to the Agent. The
Borrowers hereby authorize the Agent, during the existence of a Default or an
Event of Default, to communicate directly with their certified public
accountants and, by this provision, authorize those accountants to disclose to
the Agent any and all financial statements and other supporting financial
documents and schedules relating to the Borrowers and to discuss directly with
the Agent the finances and affairs of the Borrowers.
     (b) As soon as available, and in any event within 45 days after the close
of each fiscal quarter of the Parent and its consolidated Subsidiaries, a
consolidated balance sheet and income statement of the Parent and its
consolidated Subsidiaries, as of the end of such fiscal quarter, together with
related consolidated statements of operations and retained earnings and of cash
flows for such fiscal quarter, in each case setting forth in comparative form
consolidated figures for the corresponding period of the preceding Fiscal Year,
all such financial information described above to be in reasonable form and
detail and reasonably acceptable to the Agent, and accompanied by a certificate
of the chief financial officer of the Parent to the effect that such quarterly
financial statements fairly present in all material respects the financial
condition of the Parent and its consolidated Subsidiaries and have been prepared
in accordance with GAAP, subject to changes resulting from normal year-end audit
adjustments.
     (c) As soon as available, but in any event not later than thirty (30) days
after the end of each month, consolidated unaudited income statements for the
Parent and its consolidated Subsidiaries in the form of the monthly management
report attached hereto as Exhibit H, for such month and for the period from the
beginning of the Fiscal Year to the end of such month, all

24



--------------------------------------------------------------------------------



 



in reasonable detail, fairly presenting the financial position and results of
operations of the Parent and its consolidated Subsidiaries as at the date
thereof and for such periods, and, in each case, in comparable form, figures for
the corresponding period in the Borrowers’ budget, and prepared in accordance
with GAAP applied consistently with the audited Financial Statements required to
be delivered pursuant to Section 5.2(a) and subject to quarterly and year end
adjustments.
     (d) With each of the audited Financial Statements delivered pursuant to
Section 5.2(a), a certificate of the independent certified public accountants
that examined such statement to the effect that they have reviewed and are
familiar with this Agreement and that, in examining such Financial Statements,
they did not become aware of any fact or condition which then constituted a
Default or Event of Default with respect to a financial covenant, except for
those, if any, described in reasonable detail in such certificate.
     (e) With each of the annual audited Financial Statements delivered pursuant
to Section 5.2(a), and within forty-five (45) days after the end of each fiscal
quarter, a certificate of the chief financial officer of the Parent setting
forth in reasonable detail the calculations required to establish that the
Borrowers were in compliance with the covenant set forth in Section 7.23 during
the period covered in such Financial Statements and as at the end thereof.
Within thirty (30) days after the end of each quarter, a certificate of the
chief financial officer of the Parent stating that, except as explained in
reasonable detail in such certificate, (A) all of the representations and
warranties of the Borrowers contained in this Agreement and the other Loan
Documents are correct and complete in all material respects as at the date of
such certificate as if made at such time, except for those that speak as of a
particular date, (B) the Borrowers are, at the date of such certificate, in
compliance in all material respects with all of its respective covenants and
agreements in this Agreement and the other Loan Documents, (C) no Default or
Event of Default then exists or existed during the period covered by the
Financial Statements for such month, (D) describing and analyzing in reasonable
detail all material trends, changes, and developments in each and all Financial
Statements; and (E) explaining the variances of the figures in the corresponding
budgets and prior Fiscal Year financial statements; provided, however,
notwithstanding the foregoing, it is understood and agreed that delivery of the
Parent’s Form 10K or applicable Form 10-Q within the time period specified above
shall satisfy the requirements of clauses (D) and (E) above. If such certificate
discloses that a representation or warranty is not correct or complete, or that
a covenant has not been complied with, or that a Default or Event of Default
existed or exists, such certificate shall set forth what action the Borrowers
have taken or propose to take with respect thereto.
     (f) No sooner than sixty (60) days and not less than thirty (30) days prior
to the beginning of each Fiscal Year thereafter, annual forecasts (to include
forecasted consolidated balance sheets, income statements and cash flow
statements) for the Parent and its Subsidiaries as at the end of and for each
fiscal month and fiscal quarter of each such Fiscal Year.
     (g) [Reserved]
     (h) Promptly upon the filing thereof, copies of all reports, if any, to or
other documents filed by any of the Borrowers with the Securities and Exchange
Commission under the Exchange Act, and all reports, notices, or statements sent
or received by any of the Borrowers to or from the holders of any equity
interests of the Parent (other than routine non

25



--------------------------------------------------------------------------------



 



material correspondence and reports sent by shareholders of the Parent to the
Parent) or any such Subsidiary or of any Debt of any of the Borrowers registered
under the Securities Act of 1933 or to or from the trustee under any indenture
under which the same is issued.
     (i) As soon as available, but in any event not later than 30 days after any
Borrower’s receipt thereof, a copy of all management reports and management
letters prepared for the Borrowers by any independent certified public
accountants of the Borrowers.
     (j) Promptly after their preparation, copies of any and all proxy
statements, financial statements, and reports which the Parent makes available
to its shareholders.
     (k) If requested by the Agent, promptly after filing with the IRS, a copy
of each tax return filed by the Parent or by any of the other Borrowers.
     (l) (i) As soon as available for each fiscal month, but in any event within
30 days after the last day of such fiscal month, a Borrowing Base Certificate
for such fiscal month and concurrently therewith, or more frequently if
reasonably requested by the Agent, a schedule of each Borrower’s Accounts
created, credits given, cash collected and other adjustments to Accounts made
since the date of the last such schedule and the related Borrowing Base
Certificate or (ii) notwithstanding the foregoing, if Availability at any time
is less than 15% of the Maximum Revolver Amount or upon the occurrence and
during the continuance of an Event of Default, the Borrowing Base Certificate
shall be delivered no less frequently than weekly by Friday following the end of
each week; provided, however, if thereafter, Availability shall be at least 15%
of the Maximum Revolver Amount for a period of ninety (90) consecutive days,
then, so long as no Event of Default has occurred and is continuing, the
Borrowers may resume providing the Borrowing Base Certificate on a monthly basis
as described in clause (i) immediately above, subject to any recurrence of the
conditions described in this clause (ii).
     (m) As soon as available for each fiscal month, but in any event within
30 days after the last day of such fiscal month or, during the existence of a
Default or an Event of Default, more frequently if requested by the Agent, an
aging of each of the Borrowers’ Accounts, together with a reconciliation to the
corresponding Borrowing Base and to each of the Borrowers’ general ledger.
     (n) As soon as available for each fiscal month, but in any event within
30 days after the last day of such fiscal month or, during the existence of a
Default or an Event of Default, more frequently if requested by the Agent, an
aging of each of the Borrowers’ accounts payable.
     (o) Upon request, a statement of the balance of each of the Intercompany
Accounts.
     (p) Such other reports as to the Collateral of the Borrowers as the Agent
shall reasonably request from time to time.
     (q) With the delivery of each of the foregoing items in clauses (l) through
(p), a certificate of the Parent executed by a Responsible Officer certifying as
to the accuracy and completeness thereof.

26



--------------------------------------------------------------------------------



 



     (r) Such additional information as the Agent and/or any Lender may from
time to time reasonably request regarding the financial and business affairs of
any Borrower or any Subsidiary.
     Information required to be delivered pursuant to Sections 5.2(a), (b) and
(j) shall be deemed to have been delivered if such information, or one or more
annual, quarterly or other reports containing such information, shall have been
posted on the Parent’s website on the internet (currently http://www.unifi.com)
or by the Agent on an IntraLinks or similar site to which the Lenders have been
granted access or shall be available on the website of the Securities and
Exchange Commission at http://www.sec.gov; provided that the Parent shall
deliver paper copies of such information to the Agent or any Lender that
reasonably requests such delivery; and provided further that such information
shall only be deemed to have been delivered when posted on any such website upon
notification by the Parent to the Agent and the Lenders of such posting.
     5.3 Notices to the Lenders
     Each Borrower (or the Parent on behalf thereof) shall notify the Agent and
the Lenders in writing of the following matters at the following times:
     (a) Immediately after becoming aware of any Default or Event of Default;
     (b) Immediately after becoming aware of the assertion by the holder of any
capital stock of any Borrower or the holder of any Debt of any Borrower in a
face amount in excess of $1,000,000 that a default exists with respect thereto
or that such Borrower is not in compliance with the terms thereof, or the threat
or commencement by such holder of any enforcement action because of such
asserted default or non compliance;
     (c) Immediately after becoming aware of any event or circumstance which
could have a Material Adverse Effect;
     (d) Immediately after becoming aware of any pending or threatened action,
suit, or proceeding, by any Person, or any pending or threatened investigation
by a Governmental Authority, which could reasonably be expected to have a
Material Adverse Effect;
     (e) Immediately after becoming aware of any pending or threatened strike,
work stoppage, unfair labor practice claim, or other labor dispute affecting the
Parent or any of the other Borrowers in a manner which could reasonably be
expected to have a Material Adverse Effect;
     (f) Immediately after becoming aware of any violation of any law, statute,
regulation, or ordinance of a Governmental Authority affecting the Parent or any
other Borrower which could reasonably be expected to have a Material Adverse
Effect;
     (g) Immediately after receipt of any notice of any violation by the Parent
or any of its Subsidiaries of any Environmental Law which could reasonably be
expected to have a Material Adverse Effect or that any Governmental Authority
has asserted in writing that the Parent or any other Borrower is not in
compliance with any Environmental Law or is investigating the Parent’s

27



--------------------------------------------------------------------------------



 



or such other Borrower’s compliance therewith, in each case, which could
reasonably be expected to have a Material Adverse Effect;
     (h) Immediately after receipt of any written notice that the Parent or any
of its Subsidiaries is or may be liable to any Person as a result of the Release
or threatened Release of any Contaminant or that the Parent or any other
Borrower is subject to investigation by any Governmental Authority evaluating
whether any remedial action is needed to respond to the Release or threatened
Release of any Contaminant which, in either case, is reasonably likely to give
rise to liability in excess of $1,000,000;
     (i) Immediately after receipt of any written notice of the imposition of
any Environmental Lien against any Property of the Parent or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect;
     (j) Any change in any Borrower’s name as it appears in the state of its
incorporation or other organization, state of incorporation or organization,
type of entity, organizational identification number, locations of Collateral,
or form of organization, trade names under which such Borrower will sell
Inventory or create Accounts, or to which instruments in payment of Accounts may
be made payable, in each case at least thirty (30) days prior thereto;
     (k) Within fifteen (15) Business Days after the Parent or any ERISA
Affiliate knows or has reason to know, that a non-exempt prohibited transaction
(as defined in Sections 406 of ERISA and 4975 of the Code) or violation of the
fiduciary responsibility rules with respect to any Plan has occurred or will
occur, and, when known, any action taken or threatened by the IRS, the DOL or
the PBGC with respect thereto;
     (l) Upon request, or, in the event that such document reflects a
significant change with respect to the matters covered thereby, within three
(3) Business Days after the filing thereof with, or the issuance thereof by, the
PBGC, the DOL or the IRS, as applicable, copies of the following: (i) each
annual report (form 5500 series) filed with the PBGC, the DOL or the IRS with
respect to each Plan, (ii) a copy of each other filing or notice filed with the
PBGC, the DOL or the IRS, with respect to each Plan by either the Parent or any
ERISA Affiliate, and (iii) any determination letter from the IRS regarding the
qualification of a Plan under Section 401(a) of the Code;
     (m) Within fifteen (15) Business Days after any changes in the benefits of
any existing Plan which increase any Borrower’s annual costs with respect
thereto by an amount in excess of $2,500,000, or the establishment of any new
Plan or the commencement of contributions to any Plan to which the Parent or any
ERISA Affiliate was not previously contributing;
     (n) Promptly after becoming aware of any commercial tort claim (as defined
in the UCC) acquired by it;
     (o) Promptly after becoming aware of any event or fact which could give
rise to a material claim by such Borrower for indemnification under any of the
Assigned Contracts;

28



--------------------------------------------------------------------------------



 



     (p) Immediately if such Borrower knows or has reason to know that any
application or registration relating to any material patent, trademark or
copyright (now or hereafter existing) may become abandoned or dedicated, or of
any adverse determination or development (including the institution of, or any
such determination or development in, any proceeding in the United States Patent
and Trademark Office, the United States Copyright Office or any court) regarding
such Borrower’s ownership of any material patent, trademark or copyright, its
right to register the same, or to keep and maintain the same;
     (q) Promptly after becoming aware that any of the material patent,
trademark or copyright Collateral is infringed upon, or misappropriated or
diluted by a third party.
     Each notice given under this Section shall describe the subject matter
thereof in reasonable detail, and shall set forth the action that the Parent,
any other Borrower, or any ERISA Affiliate, as applicable, has taken or proposes
to take with respect thereto.
ARTICLE 6
GENERAL WARRANTIES AND REPRESENTATIONS
     Each Borrower warrants and represents to the Agent and the Lenders as
follows:
     6.1 Authorization, Validity, and Enforceability of this Agreement and the
Loan Documents
     The Borrowers have the power and authority to execute, deliver and perform
this Agreement and the other Loan Documents to which it is a party, to incur the
Obligations, and to grant to the Agent Liens upon and security interests in the
Collateral. The Borrowers have taken all necessary action (including obtaining
approval of its stockholders if necessary) to authorize its execution, delivery,
and performance of this Agreement and the other Loan Documents to which it is a
party. This Agreement and the other Loan Documents to which it is a party have
been duly executed and delivered by each Borrower, and constitute the legal,
valid and binding obligations of each Borrower, enforceable against it in
accordance with their respective terms. The Borrowers’ execution, delivery, and
performance of this Agreement and the other Loan Documents to which it is a
party do not and will not conflict with, or constitute a violation or breach of,
or result in the imposition of any Lien upon the Property of the Parent or any
of its Subsidiaries, by reason of the terms of (a) any contract, mortgage,
lease, agreement, indenture, or instrument to which any Borrower is a party or
which is binding upon it, (b) any Requirement of Law applicable to any Borrower
or any of its Subsidiaries, or (c) the certificate or articles of incorporation
or by laws or the limited liability company or limited partnership agreement of
any Borrower.
     6.2 Validity and Priority of Security Interest
     The provisions of this Agreement and the other Loan Documents create legal
and valid Liens on all the Collateral in favor of the Agent, for the ratable
benefit of the Agent and the other Secured Parties, and such Liens constitute
perfected and continuing Liens on all the Collateral, having priority over all
other Liens on the Collateral, except for those Liens identified in clauses (c),
(d) and (e) and certain of the Liens identified in clause (m) (to the extent
provided in the

29



--------------------------------------------------------------------------------



 



Intercreditor Agreement) of the definition of Permitted Liens securing all the
Obligations, and enforceable against the Borrowers and all third parties.
     6.3 [Reserved]
     6.4 Corporate Name; Prior Transactions
     Each Borrower has not, during the five (5) years prior to the First
Amendment Closing Date, been known by or used any other corporate or fictitious
name, or been a party to any merger or consolidation, or acquired all or
substantially all of the assets of any Person, or acquired any of its Property
outside of the ordinary course of business, except as set forth on Schedule 6.4.
     6.5 Organization and Qualification
     Schedule 6.5 is a correct and complete list of the name and relationship to
the Parent of each and all of its Subsidiaries as of the First Amendment Closing
Date. The Borrowers are (a) duly incorporated or organized and validly existing
in good standing under the laws of its state of incorporation or organization
set forth on Schedule 6.5, and (b) qualified to do business and in good standing
in each jurisdiction in which the failure to so qualify or be in good standing
could reasonably be expected to have a material adverse effect on any such
Borrowers’ business, operations, prospects, Property, or condition (financial or
otherwise) and (c) has all requisite power and authority to conduct its business
and own its Property.
     6.6 Financial Statements and Projections
     (a) The Parent has delivered to the Agent and the Lenders the audited
balance sheet and related statements of income, retained earnings, cash flows,
and changes in stockholders equity for the Parent and its consolidated
Subsidiaries as of June 28, 2009, and for the Fiscal Year then ended,
accompanied by the report thereon of the Parent’s independent certified public
accountants, Ernst & Young LLP. The Parent has also delivered to the Agent and
the Lenders the unaudited balance sheet and related statements of income and
cash flows for the Parent and its consolidated Subsidiaries as of March 28,
2010. Such financial statements are attached hereto as Exhibit C. All such
financial statements have been prepared in accordance with GAAP and present
accurately and fairly in all material respects the financial position of the
Parent and its consolidated Subsidiaries as at the dates thereof and their
results of operations for the periods then ended.
     (b) The Latest Projections when submitted to the Lenders as required herein
represent the Borrowers’ best estimate of the future financial performance of
the Parent and its consolidated Subsidiaries for the periods set forth therein.
The Latest Projections have been prepared on the basis of the assumptions set
forth therein, which the Borrowers believe are fair and reasonable in light of
current and reasonably foreseeable business conditions at the time submitted to
the Lenders.
     (c) The pro forma balance sheet of the Parent as at March 28, 2010,
attached hereto as Exhibit C, presents fairly and accurately the Borrowers’
financial condition as at such date

30



--------------------------------------------------------------------------------



 



after giving effect to the transactions contemplated hereby and assuming the
First Amendment Closing Date had been such date, and has been prepared in
accordance with GAAP.
     6.7 Capitalization
     All of the outstanding capital stock of the direct and indirect
Subsidiaries of the Parent has been validly issued, is fully paid and
non-assessable and is owned by the Parent or one or more of its Subsidiaries,
free and clear of all Liens except those created under the Loan Documents. As of
the First Amendment Closing Date, the capitalization of each of the direct and
indirect Subsidiaries of the Parent consists of the number of shares,
authorized, issued and outstanding, of such classes and series, with or without
par value, described on Schedule 6.7. As of the First Amendment Closing Date, no
Borrower has any equity investments in any other corporation or entity other
than those specifically disclosed on Schedule 6.7. All of the outstanding
capital stock of the Parent has been validly issued, is fully paid and
non-assessable. Contemporaneously with the delivery of each certificate of the
chief financial officer of the Parent pursuant to Section 5.2(e), the Parent, on
behalf of each Borrower, shall deliver a replacement Schedule 6.7, if necessary,
to reflect the formation, acquisition or disposition of a Subsidiary permitted
hereunder.
     6.8 Solvency
     The Borrowers, on a consolidated basis, are Solvent prior to and after
giving effect to the Borrowings to be made on the First Amendment Closing Date
and the issuance of the Letters of Credit to be issued on the First Amendment
Closing Date and shall remain Solvent during the term of this Agreement. Each
Borrower is able and expects to be able to pay its debts (including contingent
debts and other commitments) as they mature.
     6.9 Debt
     After giving effect to the making of the Revolving Loans to be made on the
First Amendment Closing Date, the Borrowers have no Debt, except (a) the
Obligations, (b) Debt described on Schedule 6.9 and (c) the Senior Secured
Notes. None of the holders of Debt owed by any Subsidiary which is not a
Borrower has recourse against any Borrower.
     6.10 Distributions
     Since June 28, 2009, no Distribution has been declared, paid, or made upon
or in respect of any capital stock or other securities of the Borrowers, other
than Distributions to any Borrower or as permitted by Section 7.10.
     6.11 Real Estate; Leases
     Schedule 6.11 sets forth, as of the First Amendment Closing Date, a correct
and complete list of all Real Estate owned by the Parent and all Real Estate
owned by any other Borrower, all leases and subleases of real or personal
Property held by any Borrower as lessee or sublessee (other than leases of
personal Property as to which any Borrower is lessee or sublessee for which the
value of such personal Property in the aggregate is less than $2,000,000), and
all leases and subleases of real or personal Property held by any Borrower as
lessor, or sublessor. Each of such

31



--------------------------------------------------------------------------------



 



leases and subleases is valid and enforceable in accordance with its terms and
is in full force and effect, and no default by any party to any such lease or
sublease exists. The Borrowers have good and marketable title in fee simple to
the Real Estate identified on Schedule 6.11 as owned by the Borrowers, or valid
leasehold interests in all Real Estate designated therein as “leased” by the
Borrowers and the Borrowers have good, indefeasible, and merchantable title to
all of its other Property reflected on the June 28, 2009 Financial Statements
delivered to the Agent and the Lenders, except as disposed of in the ordinary
course of business since the date thereof, free of all Liens except Permitted
Liens.
     6.12 Proprietary Rights
     Schedule 6.12 sets forth a correct and complete list of all of the
Borrowers’ Proprietary Rights as of the First Amendment Closing Date and each
date on which the Parent delivers a certificate of the chief financial officer
of the Parent pursuant to Section 5.2(e). None of such Proprietary Rights is
subject to any licensing agreement or similar arrangement except as set forth on
Schedule 6.12. To the best of each Borrower’s knowledge, none of such
Proprietary Rights infringes on or conflicts with any other Person’s Property,
and no other Person’s Property infringes on or conflicts with such Proprietary
Rights. The Proprietary Rights described on Schedule 6.12 constitute all of the
Property of such type necessary to the current and anticipated future conduct of
the businesses of the Borrowers. Contemporaneously with the delivery of each
certificate of the chief financial officer of the Parent pursuant to
Section 5.2(e), the Parent, on behalf of each Borrower, shall deliver a
replacement Schedule 6.12, if necessary, to reflect the addition of any newly
developed or acquired Proprietary Rights.
     6.13 Trade Names
     As of the First Amendment Closing Date and each date on which the Parent
delivers a certificate of the chief financial officer of the Parent pursuant to
Section 5.2(e), all trade names or styles under which the Parent or any other
Borrower will sell Inventory or create Accounts, or to which instruments in
payment of Accounts may be made payable, are listed on Schedule 6.13.
Contemporaneously with the delivery of each certificate of the chief financial
officer of the Parent pursuant to Section 5.2(e), the Parent, on behalf of each
Borrower, shall deliver a replacement Schedule 6.13, if necessary, to reflect
the addition of any newly developed or acquired trade names.
     6.14 Litigation
     Except as set forth on Schedule 6.14, there is no pending, or to the best
of each Borrower’s knowledge threatened, action, suit, proceeding, or
counterclaim by any Person, or to the best of each Borrower’s knowledge,
investigation by any Governmental Authority or arbitrator, or any basis for any
of the foregoing, which could reasonably be expected to have a Material Adverse
Effect.
     6.15 Labor Disputes
     Except as set forth on Schedule 6.15, as of the First Amendment Closing
Date (a) there is no collective bargaining agreement or other labor contract
covering employees of the Borrowers, (b) no such collective bargaining agreement
or other labor contract is scheduled to expire during

32



--------------------------------------------------------------------------------



 



the term of this Agreement, (c) no union or other labor organization is seeking
to organize, or to be recognized as, a collective bargaining unit of employees
of the Borrowers or for any similar purpose, and (d) there is no pending or (to
the best of each Borrower’s knowledge) threatened, strike, work stoppage,
material unfair labor practice claim, or other material labor dispute against or
affecting the Parent or any of the other Borrowers or their employees.
     6.16 Environmental Laws
     Except as otherwise disclosed on Schedule 6.16 or except as otherwise would
not result in or would not be expected to result in a Material Adverse Effect:
     (a) The Parent and its Domestic Subsidiaries have complied in all material
respects with all Environmental Laws and neither the Parent nor any Domestic
Subsidiary nor any of its presently owned or leased real Property or presently
conducted operations, nor its previously owned or leased real Property or prior
operations, is subject to any enforcement order from or liability agreement with
any Governmental Authority or private Person respecting (i) compliance with any
Environmental Law or (ii) any potential liabilities and costs or remedial action
arising from the Release or threatened Release of a Contaminant.
     (b) The Parent and its Domestic Subsidiaries have obtained all permits
necessary for their current operations under Environmental Laws, and all such
permits are in good standing and the Parent and its Domestic Subsidiaries are in
compliance with all material terms and conditions of such permits.
     (c) Neither the Parent nor any of its Domestic Subsidiaries, nor, to the
best of the Borrowers’ knowledge, any of its predecessors in interest, has in
violation of applicable law stored, treated or disposed of any hazardous waste.
     (d) Neither the Parent nor any of its Domestic Subsidiaries has received
any summons, complaint, order or similar written notice indicating that it is
not currently in compliance with, or that any Governmental Authority is
investigating its compliance with, any Environmental Laws or that it is or may
be liable to any other Person as a result of a Release or threatened Release of
a Contaminant.
     (e) To the best of each Borrower’s knowledge, none of the present or past
owned or leased real property or operations of the Parent and its Domestic
Subsidiaries is the subject of any investigation by any Governmental Authority
evaluating whether any remedial action is needed to respond to a Release or
threatened Release of a Contaminant.
     (f) There is not now, nor to the best of each Borrower’s knowledge has
there ever been on or in the Real Estate:
     (i) any underground storage tanks or surface impoundments,
     (ii) any asbestos containing material, or
     (iii) any polychlorinated biphenyls (PCBs) used in hydraulic oils,
electrical transformers or other equipment,

33



--------------------------------------------------------------------------------



 



the presence of which has had or could reasonably be expected to have a Material
Adverse Effect.
     (g) Neither the Parent nor any of its Domestic Subsidiaries has filed any
notice under any requirement of Environmental Law reporting a spill or
accidental and unpermitted Release or discharge of a Contaminant into the
environment.
     (h) Neither the Parent nor any of its Domestic Subsidiaries has entered
into any negotiations or settlement agreements with any Person (including the
prior owner of its Property) imposing material obligations or liabilities on the
Parent or any of its Domestic Subsidiaries with respect to any remedial action
in response to the Release of a Contaminant or environmentally related claim.
     (i) None of the products manufactured, distributed or sold by the Parent or
any of its Domestic Subsidiaries contain asbestos containing material.
     (j) No Environmental Lien has attached to the Real Estate.
     6.17 No Violation of Law
     None of the Borrowers is in violation of any law, statute, regulation,
ordinance, judgment, order, or decree applicable to it which violation could
reasonably be expected to have a Material Adverse Effect.
     6.18 No Default
     None of the Borrowers is in default with respect to any note, indenture,
loan agreement, mortgage, lease, deed, or other agreement to which such Borrower
is a party or by which it is bound, which default could reasonably be expected
to have a Material Adverse Effect.
     6.19 ERISA Compliance
     Except as specifically disclosed on Schedule 6.19:
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state law. Each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS and to the best knowledge of the Borrowers,
nothing has occurred which would cause the loss of such qualification.
     (b) Neither the Parent not any ERISA Affiliate sponsors, maintains or is
obligated to make contributions to any Pension Plan or Multi-employer Plan nor
has the parent or any ERISA Affiliate sponsored, maintained or contributed to
any Pension Plan or Multi-employer Plan at any time during the six (6) year
period ending on the date of this Agreement.
     (c) There are no pending or, to the best knowledge of the Parent or its
Domestic Subsidiaries, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan which has resulted or could
reasonably be expected to result in a

34



--------------------------------------------------------------------------------



 



Material Adverse Effect. There has been no non-exempt prohibited transaction (as
defined in Sections 406 of ERISA and 4975 of the Code) or violation of the
fiduciary responsibility rules with respect to any Plan which has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     6.20 Taxes
     The Borrowers have filed all federal and other tax returns and reports
required to be filed, and have paid all federal and other taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable unless such unpaid taxes
and assessments would constitute a Permitted Lien.
     6.21 Regulated Entities
     No Borrower and no Person controlling any Borrower, is an “Investment
Company” within the meaning of the Investment Company Act of 1940. No Borrower
is subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any state public utilities code or law, or any other federal or state
statute or regulation limiting its ability to incur indebtedness.
     6.22 Use of Proceeds; Margin Regulations
     The proceeds of the Loans are to be used solely to refinance existing Debt,
to issue standby and commercial letters of credit and for working capital and
other lawful corporate purposes, to the extent not prohibited by this Agreement.
Neither the Parent nor any other Borrower is engaged in the business of
purchasing or selling Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock.
     6.23 Copyrights, Patents, Trademarks and Licenses, etc.
     Except as set forth on Schedule 6.14, the Borrowers own or are licensed or
otherwise have the right to use all of the patents, trademarks, service marks,
trade names, copyrights, contractual franchises, licenses, rights of way,
authorizations and other rights that are reasonably necessary for the operation
of their businesses, without conflict with the rights of any other Person. To
the best knowledge of each Borrower, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Parent or any other Borrower infringes upon
any rights held by any other Person. No claim or litigation regarding any of the
foregoing is pending or threatened, and no patent, invention, device,
application, principle or any statute, law, rule, regulation, standard or code
is pending or, to the knowledge of each Borrower, proposed, which, in either
case, could reasonably be expected to have a Material Adverse Effect.
     6.24 No Material Adverse Change
     No Material Adverse Effect has occurred since the latest date of the annual
audited Financial Statements previously delivered to the Lenders.

35



--------------------------------------------------------------------------------



 



     6.25 Full Disclosure
     None of the representations or warranties made by the Parent or any other
Borrower in the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the statements contained in any
exhibit, report, statement or certificate furnished by or on behalf of the
Parent or any other Borrower in connection with the Loan Documents (including
the offering and disclosure materials delivered by or on behalf of the Borrowers
to the Lenders prior to the First Amendment Closing Date), contains any untrue
statement of a material fact or omits any material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered.
     6.26 Material Agreements
     Schedule 6.26 hereto sets forth as of the First Amendment Closing Date all
material agreements and contracts to which the Parent or any of the other
Borrowers is a party or is bound as of the date hereof.
     6.27 Bank Accounts
     Schedule 6.27 contains as of the First Amendment Closing Date a complete
and accurate list of all bank accounts maintained by each Borrower with any bank
or other financial institution, identifying the account number, type of account
and depository institution.
     6.28 Governmental Authorization
     No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, the Borrowers of this Agreement or any other Loan
Document.
ARTICLE 7
AFFIRMATIVE AND NEGATIVE COVENANTS
     Each Borrower covenants to the Agent and each Lender that so long as any of
the Obligations remain outstanding or this Agreement is in effect:
     7.1 Taxes and Other Obligations
     Each Borrower shall, and shall cause each of its Domestic Subsidiaries to,
(a) file when due all tax returns and other reports which it is required to
file; (b) pay, or provide for the payment, when due, of all taxes, fees,
assessments and other governmental charges against it or upon its Property,
income and franchises, make all required withholding and other tax deposits, and
establish adequate reserves for the payment of all such items, and provide to
the Agent and the Lenders, upon request, satisfactory evidence of its timely
compliance with the foregoing; and (c) pay when due all Debt owed by it and all
claims of materialmen, mechanics, carriers, warehousemen, landlords, processors
and other like Persons, and all other indebtedness owed by it and perform and
discharge in a timely manner all other obligations undertaken by it; provided,

36



--------------------------------------------------------------------------------



 



however, so long as the Parent has notified the Agent in writing, neither the
Parent nor any of its Subsidiaries need pay any tax, fee, assessment, or
governmental charge (i) it is contesting in good faith by appropriate
proceedings diligently pursued, (ii) as to which the Parent or any Subsidiary,
as the case may be, has established proper reserves as required under GAAP, and
(iii) the nonpayment of which does not result in the imposition of a Lien (other
than a Permitted Lien).
     7.2 Legal Existence and Good Standing
     Each Borrower shall, and shall cause each of its Domestic Subsidiaries to,
maintain its legal existence and its qualification and good standing in all
jurisdictions in which the failure to maintain such existence and qualification
or good standing could reasonably be expected to have a Material Adverse Effect.
     7.3 Compliance with Law and Agreements; Maintenance of Licenses
     Each Borrower shall comply, and shall cause each Domestic Subsidiary to
comply, in all material respects with all Requirements of Law of any
Governmental Authority having jurisdiction over it or its business (including
the Federal Fair Labor Standards Act and all Environmental Laws). Each Borrower
shall obtain and maintain all licenses, permits, franchises, and governmental
authorizations necessary to own its Property and to conduct its business as
conducted on the First Amendment Closing Date. No Borrower shall modify, amend
or alter its certificate or articles of incorporation, or its limited liability
company operating agreement or limited partnership agreement, as applicable,
other than in a manner which does not adversely affect the rights of the Lenders
or the Agent.
     7.4 Maintenance of Property; Inspection of Property
     (a) Each Borrower shall, and shall cause each of its Domestic Subsidiaries
to, maintain all of its Property necessary and useful in the conduct of its
business, in good operating condition and repair, ordinary wear and tear
excepted.
     (b) Each Borrower shall permit representatives and independent contractors
of the Agent (at the expense of such Borrower not to exceed (i) three (3) times
per year for each year of this Agreement during which Availability is at any
time less than 15% of the Maximum Revolver Amount, (ii) two (2) times per year
for each year of this Agreement during which Availability is at any time greater
than or equal to 15% of the Maximum Revolver Amount but less than or equal to
50% of the Maximum Revolver Amount, and (iii) one (1) time per year for each
year of this Agreement during which Availability is at any time greater than 50%
of the Maximum Revolver Amount) to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom and to discuss its affairs, finances and accounts with
its officers and independent public accountants, at such reasonable times during
normal business hours and as soon as may be reasonably desired, upon reasonable
advance notice to such Borrower; provided that any Lender may accompany the
Agent and participate in any such visit or inspection, solely at its own
expense; and provided further, however, when an Event of Default exists, the
Agent or any Lender may do any of the

37



--------------------------------------------------------------------------------



 



foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice.
     7.5 Insurance
     (a) The Parent shall maintain, and shall cause each of the Borrowers to
maintain, with financially sound and reputable insurers having a rating of at
least A-VII or better by Best Rating Guide (unless otherwise approved by the
Agent), insurance against loss or damage by fire with extended coverage; theft
and loss in transit; public liability and third party Property damage; fraud or
other criminal liability; business interruption; public liability and third
party Property damage; and such other hazards or of such other types as is
customary for Persons engaged in the same or similar business and, with respect
to any insurance covering any Collateral, in amounts and under policies
reasonably acceptable to the Agent and without exclusions for acts of terrorism
or other exclusions not acceptable to the Agent. The Agent acknowledges that, as
of the First Amendment Closing Date, the Borrowers’ existing insurance policies
and the amounts of coverage provided for therein are acceptable.
     (b) The Borrowers shall cause the Agent, for the ratable benefit of the
Agent and the Lenders, to be named as an additional insured and as secured party
and loss payee on each insurance policy, in each case in a manner acceptable to
the Agent. Each policy of insurance shall contain a clause or endorsement
requiring the insurer to give not less than thirty (30) days’ prior written
notice to the Agent in the event of cancellation of the policy for any reason
whatsoever and a clause or endorsement stating that the interest of the Agent
shall not be impaired or invalidated by any act or neglect of the Parent or any
Borrower or the owner of any Real Estate for purposes more hazardous than are
permitted by such policy and shall contain such other terms and conditions as
Agent shall reasonably require. All premiums for such insurance shall be paid by
the Borrowers when due, and certificates of insurance and, if requested by the
Agent or any Lender, photocopies of the policies, shall be delivered to the
Agent, in each case in sufficient quantity for distribution by the Agent to each
of the Lenders. If the Borrowers fail to procure such insurance or to pay the
premiums therefor when due, the Agent may, and at the direction of the Required
Lenders shall, do so from the proceeds of Revolving Loans.
     7.6 Insurance and Condemnation Proceeds
     The Borrowers shall promptly notify the Agent and the Lenders of any loss,
damage, or destruction to the Collateral, whether or not covered by insurance in
excess of $1,000,000. Subject to the terms of the Intercreditor Agreement, the
Agent is hereby authorized to collect all insurance and condemnation proceeds in
respect of Collateral directly and to apply or remit them as follows: With
respect to insurance and condemnation proceeds relating to Collateral, after
deducting from such proceeds the reasonable expenses, if any, incurred by the
Agent in the collection or handling thereof, the Agent, subject to the terms of
the Intercreditor Agreement, shall apply such proceeds, ratably, to the
reduction of the Obligations in the order provided for in Section 3.8.

38



--------------------------------------------------------------------------------



 



     7.7 Environmental Laws
     (a) Each Borrower shall, and shall cause each of its Domestic Subsidiaries
to, conduct its business in compliance with all Environmental Laws applicable to
it, including those relating to the generation, handling, use, storage, and
disposal of any Contaminant. Each Borrower shall, and shall cause each of its
Domestic Subsidiaries to, take prompt and appropriate action to respond to any
non compliance with Environmental Laws and shall regularly report to the Agent
on such response.
     (b) The Agent or any Lender may request copies of technical reports
prepared by the Borrowers and their communications with any Governmental
Authority to determine whether the Borrowers are proceeding reasonably to
correct, cure or contest in good faith any alleged non compliance or
environmental liability. The Borrowers shall, at the Agent’s or the Required
Lenders’ request and at the Borrowers’ expense, (i) retain an independent
environmental engineer acceptable to the Agent to evaluate the site, including
tests if appropriate, where the non compliance or alleged non compliance with
Environmental Laws has occurred and prepare and deliver to the Agent, in
sufficient quantity for distribution by the Agent to the Lenders, a report
setting forth the results of such evaluation, a proposed plan for responding to
any environmental problems described therein, and an estimate of the costs
thereof, and (ii) provide to the Agent and the Lenders a supplemental report of
such engineer whenever the scope of the environmental problems, or the response
thereto or the estimated costs thereof, shall increase in any material respect.
     7.8 Compliance with ERISA; Pension and Multi-employer Plans
     Each Borrower shall, and shall cause each of its ERISA Affiliates to:
(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law;
(b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; and (c) not engage in a non-exempt prohibited
transaction (as defined in Sections 406 of ERISA and 4975 of the Code) or
violation of the fiduciary responsibility rules with respect to any Plan which
could reasonably be expected to result in a Material Adverse Effect. Neither the
Parent nor any ERISA Affiliate shall adopt, sponsor, maintain or become
obligated to make contributions to any Pension Plan or Multi-employer Plan.
     7.9 Mergers, Consolidations or Sales
     No Borrower shall enter into any transaction of merger, reorganization, or
consolidation, or transfer, sell, assign, lease, or otherwise dispose of all or
any part of its Property, or wind up, liquidate or dissolve, or agree to do any
of the foregoing, except (a) for sales of Inventory in the ordinary course of
its business, (b) for sales or other dispositions of Equipment and other assets
(other than Collateral included in the Borrowing Base and the proceeds thereof)
in the ordinary course of business that are obsolete or no longer used or
required by such Borrower in its business, (c) for non-exclusive licenses and
sublicenses of intellectual property rights in the ordinary course of business
not interfering, individually or in the aggregate, in any material respect with
the conduct of the business of the Borrowers, (d) for transfers of assets from
one Borrower to another Borrower, (e) for transfers of assets from a Borrower to
a Subsidiary (other than a Borrower) to the extent such transfer constitutes an
investment permitted pursuant to

39



--------------------------------------------------------------------------------



 



Section 7.10(c); provided that, in connection with any such transfer, the
Borrowers shall not receive less than an amount equal to the fair market value
of such assets as determined in good faith by the Parent at the time of such
transfer, (f) for mergers, consolidations, liquidations or dissolutions of one
Borrower with or into another Borrower, (g) for mergers, consolidations,
liquidations or dissolutions of any Subsidiary with or into another Subsidiary;
provided that if one of such Subsidiaries is a Borrower, then such Borrower
shall be the surviving entity, and (h) for liquidations or dissolutions of any
Inactive Subsidiary or Unifi Kinston, LLC.
     7.10 Distributions; Capital Change; Restricted Investments
     No Borrower shall (a) directly or indirectly declare or make, or incur any
liability to make Distributions (provided, however, (x) Distributions may be
made to the Parent or any Borrower from any of its Subsidiaries and
(y) Distributions may be made by the Parent so long as (i)(A) pro forma Thirty
Day Average Excess Availability immediately prior to the declaration of any such
Distributions is at least equal to 27.5% of the Maximum Revolver Amount and
Availability on the date thereof, both before and after giving effect to the
making of any such Distributions, is at least equal to 27.5% of the Maximum
Revolver Amount or (B) the Specified Threshold Test is met and (ii) no Default
or Event of Default shall exist prior to or immediately after the making of any
such Distributions), (b) make any change in its capital structure which could
have a Material Adverse Effect or (c) make any Restricted Investments. For
purposes of this Section 7.10, “pro forma” in reference to the Fixed Charge
Coverage Ratio as used in the Specified Threshold Test shall mean that
compliance with such financial covenant test referred to in this Section 7.10
shall be determined on the basis of the financial statements and related numbers
for the four consecutive fiscal quarters ending with the fiscal quarter
immediately preceding the date on which any such Distribution is to be made and
giving effect to the making of such Distribution as if it were made on the first
day of the four consecutive fiscal quarters ending with such fiscal quarter. In
addition, for purposes of this Section 7.10, “pro forma” shall mean that
compliance with the Thirty Day Average Excess Availability test referred to
immediately above shall be determined giving effect to the making of such
Distributions as if it occurred on the first day of such thirty (30) day period.
     7.11 Transactions Affecting Collateral or Obligations
     No Borrower shall enter into any transaction which would be reasonably
expected to have a Material Adverse Effect.
     7.12 Guaranties
     Without the prior consent of the Majority Lenders, no Borrower shall make,
issue, or become liable on any Guaranty, except (i) Guaranties of the
Obligations in favor of the Agent, (ii) unsecured Guaranties in favor of
suppliers and/or vendors of the Subsidiaries of the Parent, in form and
substance satisfactory to the Agent, incurred in the ordinary course of business
in an aggregate amount not to exceed $10,000,000 at any one time outstanding,
and (iii) Guaranties of the Senior Secured Notes provided by the Domestic
Subsidiaries of the Parent.
     7.13 Debt
     No Borrower shall incur or maintain any Debt, other than:

40



--------------------------------------------------------------------------------



 



     (a) the Obligations;
     (b) Debt described on Schedule 6.9;
     (c) Capital Leases of Equipment and purchase money secured Debt incurred to
purchase Equipment provided that (i) Liens securing the same attach only to the
Equipment acquired by the incurrence of such Debt, and (ii) the aggregate amount
of such Debt (including Capital Leases) outstanding does not exceed $45,000,000
at any time;
     (d) Debt evidencing a refunding, renewal or extension of the Debt described
on Schedule 6.9; provided that (i) the principal amount thereof is not
increased, (ii) the Liens, if any, securing such refunded, renewed or extended
Debt do not attach to any assets in addition to those assets, if any, securing
the Debt to be refunded, renewed or extended, (iii) no Person that is not an
obligor or guarantor of such Debt as of the First Amendment Closing Date shall
become an obligor or guarantor thereof, and (iv) the terms of such refunding,
renewal or extension are no less favorable to the Borrowers, the Agent or the
Lenders than the original Debt;
     (e) Derivative Obligations of the Borrowers in respect of Hedging
Agreements entered into in order to manage existing or anticipated interest rate
or exchange rate risks and not for speculative purposes;
     (f) Debt evidenced by the Senior Secured Notes and Refinancing Indebtedness
in respect thereof in an aggregate principal amount not to exceed $165,000,000
at any time outstanding;
     (g) (i) Intercompany Debt owed by any Borrower to another Borrower and
(ii) intercompany Debt owed by a Borrower to any Subsidiary (other than a
Borrower) so long as such intercompany Debt is subordinated to the Obligations
hereunder on terms reasonably satisfactory to the Agent;
     (h) (i) unsecured Debt in connection with Permitted Acquisitions on terms
and conditions satisfactory to the Agent and (ii) secured Debt in connection
with Permitted Acquisitions that is fully subordinated to the Obligations
hereunder, is secured only by Property newly-acquired in connection with the
related Permitted Acquisition and is otherwise on terms and conditions
satisfactory to the Agent, provided, however, that in either case no such Debt
shall be permitted unless no Default or Event of Default shall exist prior to or
immediately after the incurrence of any such Debt and either (A) pro forma
Thirty Day Average Excess Availability immediately prior to the incurrence of
any such Debt is at least equal to 27.5% of the Maximum Revolver Amount and
Availability on the date thereof, both before and after giving effect to the
incurrence of any such Debt, is at least equal to 27.5% of the Maximum Revolver
Amount or (B) the Specified Threshold Test is met; and
     (i) Debt in the form of Guaranties permitted by 7.12 hereof.
     For purposes of clause (h) of this Section 7.13, “pro forma” in reference
to the Thirty Day Average Excess Availability test therein, shall mean that
compliance with such test shall be determined giving effect to the incurrence of
such Debt and the consummation of the related Permitted Acquisition as if they
occurred on the first day of such thirty (30) day period.

41



--------------------------------------------------------------------------------



 



     For purposes of clause (h) of this Section 7.13, “pro forma” in reference
to the Fixed Charge Coverage Ratio as used in the Specified Threshold Test
therein, shall mean that compliance with such financial covenant tests shall be
determined on the basis of the financial statements and related numbers for the
four consecutive fiscal quarters ending with the fiscal quarter immediately
preceding the date on which any such Debt is to be incurred and giving effect to
the incurrence of such Debt and the consummation of the related Permitted
Acquisition as if they occurred on the first day of the four consecutive fiscal
quarters ending with such fiscal quarter.
     7.14 Payments of Other Debt; Repurchases of Senior Secured Notes
     No Borrower shall voluntarily prepay any Debt, except (a) the Obligations
in accordance with the terms of this Agreement, (b) provided that no Default or
Event of Default exists prior to or immediately after the making of such
prepayments, Debt payments not to exceed $2,000,000 in the aggregate in any
fiscal year and (c) provided that no Default or Event of Default exists prior to
or immediately after the making of such repurchase, the Borrowers may repurchase
the Senior Secured Notes from time to time from unrestricted cash on hand so
long as (i) there are no Revolving Loans outstanding and the Obligations arising
in connection with Letters of Credit hereunder are less than $10,000,000 in the
aggregate or (ii) if there are Revolving Loans outstanding or the Obligations
arising in connection with Letters of Credit hereunder are equal to or greater
than $10,000,000 in the aggregate (A) pro forma Thirty Day Average Excess
Availability immediately prior to such repurchase is at least equal to 27.5% of
the Maximum Revolver Amount and Availability on the date thereof, both before
and after giving effect to such repurchase, is at least equal to 27.5% of the
Maximum Revolver Amount or (B) the Specified Threshold Test is met. For purposes
of this Section 7.14, “pro forma” in reference to the Fixed Charge Coverage
Ratio as used in the Specified Threshold Test shall mean that compliance with
such financial covenant test referred to in this Section 7.14 shall be
determined on the basis of the financial statements and related numbers for the
four consecutive fiscal quarters ending with the fiscal quarter immediately
preceding the date on which any such repurchase is to be made and giving effect
to the making of such repurchase as if it were made on the first day of the four
consecutive fiscal quarters ending with such fiscal quarter. In addition, for
purposes of this Section 7.14, “pro forma” shall mean that compliance with the
Thirty Day Average Excess Availability test referred to immediately above shall
be determined giving effect to such repurchase as if it occurred on the first
day of such thirty (30) day period. The Borrowers shall not make any payments or
prepayments of the Senior Secured Notes, except (1) as provided above, (2) so
long as no Default or Event of Default shall have occurred and be continuing or
would result therefrom, prepayments, repurchases or repayments of the Senior
Secured Notes made from the proceeds of any Refinancing Indebtedness permitted
pursuant to Section 7.13(f), (3) regularly scheduled payments of interest in
respect of the Senior Secured Notes, and (4) mandatory prepayments of the Senior
Secured Notes as required pursuant to the Senior Secured Notes Indenture in
connection with the disposition of (x) assets that constitute “First Priority
Collateral,” as such term is defined in the Senior Secured Notes Indenture as in
effect on the date hereof, or (y) assets that do not constitute “Collateral,” as
such term is defined hereunder or in the Senior Secured Notes Indenture to the
extent such mandatory prepayments are required by Section 4.10 of the Senior
Secured Notes Indenture as in effect on the date hereof.

42



--------------------------------------------------------------------------------



 



     7.15 Transactions with Affiliates
     No Borrower shall enter into or be party to any transaction with an
Affiliate, except (a) payment of reasonable compensation to officers and
employees for services actually rendered; (b) payment of customary directors’
fees and indemnities; (c) transactions solely among Borrowers; and
(d) transactions with Affiliates so long as such transaction is in the ordinary
course of business, upon fair and reasonable terms and no less favorable than
would be obtained in a comparable arm’s-length transaction with a non-Affiliate.
     7.16 Investment Banking and Finder’s Fees
     No Borrower shall pay or agree to pay, or reimburse any other party with
respect to, any investment banking or similar or related fee, underwriter’s fee,
finder’s fee, or broker’s fee to any Person in connection with this Agreement.
The Borrowers shall defend and indemnify the Agent and the Lenders against and
hold them harmless from all claims of any Person that the Borrowers are
obligated to pay for any such fees, and all costs and expenses (including
attorneys’ fees) incurred by the Agent and/or any Lender in connection
therewith.
     7.17 Business Conducted
     Without the prior consent of the Majority Lenders, no Borrower shall engage
directly or indirectly, in any line of business other than (a) any business
which is the same, similar, ancillary or reasonably related to the business in
which the Borrowers are engaged on the First Amendment Closing Date, (b) the
design, development, production, distribution and sale of yarns, fibers,
textiles, fabrics and other related goods, (c) the Biomass Business and (d) any
other business to the extent that such business constitutes an immaterial
portion of the business of the Borrowers otherwise permitted herein. For the
avoidance of doubt, “an immaterial portion” means less than five percent (5%) of
the total assets of the Borrowers.
     7.18 Liens
     No Borrower shall create, incur, assume, or permit to exist any Lien on any
Property now owned or hereafter acquired by any of them, except Permitted Liens,
and Liens, if any, in effect as of the First Amendment Closing Date described in
Schedule 6.9 securing Debt described in Schedule 6.9 and Liens securing Capital
Leases and purchase money Debt permitted in Section 7.13.
     7.19 Sale and Leaseback Transactions
     No Borrower shall, directly or indirectly, enter into any arrangement with
any Person providing for such Borrower to lease or rent Property that the Parent
or any of its Subsidiaries has sold or will sell or otherwise transfer to such
Person unless no Default or Event of Default has occurred and is continuing or
would occur as a result of such transaction.
     7.20 Subsidiaries
     Each Borrower shall cause any Domestic Subsidiary (other than Unifi
Kinston, LLC) acquired or formed after the First Amendment Closing Date to
promptly (and in any event within

43



--------------------------------------------------------------------------------



 



thirty (30) days after such Domestic Subsidiary is formed or acquired (or such
longer period of time as agreed to by the Agent in its reasonable discretion))
become a Borrower hereunder and to pledge its assets constituting Collateral in
favor of the Agent as provided in the Security Agreement and the Pledge
Agreement by becoming a party to a Joinder Agreement and if such Domestic
Subsidiary owns or leases any Real Estate having a fair market value in excess
of $1,000,000, to grant a Mortgage thereon in favor of the Agent. The
Obligations shall be secured by, among other things, a first priority perfected
security interest in the Collateral of such new Borrower and a pledge of 100% of
the Capital Stock of such new Borrower and its Domestic Subsidiaries and 65% of
the voting Capital Stock and 100% of the non-voting Capital Stock of its
first-tier Foreign Subsidiaries, subject to the Intercreditor Agreement. In
connection with the foregoing, the Borrowers shall deliver to the Agent, with
respect to each new Borrower to the extent applicable, substantially the same
documentation required pursuant to Section 6(f) in the First Amendment, and such
other documents or agreements as the Agent may reasonably request. In lieu of
the foregoing, at the option of the Agent, such Borrower shall cause such
Domestic Subsidiary (other than Unifi Kinston, LLC) to execute and deliver to
the Agent (i) a guarantee in form and substance satisfactory to the Agent
causing such Domestic Subsidiary to become guarantor of the Obligations,
(ii) security and pledge agreements with the same effect set forth above, and
(iii) if such Domestic Subsidiary owns or leases any Real Estate having a fair
market value in excess of $1,000,000, a Mortgage thereon in favor of the Agent,
and to deliver such additional documentation of the types described in this
Section 7.20, all as the Agent reasonably shall request.
     7.21 Fiscal Year
     No Borrower shall change its Fiscal Year.
     7.22 [Reserved]
     7.23 Fixed Charge Coverage Ratio
     If Availability on any day shall be less than 15% of the Maximum Revolver
Amount (any such event being a “Covenant Trigger”), the Borrowers shall be
required to maintain a Fixed Charge Coverage Ratio of at least 1.00 to 1.00 as
of the immediately preceding fiscal quarter end for which financial statements
have been (or were required to be) delivered hereunder and as of each subsequent
fiscal quarter end thereafter; provided, however, that (a) a breach of such
covenant when so tested shall not be cured by a subsequent increase of
Availability above the applicable limit set forth above, and (b) following a
Covenant Trigger, the requirement to comply with the Fixed Charge Coverage Ratio
shall no longer apply if Availability on each day during any period of three
(3) consecutive months commencing after the date of such Covenant Trigger shall
be at least equal to 15% of the Maximum Revolver Amount, after which time the
requirement to comply with the Fixed Charge Coverage Ratio shall not apply
unless a subsequent Covenant Trigger occurs. If the Borrowers fail to deliver
financial statements on the due date therefor (without giving effect to any cure
periods), such that the Fixed Charge Coverage Ratio cannot be calculated, the
Fixed Charge Coverage Ratio shall be deemed to be less than 1.00 to 1.00 until
such time as the required financial statements are actually delivered.
     7.24 [Reserved]

44



--------------------------------------------------------------------------------



 



     7.25 Use of Proceeds
     No Borrower shall, or shall suffer or permit any Subsidiary to, use any
portion of the Loan proceeds, directly or indirectly, (a) to purchase or carry
Margin Stock, (b) to repay or otherwise refinance indebtedness of a Borrower or
others incurred to purchase or carry Margin Stock, (iii) to extend credit for
the purpose of purchasing or carrying any Margin Stock, or (iv) to acquire any
security in any transaction that is subject to Section 13 or 14 of the Exchange
Act.
     7.26 [Reserved]
     7.27 Bank Accounts
     Without the prior consent of the Agent, neither the Parent nor any other
Borrower shall open, maintain or otherwise have any checking, savings or other
accounts at any bank or other financial institution, or any other account where
money is or may be deposited or maintained with any Person, other than the
accounts set forth on Schedule 6.27 hereto, on and after the First Amendment
Closing Date, except for such other accounts which are subject to a tri-party
lockbox or other Account Control Agreement satisfactory to the Agent or which do
not have a balance in excess of $100,000 in the aggregate at any time. All such
deposit accounts, other than payroll accounts, shall be under the sole dominion
and control of the Agent in accordance with the provisions of the Security
Agreement.
     7.28 [Reserved]
     7.29 Modification of Agreements
     (a) The Parent shall not, nor shall it permit any other Borrower to, amend,
restate, supplement, modify or terminate the Senior Secured Notes Indenture or
any agreement, document or instrument relating thereto without the prior written
consent of the Agent and the Majority Lenders, provided that no such consent
shall be necessary with respect to any such amendment, supplement or
modification (i) which does not adversely affect the Lenders and (ii) would not
be prohibited pursuant to the terms of the Intercreditor Agreement.
     (b) No Borrower will amend, supplement or otherwise modify the terms of its
organizational documents in any manner adverse to the Lenders without the prior
written consent of the Agent and the Majority Lenders.
     7.30 Restrictions on Subsidiary Distributions
     The Parent will not, and will not permit any of its Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any such Subsidiary
to (a) pay dividends or make any other distributions on its capital stock or any
other interest or participation in its profits owned by the Parent or any
Subsidiary, or pay any Debt owed to the Parent or any Subsidiary, (b) make loans
or advances to the Parent or any of its Subsidiaries, or (c) transfer any of its
properties or assets to a Borrower, except for such encumbrances or restrictions
existing under or by reason of applicable laws or the Agreement.

45



--------------------------------------------------------------------------------



 



     7.31 Further Assurances
     The Borrowers shall execute and deliver, or cause to be executed and
delivered, to the Agent and/or the Lenders such documents and agreements, and
shall take or cause to be taken such actions, as the Agent or any Lender may,
from time to time, request to carry out the terms and conditions of this
Agreement and the other Loan Documents. Upon the purchase or acquisition after
the First Amendment Closing Date by any Borrower of any Real Estate with a fair
market value in excess of $1,000,000, such Borrower will provide to the Agent
within 30 days of such purchase or acquisition, a Mortgage with respect to such
Real Estate and the Related Real Estate Documents.
ARTICLE 8
CONDITIONS OF LENDING
     8.1 Conditions Precedent to Closing
     This Agreement shall become effective upon, and the obligation of the
Lenders to make the initial Revolving Loans on the First Amendment Closing Date,
and the obligation of the Agent to cause the Letter of Credit Issuer to issue
any Letter of Credit on the First Amendment Closing Date, are subject to the
satisfaction of the conditions precedent in the First Amendment.
     8.2 Conditions Precedent to Each Loan
     The obligation of the Lenders to make each Loan, including the initial
Revolving Loans on the First Amendment Closing Date, and any Commitment
Increase, and the obligation of the Agent to cause the Letter of Credit Issuer
to issue any Letter of Credit shall be subject to the further conditions
precedent that on and as of the date of any such extension of credit:
     (a) The following statements shall be true, and the acceptance by the
Borrowers of any extension of credit shall be deemed to be a statement to the
effect set forth in clauses (i), (ii) and (iii) with the same effect as the
delivery to the Agent and the Lenders of a certificate signed by a Responsible
Officer, dated the date of such extension of credit, stating that:
     (i) The representations and warranties contained in this Agreement and the
other Loan Documents which are qualified by an exception for Material Adverse
Effect are true and correct on and as of the date of such extension of credit as
though made on and as of such date and all other representations and warranties
contained in this Agreement and the other Loan Documents are true and correct in
all material respects on and as of the date of such extension of credit as
though made on and as of such date, other than any such representation or
warranty which relates to a specified prior date and except to the extent the
Agent and the Lenders have been notified in writing by the Borrowers that any
representation or warranty is not correct and the Required Lenders have
explicitly waived in writing compliance with such representation or warranty;
     (ii) No event has occurred and is continuing, or would result from such
extension of credit, which constitutes a Default or an Event of Default; and

46



--------------------------------------------------------------------------------



 



     (iii) Any extension of credit under this Agreement shall constitute
permitted “Credit Agreement” debt under Section 4.09(1) of the Senior Secured
Notes Indenture and shall be secured by “Permitted Liens” described under clause
(1) of the definition thereof in the Senior Secured Notes Indenture.
     (b) No such Borrowing shall exceed Availability, provided, however, that
the foregoing conditions precedent are not conditions to each Lender
participating in or reimbursing the Bank or the Agent for such Lenders’ Pro Rata
Share of any Ex-Im Bank Revolving Loans, Non Ratable Loan or Agent Advance made
in accordance with the provisions of Sections 1.2(h) and (i).
ARTICLE 9
DEFAULT; REMEDIES
     9.1 Events of Default
     It shall constitute an event of default (“Event of Default”) if any one or
more of the following shall occur for any reason:
     (a) any failure by any Borrower to pay the principal of or interest or
premium on any of the Obligations or any fee or other amount owing hereunder
when due, whether upon demand or otherwise and, with respect only to the failure
to pay interest, such failure shall continue for three (3) days or more;
     (b) any representation or warranty made or deemed made by any Borrower in
this Agreement or by any Borrower in any of the other Loan Documents, any
Financial Statement, or any certificate furnished by the Parent or any other
Borrower at any time to the Agent or any Lender shall prove to be untrue in any
material respect as of the date on which made, deemed made, or furnished;
     (c) (i) any default shall occur in the observance or performance of any of
the covenants and agreements contained in Sections 7.2, 7.5, 7.9, 7.27 or
Section 11 of the Security Agreement, (ii) any default shall occur in the
observance or performance of any of the covenants and agreements contained in
Sections 5.2 or 5.3 and such default shall continue for five (5) days or more,
or, if such default is capable of being cured, five (5) days following the
Borrowers’ receipt of notice of the occurrence of any such Event of Default from
any Lender or the Agent or following the date on which any Borrower obtained
knowledge thereof; or (iii) any default shall occur in the observance or
performance of any of the other covenants or agreements contained in any other
Section of this Agreement or any other Loan Document, any other Loan Documents,
or any other agreement entered into at any time to which any Borrower and the
Agent or any Lender are party (including in respect of any Bank Products) and
such default shall continue for fifteen (15) days or more, or, if such default
is capable of being cured, fifteen (15) days following the Borrowers’ receipt of
notice of the occurrence of any such Event of Default from any Lender or the
Agent or following the date on which any Borrower obtained knowledge thereof;
     (d) any default shall occur with respect to any Debt (other than the
Obligations) of any Borrower in an outstanding principal amount which exceeds
$5,000,000, or under any

47



--------------------------------------------------------------------------------



 



agreement or instrument under or pursuant to which any such Debt may have been
issued, created, assumed, or guaranteed by any Borrower, and such default shall
continue for more than the period of grace, if any, therein specified, if the
effect thereof (with or without the giving of notice or further lapse of time or
both) is to accelerate, or to permit the holders of any such Debt to accelerate,
the maturity of any such Debt; or any such Debt shall be declared due and
payable or be required to be prepaid (other than by a regularly scheduled
required prepayment) prior to the stated maturity thereof;
     (e) the Parent or any other Borrower shall (i) file a voluntary petition in
bankruptcy or file a voluntary petition or an answer or otherwise commence any
action or proceeding seeking reorganization, arrangement or readjustment of its
debts or for any other relief under the federal Bankruptcy Code, as amended, or
under any other bankruptcy or insolvency act or law, state or federal, now or
hereafter existing, or consent to, approve of, or acquiesce in, any such
petition, action or proceeding; (ii) apply for or acquiesce in the appointment
of a receiver, assignee, liquidator, sequestrator, custodian, monitor, trustee
or similar officer for it or for all or any part of its Property; (iii) make an
assignment for the benefit of creditors; or (iv) be unable generally to pay its
debts as they become due;
     (f) an involuntary petition shall be filed or an action or proceeding
otherwise commenced seeking reorganization, arrangement, consolidation or
readjustment of the debts of the Parent or any other Borrower or for any other
relief under the federal Bankruptcy Code, as amended, or under any other
bankruptcy or insolvency act or law, state or federal, now or hereafter existing
and such petition or proceeding shall not be dismissed within thirty (30) days
after the filing or commencement thereof or an order of relief shall be entered
with respect thereto;
     (g) a receiver, assignee, liquidator, sequestrator, custodian, monitor,
trustee or similar officer for the Parent or any other Borrower or for all or
any part of its Property shall be appointed or a warrant of attachment,
execution or similar process shall be issued against any part of the Property of
the Parent or any other Borrower;
     (h) except as otherwise permitted in Section 7.9, the Parent or any other
Borrower shall file a certificate of dissolution under applicable state law or
shall be liquidated, dissolved or wound up or shall commence or have commenced
against it any action or proceeding for dissolution, winding up or liquidation,
or shall take any corporate action in furtherance thereof;
     (i) all or any material part of the Property of the Parent or any other
Borrower shall be nationalized, expropriated or condemned, seized or otherwise
appropriated, or custody or control of such Property or of the Parent or such
other Borrower shall be assumed by any Governmental Authority or any court of
competent jurisdiction at the instance of any Governmental Authority, except
where contested in good faith by proper proceedings diligently pursued where a
stay of enforcement is in effect;
     (j) any Loan Document shall be terminated, revoked or declared void or
invalid or unenforceable or challenged by any Borrower;

48



--------------------------------------------------------------------------------



 



     (k) one or more judgments, orders, decrees or arbitration awards is entered
against any Borrower involving in the aggregate liability (to the extent not
covered by independent third party insurance as to which the insurer does not
dispute coverage) as to any single or related or unrelated series of
transactions, incidents or conditions, in an amount equal to the lesser of fifty
percent (50%) of Availability or $5,000,000, and the same shall remain
unsatisfied, unvacated and unstayed pending appeal for a period of thirty
(30) days after the entry thereof;
     (l) any loss, theft, damage or destruction of any item or items of
Collateral or other Property of the Parent or any Borrower occurs which could
reasonably be expected to cause a Material Adverse Effect and is not adequately
covered by insurance;
     (m) there is filed against the Parent or any other Borrower any action,
suit or proceeding under any federal or state racketeering statute (including
the Racketeer Influenced and Corrupt Organization Act of 1970), which action,
suit or proceeding (i) is not dismissed within one hundred twenty (120) days,
and (ii) could reasonably be expected to result in the confiscation or
forfeiture of any material portion of the Collateral;
     (n) for any reason other than the failure of the Agent to take any action
available to it to maintain perfection of the Agent’s Liens, pursuant to the
Loan Documents, any Loan Document ceases to be in full force and effect or any
Lien with respect to any material portion of the Collateral intended to be
secured thereby ceases to be, or is not, valid, perfected and prior to all other
Liens (other than Permitted Liens) or is terminated, revoked or declared void;
or
     (o) there occurs a Change of Control.
     9.2 Remedies
     (a) If a Default or an Event of Default exists, the Agent may, in its
discretion, and shall, at the direction of the Required Lenders, do one or more
of the following at any time or times and in any order, upon notice to or demand
on any Borrower: (i) reduce the Maximum Revolver Amount, or the advance rates
against Eligible Accounts and/or Eligible Inventory used in computing the
Borrowing Base, or reduce one or more of the other elements used in computing
the Borrowing Base; (ii) restrict the amount of or refuse to make Revolving
Loans; and (iii) restrict or refuse to provide Letters of Credit or Credit
Support. If an Event of Default exists, the Agent shall, at the direction of the
Required Lenders, do one or more of the following, in addition to the actions
described in the preceding sentence, at any time or times and in any order, upon
notice to or demand on the Borrowers: (A) terminate the Commitments and this
Agreement; (B) declare any or all Obligations (other than Secured Bank Product
Obligations) to be immediately due and payable; provided, however, that upon the
occurrence of any Event of Default described in Sections 9.1(e), 9.1(f), 9.1(g),
or 9.1(h), the Commitments shall automatically and immediately expire and all
Obligations (other than Secured Bank Product Obligations) shall automatically
become immediately due and payable without notice or demand of any kind;
(C) require the Borrowers to cash collateralize all outstanding Letter of Credit
Obligations; and (D) pursue its other rights and remedies under the Loan
Documents and applicable law.

49



--------------------------------------------------------------------------------



 



     (b) If an Event of Default has occurred and is continuing: (i) the Agent
shall have for the benefit of the Lenders, in addition to all other rights of
the Agent and the Lenders, the rights and remedies of a secured party under the
Loan Documents and the UCC; (ii) the Agent may, at any time, take possession of
the Collateral and keep it on any Borrower’s premises, at no cost to the Agent
or any Lender, or remove any part of it to such other place or places as the
Agent may desire, or the Borrowers shall, upon the Agent’s demand, at the
Borrowers’ cost, assemble the Collateral and make it available to the Agent at a
place reasonably convenient to the Agent; and (iii) the Agent may sell and
deliver any Collateral at public or private sales, for cash, upon credit or
otherwise, at such prices and upon such terms as the Agent deems advisable, in
its sole discretion, and may, if the Agent deems it reasonable, postpone or
adjourn any sale of the Collateral by an announcement at the time and place of
sale or of such postponed or adjourned sale without giving a new notice of sale.
Without in any way requiring notice to be given in the following manner, each
Borrower agrees that any notice by the Agent of sale, disposition or other
intended action hereunder or in connection herewith, whether required by the UCC
or otherwise, shall constitute reasonable notice to each Borrower if such notice
is mailed by registered or certified mail, return receipt requested, postage
prepaid, or is delivered personally against receipt, at least five (5) Business
Days prior to such action to each Borrower’s address specified in or pursuant to
Section 14.8. If any Collateral is sold on terms other than payment in full at
the time of sale, no credit shall be given against the Obligations until the
Agent or the Lenders receive payment, and if the buyer defaults in payment, the
Agent may resell the Collateral without further notice to any Borrower. In the
event the Agent seeks to take possession of all or any portion of the Collateral
by judicial process, each Borrower irrevocably waives: (A) the posting of any
bond, surety or security with respect thereto which might otherwise be required;
(B) any demand for possession prior to the commencement of any suit or action to
recover the Collateral; and (C) any requirement that the Agent retain possession
and not dispose of any Collateral until after trial or final judgment. Each
Borrower agrees that the Agent has no obligation to preserve rights to the
Collateral or marshal any Collateral for the benefit of any Person. The Agent is
hereby granted a license or other right to use, without charge, the Borrowers’
labels, patents, copyrights, name, trade secrets, trade names, trademarks, and
advertising matter, or any similar Property, in completing production of,
advertising or selling any Collateral, and the Borrowers’ rights under all
licenses and all franchise agreements shall inure to the Agent’s benefit for
such purpose. The proceeds of sale shall be applied first to all expenses of
sale, including attorneys’ fees, and then to the Obligations. The Agent will
return any excess to the Borrowers and the Borrowers shall remain liable for any
deficiency.
     (c) If an Event of Default occurs, each Borrower hereby waives all rights
to notice and hearing prior to the exercise by the Agent of the Agent’s rights
to repossess the Collateral without judicial process or to reply, attach or levy
upon the Collateral without notice or hearing.
ARTICLE 10
TERM AND TERMINATION
     10.1 Term and Termination
     The term of this Agreement shall end on the Stated Termination Date unless
sooner terminated in accordance with the terms hereof. The Agent upon direction
from the Required Lenders may terminate this Agreement upon the occurrence of an
Event of Default by the giving

50



--------------------------------------------------------------------------------



 



of such notice as may be required pursuant to Section 9.2(a). Upon the effective
date of termination of this Agreement for any reason whatsoever, all Obligations
(including all unpaid principal, accrued and unpaid interest and any early
termination or prepayment fees or penalties) shall become immediately due and
payable and the Borrowers shall immediately arrange for the cancellation and
return of Letters of Credit then outstanding. Notwithstanding the termination of
this Agreement, until all Obligations are indefeasibly paid and performed in
full in immediately available funds, the Borrowers shall remain bound by the
terms of this Agreement and shall not be relieved of any of its Obligations
hereunder or under any other Loan Document, and the Agent and the Lenders shall
retain all their rights and remedies hereunder (including the Agent’s Liens in
and all rights and remedies with respect to all then existing and after arising
Collateral).
ARTICLE 11
AMENDMENTS; WAIVERS; PARTICIPATIONS;
ASSIGNMENTS; SUCCESSORS
     11.1 Amendments and Waivers
     (a) No amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent with respect to any departure by the Borrowers
therefrom, shall be effective unless the same shall be in writing and signed by
the Majority Lenders (or by the Agent at the written request of the Majority
Lenders) and the Borrowers and then any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such waiver, amendment, or consent shall,
unless in writing and signed by all the Lenders and the Borrowers and
acknowledged by the Agent, do any of the following:
     (i) increase or extend the Commitment of any Lender, except in connection
with any Commitment Increase pursuant to Section 1.5;
     (ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document;
     (iii) reduce the principal of, or the rate of interest specified herein on
any Loan, or any fees or other amounts payable hereunder or under any other Loan
Document;
     (iv) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which is required for the Lenders or any of them
to take any action hereunder;
     (v) increase any of the percentages set forth in the definition of the
Borrowing Base;
     (vi) amend this Section or any provision of this Agreement providing for
consent or other action by all Lenders;

51



--------------------------------------------------------------------------------



 



     (vii) release any Guaranties of the Obligations or release Collateral other
than as permitted by Section 12.11 or release any Borrower from its obligations
under any Loan Document;
     (viii) change the definitions of “Majority Lenders” or “Required Lenders”;
     (ix) increase the Maximum Revolver Amount or Letter of Credit Subfacility;
     (x) amend Section 3.8 or Section 12.12; or
     (xi) contractually subordinate the Agent’s Lien (other than Liens securing
Capital Leases and purchase money Debt permitted by Section 7.18 and operating
leases permitted by clause (h) of the definition of Permitted Liens);
provided, however, the Agent may, in its sole discretion and notwithstanding the
limitations contained in clauses (v) and (ix) above and any other terms of this
Agreement, make Agent Advances in accordance with Section 1.2(i) and, provided
further, that no amendment, waiver or consent shall, unless in writing and
signed by the Agent, affect the rights or duties of the Agent under this
Agreement or any other Loan Document and provided further, that Schedule 1.2
hereto (Commitments) may be amended from time to time by Agent alone to reflect
assignments of Commitments in accordance herewith. Notwithstanding the
limitations contained in Section 11.1(a) above, the Lenders acknowledge that the
Borrowers intend to apply to the Ex-Im Bank for qualification under the Ex-Im
Bank Working Capital Guarantee Program after the First Amendment Closing Date.
To the extent the Agent approves the form of the documents governing Borrowers’
application, Lenders to this Agreement as of the date of such approval shall
execute any amendments without any amendment fee that may be necessary in the
reasonable discretion of Agent to this Agreement and to the other Loan Documents
to enable the Agent and the Lenders to make Ex-Im Bank Revolving Loans to the
Borrowers on the terms contained herein and in the Borrowers’ Ex-Im Agreement;
provided, however, that in no event shall the provisions of such documents amend
or eliminate the ten percent (10%) reserve requirement relating to Ex-Im Bank
Revolving Loans set forth in clause (i) in the definition of “Reserves” and,
provided, further, that the foregoing limitation on amendment fees does not
apply to the imposition of any facility fees (including reasonable attorneys’
fees) on the Borrowers under the Ex-Im Bank Working Capital Guarantee Program.
     (b) If any fees are paid to the Lenders as consideration for amendments,
waivers or consents with respect to this Agreement, at Agent’s election, such
fees may be paid only to those Lenders that agree to such amendments, waivers or
consents within the time specified for submission thereof.
     (c) If, in connection with any proposed amendment, waiver or consent (a
“Proposed Change”):
     (i) requiring the consent of all Lenders, the consent of Required Lenders
is obtained, but the consent of other Lenders is not obtained (any such Lender
whose consent is not obtained as described in this clause (i) and in clause
(ii) below being referred to as a “Non Consenting Lender”), or

52



--------------------------------------------------------------------------------



 



     (ii) requiring the consent of Required Lenders, the consent of Majority
Lenders is obtained,
then, so long as the Agent is not a Non Consenting Lender, at the Borrowers’
request, the Agent or an Eligible Assignee shall have the right (but not the
obligation) with the Agent’s approval, to purchase from the Non Consenting
Lenders, and the Non Consenting Lenders agree that they shall sell, all the Non
Consenting Lenders’ Commitments for an amount equal to the principal balances
thereof and all accrued interest and fees with respect thereto through the date
of sale pursuant to Assignment and Acceptance Agreement(s), without premium or
discount.
     11.2 Assignments; Participations
     (a) Any Lender may, with the written consent of the Agent (which consent
shall not be unreasonably withheld), assign and delegate to one or more Eligible
Assignees (provided that no consent of the Agent shall be required in connection
with any assignment and delegation by a Lender to an Affiliate of such Lender)
(each an “Assignee”) all, or any ratable part of all, of the Loans, the
Commitments and the other rights and obligations of such Lender hereunder, in a
minimum amount of $10,000,000 (provided that, unless an assignor Lender has
assigned and delegated all of its Loans and Commitments, no such assignment
and/or delegation shall be permitted unless, after giving effect thereto, such
assignor Lender retains a Commitment in a minimum amount of $10,000,000;
provided, however, that the Borrowers and the Agent may continue to deal solely
and directly with such Lender in connection with the interest so assigned to an
Assignee until (i) written notice of such assignment, together with payment
instructions, addresses and related information with respect to the Assignee,
shall have been given to the Borrowers and the Agent by such Lender and the
Assignee; (ii) such Lender and its Assignee shall have delivered to the
Borrowers and the Agent an Assignment and Acceptance in the form of Exhibit F
(“Assignment and Acceptance”) together with any note or notes subject to such
assignment and (iii) the assignor Lender or Assignee has paid to the Agent a
processing fee in the amount of $3,500. The Borrowers agree to promptly execute
and deliver new promissory notes and replacement promissory notes as reasonably
requested by the Agent to evidence assignments of the Loans and Commitments in
accordance herewith.
     (b) From and after the date that the Agent notifies the assignor Lender
that it has received an executed Assignment and Acceptance and payment of the
above-referenced processing fee, (i) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations, including, but not
limited to, the obligation to participate in Letters of Credit and Credit
Support have been assigned to it pursuant to such Assignment and Acceptance,
shall have the rights and obligations of a Lender under the Loan Documents, and
(ii) the assignor Lender shall, to the extent that rights and obligations
hereunder and under the other Loan Documents have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).
     (c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such

53



--------------------------------------------------------------------------------



 



assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document furnished pursuant hereto or the attachment, perfection,
or priority of any Lien granted by the Borrowers to the Agent or any Lender in
the Collateral; (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Borrowers or the performance or observance by the Borrowers of any of its
obligations under this Agreement or any other Loan Document furnished pursuant
hereto; (iii) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such Assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such Assignee appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Agent by the terms hereof, together with such powers,
including the discretionary rights and incidental power, as are reasonably
incidental thereto; and (vi) such Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
     (d) Immediately upon satisfaction of the requirements of Section 11.2(a),
this Agreement shall be deemed to be amended to the extent, but only to the
extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.
     (e) Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons not Affiliates of the Borrowers (a
“Participant”) participating interests in any Loans, the Commitment of that
Lender and the other interests of that Lender (the “originating Lender”)
hereunder and under the other Loan Documents; provided, however, that (i) the
originating Lender’s obligations under this Agreement shall remain unchanged,
(ii) the originating Lender shall remain solely responsible for the performance
of such obligations, (iii) the Borrowers and the Agent shall continue to deal
solely and directly with the originating Lender in connection with the
originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, and (iv) no Lender shall transfer or grant any participating
interest under which the Participant has rights to approve any amendment to, or
any consent or waiver with respect to, this Agreement or any other Loan Document
except the matters set forth in Section 11.1(a) (i), (ii) and (iii), and all
amounts payable by the Borrowers hereunder shall be determined as if such Lender
had not sold such participation.
     (f) Notwithstanding any other provision in this Agreement, any Lender may
at any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the FRB or U.S. Treasury Regulation 31 CFR
§203.14, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law.

54



--------------------------------------------------------------------------------



 



ARTICLE 12
THE AGENT
     12.1 Appointment and Authorization
     Each Lender hereby designates and appoints Bank as its Agent under this
Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes the Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. The Agent agrees to act as such on the express
conditions contained in this Article 12. The provisions of this Article 12 are
solely for the benefit of the Agent and the Lenders and the Borrowers shall have
no rights as a third party beneficiary of any of the provisions contained
herein. Notwithstanding any provision to the contrary contained elsewhere in
this Agreement or in any other Loan Document, the Agent shall not have any
duties or responsibilities, except those expressly set forth herein, nor shall
the Agent have or be deemed to have any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” in this Agreement with reference
to the Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. Except as expressly otherwise provided in this Agreement,
the Agent shall have and may use its sole discretion with respect to exercising
or refraining from exercising any discretionary rights or taking or refraining
from taking any actions which the Agent is expressly entitled to take or assert
under this Agreement and the other Loan Documents, including (a) the
determination of the applicability of ineligibility criteria with respect to the
calculation of the Borrowing Base, (b) the making of Agent Advances pursuant to
Section 1.2(i), and (c) the exercise of remedies pursuant to Section 9.2, and
any action so taken or not taken shall be deemed consented to by the Lenders.
     12.2 Delegation of Duties
     The Agent may execute any of its duties under this Agreement or any other
Loan Document by or through agents, employees or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Agent shall not be responsible for the negligence or misconduct of any agent
or attorney in fact that it selects as long as such selection was made without
gross negligence or willful misconduct.
     12.3 Liability of Agent
     None of the Agent Related Persons shall (i) be liable for any action taken
or omitted to be taken by any of them under or in connection with this Agreement
or any other Loan Document or the transactions contemplated hereby (except for
its own gross negligence or willful misconduct), or (ii) be responsible in any
manner to any of the Lenders for any recital, statement, representation or
warranty made by the Borrowers or Affiliate of any Borrower, or any officer

55



--------------------------------------------------------------------------------



 



thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of any Borrower or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent Related Person shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Borrowers or any of the Borrowers’ Affiliates.
     12.4 Reliance by Agent
     The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, statement or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to the Borrowers), independent
accountants and other experts selected by the Agent. The Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or all Lenders if so required by Section 11.1) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.
     12.5 Notice of Default
     The Agent shall not be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default, unless the Agent shall have received written
notice from a Lender or the Borrowers referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default.” The Agent will notify the Lenders of its receipt of any such notice.
The Agent shall take such action with respect to such Default or Event of
Default as may be requested by the Required Lenders in accordance with
Section 9; provided, however, that unless and until the Agent has received any
such request, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable.
     12.6 Credit Decision
     Each Lender acknowledges that none of the Agent Related Persons has made
any representation or warranty to it, and that no act by the Agent hereinafter
taken, including any review of the affairs of the Borrowers and their
Affiliates, shall be deemed to constitute any representation or warranty by any
Agent Related Person to any Lender. Each Lender represents to the Agent that it
has, independently and without reliance upon any Agent Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal

56



--------------------------------------------------------------------------------



 



of and investigation into the business, prospects, operations, Property,
financial and other condition and creditworthiness of the Borrowers and their
Affiliates, and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrowers. Each Lender also represents that it will,
independently and without reliance upon any Agent Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, Property, financial and other condition and
creditworthiness of the Borrowers. Except for notices, reports and other
documents expressly herein required to be furnished to the Lenders by the Agent,
the Agent shall not have any duty or responsibility to provide any Lender with
any credit or other information concerning the business, prospects, operations,
Property, financial and other condition or creditworthiness of the Borrowers
which may come into the possession of any of the Agent Related Persons.
     12.7 Indemnification
     Whether or not the transactions contemplated hereby are consummated, the
Lenders shall indemnify upon demand the Agent Related Persons (to the extent not
reimbursed by or on behalf of the Borrowers and without limiting the obligation
of the Borrowers to do so), in accordance with their Pro Rata Shares, from and
against any and all Indemnified Liabilities as such term is defined in
Section 14.11; provided, however, that no Lender shall be liable for the payment
to the Agent Related Persons of any portion of such Indemnified Liabilities
resulting solely from such Person’s gross negligence or willful misconduct.
Without limitation of the foregoing, each Lender shall reimburse the Agent upon
demand for its Pro Rata Share of any costs or out of pocket expenses (including
Attorney Costs) incurred by the Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Agent is not reimbursed for such expenses by or on behalf of the
Borrowers. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of the Agent.
     12.8 Agent in Individual Capacity
     The Bank and its Affiliates may make loans to, issue letters of credit for
the account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Parent and its Subsidiaries and Affiliates as though the Bank
were not the Agent hereunder and without notice to or consent of the Lenders.
The Bank or its Affiliates may receive information regarding the Parent, each
Borrower, its Affiliates and Account Debtors (including information that may be
subject to confidentiality obligations in favor of Parent or any other Borrower)
and the Lenders acknowledge that the Bank shall be under no obligation to
provide such information to them. With respect to its Loans, the Bank shall have
the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not the Agent, and the terms “Lender” and
“Lenders” include the Bank in its individual capacity.

57



--------------------------------------------------------------------------------



 



     12.9 Successor Agent
     The Agent may resign as Agent upon at least 30 days’ prior notice to the
Lenders and the Borrowers, such resignation to be effective upon the acceptance
of a successor agent to its appointment as Agent. In the event the Bank sells
all of its Commitment and Revolving Loans as part of a sale, transfer or other
disposition by the Bank of substantially all of its loan portfolio, the Bank
shall resign as Agent and such purchaser or transferee shall become the
successor Agent hereunder. Subject to the foregoing, if the Agent resigns under
this Agreement, the Required Lenders shall appoint a successor agent which shall
be (a) a Lender or an Affiliate of a Lender; or (b) a commercial bank that is
organized under the laws of the United States or any state or district thereof,
has a combined capital surplus of at least $200,000,000. If no successor agent
is appointed prior to the effective date of the resignation of the Agent, the
Agent may appoint, after consulting with the Lenders and the Borrowers, a
successor agent from among the Lenders. Upon the acceptance of its appointment
as successor agent hereunder, such successor agent shall succeed to all the
rights, powers and duties of the retiring Agent and the term “Agent” shall mean
such successor agent and the retiring Agent’s appointment, powers and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Article 12 shall continue to inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement.
     12.10 [Reserved]
     12.11 Collateral Matters
     (a) The Lenders hereby irrevocably authorize the Agent, at its option and
in its sole discretion, to release any Agent’s Liens upon any Collateral
(i) upon the termination of the Commitments and payment and satisfaction in full
in immediately available funds by Borrowers of all Loans and reimbursement
obligations in respect of Letters of Credit and Credit Support, and the
termination of all outstanding Letters of Credit (whether or not any of such
obligations are due) and all other Obligations; (ii) constituting Property being
distributed, transferred, sold or otherwise disposed of in compliance with
Section 7.9; provided, that the Borrowers shall promptly notify the Agent of any
distribution, transfer, sale or other disposition of such Property having a
value in excess of $2,000,000, (iii) constituting Property in which the
Borrowers owned no interest at the time the Lien was granted or at any time
thereafter; or (iv) constituting Property leased to a Borrower under a lease
which has expired or been terminated in a transaction permitted under this
Agreement. Except as provided above, the Agent will not release any of the
Agent’s Liens without the prior written authorization of the Lenders; provided
that (A) the Agent may, in its discretion, release the Agent’s Liens on
Collateral valued in the aggregate not in excess of the lesser of 5% of
Availability or $2,000,000 during each Fiscal Year without the prior written
authorization of the Lenders, (B) the Agent may release the Agent’s Liens on
Collateral valued in the aggregate not in excess of $3,000,000 during each
Fiscal Year with the prior written authorization of Required Lenders, and
(C) the Agent may release the Agent’s Liens on Collateral which constitutes
“First Priority Collateral”, as such term is defined in the Senior Secured Notes
Indenture as in effect on the date hereof, if required pursuant to the
Intercreditor Agreement. Upon request by the Agent or the Borrowers at any time,
the Lenders will confirm in writing the Agent’s authority to release any Agent’s
Liens upon particular types or items of Collateral pursuant to this
Section 12.11.

58



--------------------------------------------------------------------------------



 



     (b) Upon receipt by the Agent of any authorization required pursuant to
Section 12.11(a) from the Lenders of the Agent’s authority to release Agent’s
Liens upon particular types or items of Collateral, and upon at least five
(5) Business Days prior written request by the Borrowers, the Agent shall (and
is hereby irrevocably authorized by the Lenders to) execute such documents as
may be necessary to evidence the release of the Agent’s Liens upon such
Collateral; provided, however, that (i) the Agent shall not be required to
execute any such document on terms which, in the Agent’s opinion, would expose
the Agent to liability or create any obligation or entail any consequence other
than the release of such Liens without recourse or warranty, and (ii) such
release shall not in any manner discharge, affect or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Borrowers in respect of) all interests retained by the Borrowers, including
the proceeds of any sale, all of which shall continue to constitute part of the
Collateral.
     (c) The Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by the Borrowers or is cared for,
protected or insured or has been encumbered, or that the Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, the Agent may act in any manner it may deem appropriate,
in its sole discretion given the Agent’s own interest in the Collateral in its
capacity as one of the Lenders and that the Agent shall have no other duty or
liability whatsoever to any Lender as to any of the foregoing.
     12.12 Set-Off; Sharing of Payments
     (a) The Agent, the Lenders and their Affiliates are each authorized by the
Borrowers at any time during an Event of Default, without notice to the
Borrowers or any other Person, to set off and to appropriate and apply any
deposits (general or special), funds, claims, obligations, liabilities or other
Debt at any time held or owing by the Agent, any Lender or any such Affiliate to
or for the account of any Borrower against any Obligations, whether or not
demand for payment of such Obligation has been made, any Obligations have been
declared due and payable, are then due, or are contingent or unmatured, or the
Collateral or any guaranty or other security for the Obligations is adequate.
     (b) If at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations of the Borrowers to such Lender arising under,
or relating to, this Agreement or the other Loan Documents, except for any such
proceeds or payments received by such Lender from the Agent pursuant to the
terms of this Agreement, or (ii) payments from the Agent in excess of such
Lender’s ratable portion of all such distributions by the Agent, such Lender
shall promptly (A) turn the same over to the Agent, in kind, and with such
endorsements as may be required to negotiate the same to the Agent, or in same
day funds, as applicable, for the account of all of the Lenders and for
application to the Obligations in accordance with the applicable provisions of
this Agreement, or (B) purchase, without recourse or warranty, an undivided
interest and participation in the Obligations owed to the other Lenders so that
such excess payment received

59



--------------------------------------------------------------------------------



 



shall be applied ratably as among the Lenders in accordance with their Pro Rata
Shares; provided, however, that if all or part of such excess payment received
by the purchasing party is thereafter recovered from it, those purchases of
participations shall be rescinded in whole or in part, as applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment.
     12.13 Agency for Perfection
     Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting the Agent’s security interest in assets which, in accordance with
Article 9 of the UCC can be perfected only by possession. Should any Lender
(other than the Agent) obtain possession of any such Collateral, such Lender
shall notify the Agent thereof, and, promptly upon the Agent’s request therefor
shall deliver such Collateral to the Agent or in accordance with the Agent’s
instructions.
     12.14 Payments by Agent to Lenders
     All payments to be made by the Agent to the Lenders shall be made by bank
wire transfer or internal transfer of immediately available funds to each Lender
pursuant to wire transfer instructions delivered in writing to the Agent on or
prior to the First Amendment Closing Date (or if such Lender is an Assignee, on
the applicable Assignment and Acceptance), or pursuant to such other wire
transfer instructions as each party may designate for itself by written notice
to the Agent. Concurrently with each such payment, the Agent shall identify
whether such payment (or any portion thereof) represents principal, premium or
interest on the Revolving Loans or otherwise. Unless the Agent receives notice
from the Borrowers prior to the date on which any payment is due to the Lenders
that the Borrowers will not make such payment in full as and when required, the
Agent may assume that the Borrowers have made such payment in full to the Agent
on such date in immediately available funds and the Agent may (but shall not be
so required), in reliance upon such assumption, distribute to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the Borrowers have not made such payment in full to the Agent, each
Lender shall repay to the Agent on demand such amount distributed to such
Lender, together with interest thereon at the Federal Funds Rate for each day
from the date such amount is distributed to such Lender until the date repaid.
     12.15 Settlement
     (a) (i) Each Lender’s funded portion of the Revolving Loans is intended by
the Lenders to be equal at all times to such Lender’s Pro Rata Share of the
outstanding Revolving Loans. Notwithstanding such agreement, the Agent, the
Bank, and the other Lenders agree (which agreement shall not be for the benefit
of or enforceable by the Borrowers) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Revolving Loans, including the Ex-Im Bank Revolving Loans, the
Non Ratable Loans and the Agent Advances shall take place on a periodic basis in
accordance with the following provisions:

60



--------------------------------------------------------------------------------



 



     (ii) The Agent shall request settlement (“Settlement”) with the Lenders on
at least a weekly basis, or on a more frequent basis at Agent’s election, (A) on
behalf of the Bank, with respect to each outstanding Non Ratable Loan, (B) Ex-Im
Bank Revolving Loans, (C) for itself, with respect to each Agent Advance, and
(D) with respect to collections received, in each case, by notifying the Lenders
of such requested Settlement by telecopy, telephone or other similar form of
transmission, of such requested Settlement, no later than 12:00 noon (New York,
New York time) on the date of such requested Settlement (the “Settlement Date”).
Each Lender (other than the Bank, in the case of Ex-Im Bank Revolving Loans, Non
Ratable Loans and the Agent in the case of Agent Advances) shall transfer the
amount of such Lender’s Pro Rata Share of the outstanding principal amount of
the Ex-Im Bank Revolving Loans, Non Ratable Loans and Agent Advances with
respect to each Settlement to the Agent, to Agent’s account, not later than 2:00
p.m. (New York, New York time), on the Settlement Date applicable thereto.
Settlements may occur during the continuation of a Default or an Event of
Default and whether or not the applicable conditions precedent set forth in
Article 8 have then been satisfied. Such amounts made available to the Agent
shall be applied against the amounts of the applicable Ex-Im Bank Revolving
Loans, Non Ratable Loan or Agent Advance and, together with the portion of such
Ex-Im Bank Revolving Loans, Non Ratable Loan or Agent Advance representing the
Bank’s Pro Rata Share thereof, shall constitute Revolving Loans of such Lenders.
If any such amount is not transferred to the Agent by any Lender on the
Settlement Date applicable thereto, the Agent shall be entitled to recover such
amount on demand from such Lender together with interest thereon at the Federal
Funds Rate for the first three (3) days from and after the Settlement Date and
thereafter at the Interest Rate then applicable to the Revolving Loans (A) on
behalf of the Bank, with respect to each outstanding Ex-Im Bank Revolving Loan
or Non Ratable Loan, and (B) for itself, with respect to each Agent Advance.
     (iii) Notwithstanding the foregoing, not more than one (1) Business Day
after demand is made by the Agent (whether before or after the occurrence of a
Default or an Event of Default and regardless of whether the Agent has requested
a Settlement with respect to a Ex-Im Bank Revolving Loan, Non Ratable Loan or
Agent Advance), each other Lender (A) shall irrevocably and unconditionally
purchase and receive from the Bank or the Agent, as applicable, without recourse
or warranty, an undivided interest and participation in such Ex-Im Bank
Revolving Loan, Non Ratable Loan or Agent Advance equal to such Lender’s Pro
Rata Share of such Ex-Im Bank Revolving Loan, Non Ratable Loan or Agent Advance
and (B) if Settlement has not previously occurred with respect to such Ex-Im
Bank Revolving Loans, Non Ratable Loans or Agent Advances, upon demand by Bank
or Agent, as applicable, shall pay to Bank or Agent, as applicable, as the
purchase price of such participation an amount equal to one hundred percent
(100%) of such Lender’s Pro Rata Share of such Ex-Im Bank Revolving Loans, Non
Ratable Loans or Agent Advances. If such amount is not in fact made available to
the Agent by any Lender, the Agent shall be entitled to recover such amount on
demand from such Lender together with interest thereon at the Federal Funds Rate
for the first three (3) days from and after such demand and thereafter at the
Interest Rate then applicable to Base Rate Revolving Loans.

61



--------------------------------------------------------------------------------



 



     (iv) From and after the date, if any, on which any Lender purchases an
undivided interest and participation in any Ex-Im Bank Revolving Loan, Non
Ratable Loan or Agent Advance pursuant to clause (iii) above, the Agent shall
promptly distribute to such Lender, such Lender’s Pro Rata Share of all payments
of principal and interest and all proceeds of Collateral received by the Agent
in respect of such Ex-Im Bank Revolving Loan, Non Ratable Loan or Agent Advance.
     (v) Between Settlement Dates, the Agent, to the extent no Agent Advances
are outstanding, may pay over to the Bank any payments received by the Agent,
which in accordance with the terms of this Agreement would be applied to the
reduction of the Revolving Loans, for application to the Bank’s Revolving Loans
including Ex-Im Bank Revolving Loans and Non Ratable Loans. If, as of any
Settlement Date, collections received since the then immediately preceding
Settlement Date have been applied to the Bank’s Revolving Loans (other than to
Ex-Im Bank Revolving Loans, Non Ratable Loans or Agent Advances in which such
Lender has not yet funded its purchase of a participation pursuant to clause
(iii) above), as provided for in the previous sentence, the Bank shall pay to
the Agent for the accounts of the Lenders, to be applied to the outstanding
Revolving Loans of such Lenders, an amount such that each Lender shall, upon
receipt of such amount, have, as of such Settlement Date, its Pro Rata Share of
the Revolving Loans. During the period between Settlement Dates, the Bank with
respect to Ex-Im Bank Revolving Loans and Non Ratable Loans, the Agent with
respect to Agent Advances, and each Lender with respect to the Revolving Loans
other than Ex-Im Bank Revolving Loans, Non Ratable Loans and Agent Advances,
shall be entitled to interest at the applicable rate or rates payable under this
Agreement on the actual average daily amount of funds employed by the Bank, the
Agent and the other Lenders.
     (vi) Unless the Agent has received written notice from a Lender to the
contrary, the Agent may assume that the applicable conditions precedent set
forth in Article 8 have been satisfied and the requested Borrowing will not
exceed Availability on any Funding Date for a Revolving Loan, Ex-Im Bank
Revolving Loan or Non Ratable Loan.
     (b) Lenders’ Failure to Perform. All Revolving Loans (other than Ex-Im Bank
Revolving Loans, Non Ratable Loans and Agent Advances) shall be made by the
Lenders simultaneously and in accordance with their Pro Rata Shares. It is
understood that (i) no Lender shall be responsible for any failure by any other
Lender to perform its obligation to make any Revolving Loans hereunder, nor
shall any Commitment of any Lender be increased or decreased as a result of any
failure by any other Lender to perform its obligation to make any Revolving
Loans hereunder, (ii) no failure by any Lender to perform its obligation to make
any Revolving Loans hereunder shall excuse any other Lender from its obligation
to make any Revolving Loans hereunder, and (iii) the obligations of each Lender
hereunder shall be several, not joint and several.
     (c) Defaulting Lenders. The Agent may (but shall not be required to), in
its discretion, retain any payments or other funds received by the Agent that
are to be provided to a Defaulting Lender hereunder, and may apply such funds to
such Lender’s defaulted obligations or readvance the funds to the Borrowers in
accordance with this Agreement. The failure of any

62



--------------------------------------------------------------------------------



 



Lender to fund a Loan, to make any payment in respect of Letter of Credit
Obligations or to otherwise perform its obligations hereunder shall not relieve
any other Lender of its obligations, and no Lender shall be responsible for
default by another Lender. The Lenders and the Agent agree (which agreement is
solely among them, and not for the benefit of or enforceable by any Borrower)
that, solely for purposes of determining a Defaulting Lender’s right to vote on
matters relating to the Loan Documents and to share in payments, fees and
Collateral proceeds thereunder, a Defaulting Lender shall not be deemed to be a
“Lender” until all its defaulted obligations have been cured.
     (d) Removal of Defaulting Lender. At the Borrowers’ request, the Agent or
an Eligible Assignee reasonably acceptable to the Agent and the Borrowers shall
have the right (but not the obligation) to purchase from any Defaulting Lender,
and each Defaulting Lender shall, upon such request, sell and assign to the
Agent or such Eligible Assignee, all of the Defaulting Lender’s outstanding
Commitments hereunder. Such sale shall be consummated promptly after Agent has
arranged for a purchase by Agent or an Eligible Assignee pursuant to an
Assignment and Acceptance, and at a price equal to the outstanding principal
balance of the Defaulting Lender’s Loans, plus accrued interest and fees,
without premium or discount.
     12.16 Letters of Credit; Intra Lender Issues
     (a) Notice of Letter of Credit Balance. On each Settlement Date the Agent
shall notify each Lender of the issuance of all Letters of Credit since the
prior Settlement Date.
     (b) Participations in Letters of Credit.
     (i) Purchase of Participations. Immediately upon issuance of any Letter of
Credit in accordance with Section 1.4(d), each Lender shall be deemed to have
irrevocably and unconditionally purchased and received without recourse or
warranty, an undivided interest and participation equal to such Lender’s Pro
Rata Share of the face amount of such Letter of Credit or the Credit Support
provided through the Agent to the Letter of Credit Issuer, if not the Bank, in
connection with the issuance of such Letter of Credit (including all obligations
of the Borrowers with respect thereto, and any security therefor or guaranty
pertaining thereto).
     (ii) Sharing of Reimbursement Obligation Payments. Whenever the Agent
receives a payment from any Borrower on account of reimbursement obligations in
respect of a Letter of Credit or Credit Support as to which the Agent has
previously received for the account of the Letter of Credit Issuer thereof
payment from a Lender, the Agent shall promptly pay to such Lender such Lender’s
Pro Rata Share of such payment from such Borrower. Each such payment shall be
made by the Agent on the next Settlement Date.
     (iii) Documentation. Upon the request of any Lender, the Agent shall
furnish to such Lender copies of any Letter of Credit, Credit Support for any
Letter of Credit, reimbursement agreements executed in connection therewith,
applications for any Letter of Credit, and such other documentation as may
reasonably be requested by such Lender.

63



--------------------------------------------------------------------------------



 



     (iv) Obligations Irrevocable. The obligations of each Lender to make
payments to the Agent with respect to any Letter of Credit or with respect to
their participation therein or with respect to any Credit Support for any Letter
of Credit or with respect to the Revolving Loans made as a result of a drawing
under a Letter of Credit and the obligations of the Borrower for whose account
the Letter of Credit or Credit Support was issued to make payments to the Agent,
for the account of the Lenders, shall be irrevocable and shall not be subject to
any qualification or exception whatsoever, including any of the following
circumstances:
     (A) any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
     (B) the existence of any claim, setoff, defense or other right which the
Borrowers may have at any time against a beneficiary named in a Letter of Credit
or any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), any Lender, the Agent, the issuer of such Letter of
Credit, or any other Person, whether in connection with this Agreement, any
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between the Borrowers or any
other Person and the beneficiary named in any Letter of Credit);
     (C) any draft, certificate or any other document presented under the Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
     (D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
     (E) the occurrence of any Default or Event of Default; or
     (F) the failure of the Borrowers to satisfy the applicable conditions
precedent set forth in Article 8.
     (c) Recovery or Avoidance of Payments; Refund of Payments In Error. In the
event any payment by or on behalf of the Borrowers received by the Agent with
respect to any Letter of Credit or Credit Support provided for any Letter of
Credit and distributed by the Agent to the Lenders on account of their
respective participations therein is thereafter set aside, avoided or recovered
from the Agent in connection with any receivership, liquidation or bankruptcy
proceeding, the Lenders shall, upon demand by the Agent, pay to the Agent their
respective Pro Rata Shares of such amount set aside, avoided or recovered,
together with interest at the rate required to be paid by the Agent upon the
amount required to be repaid by it. Unless the Agent receives notice from the
Borrowers prior to the date on which any payment is due to the Lenders that the
Borrowers will not make such payment in full as and when required, the Agent may
assume that the Borrowers have made such payment in full to the Agent on such
date in immediately available funds and the Agent may (but shall not be so
required), in reliance upon such assumption, distribute to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrowers have not made such payment in full to the

64



--------------------------------------------------------------------------------



 



Agent, each Lender shall repay to the Agent on demand such amount distributed to
such Lender, together with interest thereon at the Federal Funds Rate for each
day from the date such amount is distributed to such Lender until the date
repaid.
     (d) Indemnification by Lenders. To the extent not reimbursed by the
Borrowers and without limiting the obligations of the Borrowers hereunder, the
Lenders agree to indemnify the Letter of Credit Issuer ratably in accordance
with their respective Pro Rata Shares, for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including attorneys’ fees) or disbursements of any kind and nature whatsoever
that may be imposed on, incurred by or asserted against the Letter of Credit
Issuer in any way relating to or arising out of any Letter of Credit or the
transactions contemplated thereby or any action taken or omitted by the Letter
of Credit Issuer under any Letter of Credit or any Loan Document in connection
therewith; provided that no Lender shall be liable for any of the foregoing to
the extent it arises from the gross negligence or willful misconduct of the
Person to be indemnified. Without limitation of the foregoing, each Lender
agrees to reimburse the Letter of Credit Issuer promptly upon demand for its Pro
Rata Share of any costs or expenses payable by the Borrowers to the Letter of
Credit Issuer, to the extent that the Letter of Credit Issuer is not promptly
reimbursed for such costs and expenses by the Borrowers. The agreement contained
in this Section shall survive payment in full of all other Obligations.
     12.17 Concerning the Collateral and the Related Loan Documents
     Each Lender authorizes and directs the Agent to enter into the other Loan
Documents, for the ratable benefit and obligation of the Agent and the Lenders.
Each Lender agrees that any action taken by the Agent, Majority Lenders or
Required Lenders, as applicable, in accordance with the terms of this Agreement
or the other Loan Documents, and the exercise by the Agent, the Majority
Lenders, or the Required Lenders, as applicable, of their respective powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders. The Lenders
acknowledge that the Revolving Loans, Agent Advances, Non Ratable Loans, Ex-Im
Bank Revolving Loans, Bank Products and all interest, fees and expenses
hereunder constitute one Debt, secured pari passu by all of the Collateral.
     12.18 Field Audit and Examination Reports; Disclaimer by Lenders
     By signing this Agreement, each Lender:
     (a) is deemed to have requested that the Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report (each a “Report” and collectively, “Reports”) prepared by or on behalf of
the Agent;
     (b) expressly agrees and acknowledges that neither the Bank nor the Agent
(i) makes any representation or warranty as to the accuracy of any Report, or
(ii) shall be liable for any information contained in any Report;
     (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agent or the Bank or other party
performing any audit or examination will inspect only specific information
regarding the Borrowers and will rely significantly upon the Borrowers’ books
and records, as well as on representations of the Borrowers’ personnel;

65



--------------------------------------------------------------------------------



 



     (d) agrees to keep all Reports confidential and strictly for its internal
use, and not to distribute except to its participants, or use any Report in any
other manner; and
     (e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to the Borrowers, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
the Borrowers; and (ii) to pay and protect, and indemnify, defend and hold the
Agent and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses and other amounts
(including Attorney Costs) incurred by the Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.
     12.19 Relation Among Lenders
     The Lenders are not partners or co venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of the Agent) authorized to act for, any other Lender.
     12.20 Intercreditor Agreement.
     Each of the Lenders hereby acknowledges that it has received and reviewed
the Intercreditor Agreement and agrees to be bound by the terms thereof. Each
Lender (and each Person that becomes a Lender hereunder pursuant to Section 11.2
hereby (i) acknowledges that Bank of America is acting under the Intercreditor
Agreement in multiple capacities as the Agent and as agent for U.S. Bank
National Association in connection with certain collateral for the Senior
Secured Notes and (ii) waives any conflict of interest, now contemplated or
arising hereafter, in connection therewith and agrees not to assert against Bank
of America any claims, causes of action, damages or liabilities of whatever kind
or nature relating thereto. Each Lender (and each Person that becomes a Lender
hereunder pursuant to Section 11.2) hereby authorizes and directs Bank of
America to enter into the Intercreditor Agreement on behalf of such Lender and
agrees that Bank of America, in its various capacities thereunder, may take such
actions on its behalf as is contemplated by the terms of the Intercreditor
Agreement.
     12.21 Bank Product Providers
     Each Secured Bank Product Provider, by delivery of a notice to the Agent of
a Bank Product, agrees to be bound by Section 3.8 and this Section 12. Each
Secured Bank Product Provider shall indemnify and hold harmless Agent-Related
Persons, to the extent not reimbursed by the Borrowers, against all claims
relating to the Loan Documents that may be incurred by or asserted against any
Agent-Related Persons in connection with such provider’s Secured Bank Product
Obligations.

66



--------------------------------------------------------------------------------



 



ARTICLE 13
LIABILITY OF BORROWERS
     13.1 Concerning Joint and Several Liability of the Borrowers
     (a) Each of the Borrowers is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
Lenders under this Agreement, for the mutual benefit, directly and indirectly,
of each of the Borrowers and in consideration of the undertakings of each of the
Borrowers to accept joint and several liability for the obligations of each of
them.
     (b) Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers with respect to the payment and
performance of all of the Obligations, it being the intention of the parties
hereto that all the Obligations shall be the joint and several obligations of
each of the Borrowers without preferences or distinction among them.
     (c) If and to the extent that any of the Borrowers shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such
event, the other Borrowers will make such payment with respect to, or perform,
such Obligations.
     (d) The obligations of each Borrower under the provisions of this
Section 13.1 constitute full recourse obligations of such Borrower, enforceable
against it to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement or any other
circumstances whatsoever.
     (e) Except as otherwise expressly provided herein, each Borrower hereby
waives notice of acceptance of its joint and several liability, notice of any
Loan made under this Agreement, notice of occurrence of any Event of Default, or
of any demand for any payment under this Agreement, notice of any action at any
time taken or omitted by any Lender under or in respect of any of the
Obligations, any requirement of diligence and, generally, all demands, notices
and other formalities of every kind in connection with this Agreement. Each
Borrower hereby assents to, and waives notice of, any extension or postponement
of the time for the payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
any Lender at any time or times in respect of any default by any Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by any Lender in
respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or in part, at any time or times, of any security for any of the
Obligations or the addition, substitution or release, in whole or in part, of
any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
any Lender, including, without limitation, any failure strictly or diligently to
assert any right or to pursue any remedy or to comply fully with the applicable
laws or regulations thereunder which might, but for the provisions of this
Section 13.1, afford grounds for terminating, discharging or relieving such
Borrower, in whole or in part, from any of its obligations under this
Section 13.1, it being the

67



--------------------------------------------------------------------------------



 



intention of each Borrower that, so long as any of the Obligations remain
unsatisfied, the obligations of such Borrower under this Section 13.1 shall not
be discharged except by performance and then only to the extent of such
performance. The Obligations of each Borrower under this Section 13.1 shall not
be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Borrower or any Lender. The joint and several liability of the Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower or any Lender.
     (f) The provisions of this Section 13.1 are made for the benefit of the
Lenders and their respective successors and assigns, and may be enforced by any
such Person from time to time against any of the Borrowers as often as occasion
therefor may arise and without requirement on the part of any Lender first to
marshal any of its claims or to exercise any of its rights against any of the
other Borrowers or to exhaust any remedies available to it against any of the
other Borrowers or to resort to any other source or means of obtaining payment
of any of the Obligations or to elect any other remedy. The provisions of this
Section 13.1 shall remain in effect until all the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by any Lender upon the insolvency, bankruptcy
or reorganization of any of the Borrowers, or otherwise, the provisions of this
Section 13.1 will forthwith be reinstated in effect, as though such payment had
not been made.
     (g) Notwithstanding any provision to the contrary contained herein or in
any other of the Loan Documents, the obligations of each Borrower hereunder
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance under section 548 of
the Bankruptcy Code or any comparable provisions of any applicable state law.
     (h) The Borrowers hereby agree, as among themselves, that if any Borrower
shall become an Excess Funding Borrower (as defined below), each other Borrower
shall, on demand of such Excess Funding Borrower (but subject to the next
sentence hereof and to subsection (B) below), pay to such Excess Funding
Borrower an amount equal to such Borrower’s Pro Rata Share (as defined below and
determined, for this purpose, without reference to the properties, assets,
liabilities and debts of such Excess Funding Borrower) of such Excess Payment
(as defined below). The payment obligation of any Borrower to any Excess Funding
Borrower under this Section 13.1(h) shall be subordinate and subject in right of
payment to the prior payment in full of the Obligations of such Borrower under
the other provisions of this Agreement, and such Excess Funding Borrower shall
not exercise any right or remedy with respect to such excess until payment and
satisfaction in full of all of such Obligations. For purposes hereof, (i)
“Excess Funding Borrower” shall mean, in respect of any Obligations arising
under the other provisions of this Agreement (hereafter, the “Joint
Obligations”), a Borrower that has paid an amount in excess of its Pro Rata
Share of the Joint Obligations; (ii) “Excess Payment” shall mean, in respect of
any Joint Obligations, the amount paid by an Excess Funding Borrower in excess
of its Pro Rata Share of such Joint Obligations; and (iii) “Pro Rata Share”, for
the purposes of this Section 13.1(h), shall mean, for any Borrower, the ratio
(expressed as a percentage) of (A) the amount by which the aggregate present
fair salable value of all of its

68



--------------------------------------------------------------------------------



 



assets and properties exceeds the amount of all debts and liabilities of such
Borrower (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Borrower hereunder) to
(B) the amount by which the aggregate present fair salable value of all assets
and other properties of such Borrower and all of the other Borrowers exceeds the
amount of all of the debts and liabilities (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Borrower and the other Borrowers hereunder) of such Borrower and all of the
other Borrowers, all as of the First Amendment Closing Date (if any Borrower
becomes a party hereto subsequent to the First Amendment Closing Date, then for
the purposes of this Section 13.1(h) such subsequent Borrower shall be deemed to
have been a Borrower as of the First Amendment Closing Date and the information
pertaining to, and only pertaining to, such Borrower as of the date such
Borrower became a Borrower shall be deemed true as of the First Amendment
Closing Date).
     13.2 Agency of Parent for each other Borrower
     Each of the other Borrowers appoints Parent as its agent for all purposes
relevant to this Agreement, including (without limitation) the giving and
receipt of notices, the request for Revolving Loans and the execution and
delivery of all documents, instruments and certificates contemplated herein and
all modifications hereto. Any acknowledgment, consent, direction, certification
or other action which might otherwise be valid or effective only if given or
taken by all of the Borrowers acting singly or jointly, or both, shall be valid
and effective if given or taken only by Parent, whether or not any of the other
Borrowers joins therein.
ARTICLE 14
MISCELLANEOUS
     14.1 No Waivers; Cumulative Remedies
     No failure by the Agent or any Lender to exercise any right, remedy, or
option under this Agreement or any present or future supplement thereto, or in
any other agreement between or among the Borrowers and the Agent and/or any
Lender, or delay by the Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by the Agent or any Lender will be effective
unless it is in writing, and then only to the extent specifically stated. No
waiver by the Agent or the Lenders on any occasion shall affect or diminish the
Agent’s and each Lender’s rights thereafter to require strict performance by the
Borrowers of any provision of this Agreement. The Agent and the Lenders may
proceed directly to collect the Obligations without any prior recourse to the
Collateral. The Agent’s and each Lender’s rights under this Agreement will be
cumulative and not exclusive of any other right or remedy which the Agent or any
Lender may have.
     14.2 Severability
     The illegality or unenforceability of any provision of this Agreement or
any Loan Document or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.

69



--------------------------------------------------------------------------------



 



     14.3 Governing Law; Choice of Forum; Service of Process
     (a) THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF
THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED
TO THE CONFLICT OF LAWS PROVISIONS PROVIDED THAT PERFECTION ISSUES WITH RESPECT
TO ARTICLE 9 OF THE UCC MAY GIVE EFFECT TO APPLICABLE CHOICE OR CONFLICT OF LAW
RULES SET FORTH IN ARTICLE 9 OF THE UCC) OF THE STATE OF NEW YORK; PROVIDED THAT
THE AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES OF AMERICA LOCATED IN NEW YORK COUNTY, NEW YORK, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWERS, THE AGENT AND
THE LENDERS CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON
EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE BORROWERS, THE AGENT AND THE
LENDERS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. NOTWITHSTANDING THE
FOREGOING: (1) THE AGENT AND THE LENDERS SHALL HAVE THE RIGHT TO BRING ANY
ACTION OR PROCEEDING AGAINST THE BORROWERS OR THEIR PROPERTY IN THE COURTS OF
ANY OTHER JURISDICTION THE AGENT OR THE LENDERS DEEM NECESSARY OR APPROPRIATE IN
ORDER TO REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS AND
(2) EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS
DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE THOSE JURISDICTIONS.
     (c) THE BORROWERS HEREBY WAIVE PERSONAL SERVICE OF ANY AND ALL PROCESS UPON
IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL
(RETURN RECEIPT REQUESTED) DIRECTED TO THE BORROWERS AT ITS ADDRESS SET FORTH IN
SECTION 14.8 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE
(5) BUSINESS DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS
POSTAGE PREPAID. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF AGENT OR THE
LENDERS TO SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.
     14.4 WAIVER OF JURY TRIAL
     THE BORROWERS, THE LENDERS AND THE AGENT EACH IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR

70



--------------------------------------------------------------------------------



 



CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR ANY AGENT RELATED PERSON, PARTICIPANT OR ASSIGNEE,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE
BORROWERS, THE LENDERS AND THE AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.
     14.5 Survival of Representations and Warranties
     All of the Borrowers’ representations and warranties contained in this
Agreement shall survive the execution, delivery, and acceptance thereof by the
parties, notwithstanding any investigation by the Agent or the Lenders or their
respective agents.
     14.6 Other Security and Guaranties
     The Agent, may, without notice or demand and without affecting the
Borrowers’ obligations hereunder, from time to time: (a) accept from any Person
and hold collateral (other than the Collateral) for the payment of all or any
part of the Obligations and exchange, enforce or release such collateral or any
part thereof; and (b) accept and hold any endorsement or guaranty of payment of
all or any part of the Obligations and release or substitute any such endorser
or guarantor, or any Person who has given any Lien in any other collateral as
security for the payment of all or any part of the Obligations, or any other
Person in any way obligated to pay all or any part of the Obligations.
     14.7 Fees and Expenses
     The Borrowers agree to pay to the Agent, for its benefit, on demand, all
costs and expenses that Agent pays or incurs in connection with the negotiation,
preparation, syndication, consummation, administration, enforcement, and
termination of this Agreement or any of the other Loan Documents, including:
(a) Attorney Costs; (b) costs and expenses (including outside attorneys’ and
paralegals’ fees and disbursements) for any amendment, supplement, waiver,
consent, or subsequent closing in connection with the Loan Documents and the
transactions contemplated thereby; (c) costs and expenses of lien searches;
(d) taxes, fees and other charges for filing financing statements and
continuations, and other actions to perfect, protect, and continue the Agent’s
Liens (including costs and expenses paid or incurred by the Agent in connection
with the consummation of Agreement); (e) sums paid or incurred to pay any amount
or take any action required of the Borrowers under the Loan Documents that the
Borrowers fail

71



--------------------------------------------------------------------------------



 



to pay or take; (f) costs of appraisals, inspections, and verifications of the
Collateral, including travel, lodging, and meals for inspections of the
Collateral and the Borrowers’ operations by the Agent plus the Agent’s then
customary charge for field examinations and audits and the preparation of
reports thereof (such charge is currently $1,000 per day (or portion thereof)
for each Person retained or employed by the Agent with respect to each field
examination or audit); (g) costs and expenses of forwarding loan proceeds,
collecting checks and other items of payment, and establishing and maintaining
Payment Accounts and lock boxes, and costs and expenses of preserving and
protecting the Collateral and (h)(i) in any calendar year so long as no Default
or Event of Default exists and (A) if Availability at any time is greater than
or equal to 15% of the Maximum Revolver Amount, costs and expenses of one
inventory appraisal for the current calendar year or (B) if Availability at any
time is less than 15% of the Maximum Revolver Amount, costs and expenses of two
inventory appraisals for the current calendar year, such appraisals to be
conducted by an appraisal firm satisfactory to the Agent and at any reasonable
time selected by the Agent and (ii) at any time during the existence of a
Default or an Event of Default, costs and expenses of all inventory appraisals
requested by the Agent, such appraisals to be conducted by an appraisal firm
satisfactory to the Agent and at any reasonable time selected by the Agent. In
addition, the Borrowers agree to pay costs and expenses incurred by the Agent
(including Attorneys’ Costs) to the Agent, for its benefit, on demand, and to
the other Lenders for their benefit, on demand, and all reasonable fees,
expenses and disbursements incurred by such other Lenders for one law firm
retained by such other Lenders, in each case, paid or incurred to obtain payment
of the Obligations, enforce the Agent’s Liens, sell or otherwise realize upon
the Collateral, and otherwise enforce the provisions of the Loan Documents, or
to defend any claims made or threatened against the Agent or any Lender arising
out of the transactions contemplated hereby (including preparations for and
consultations concerning any such matters). The foregoing shall not be construed
to limit any other provisions of the Loan Documents regarding costs and expenses
to be paid by the Borrowers. All of the foregoing costs and expenses shall be
charged to the Borrowers’ Loan Account as Revolving Loans as described in
Section 3.7.
     14.8 Notices
     (a) Except as otherwise provided herein, all notices, demands and requests
that any party is required or elects to give to any other shall be in writing,
or by a telecommunications device capable of creating a written record, and any
such notice shall become effective (a) upon personal delivery thereof,
including, but not limited to, delivery by overnight mail and courier service,
(b) five (5) Business Days after it shall have been mailed by United States
mail, first class, certified or registered, with postage prepaid, or (c) in the
case of notice by such a telecommunications device, when properly transmitted,
in each case addressed to the party to be notified as follows:
     If to the Agent or to the Bank:
Bank of America, N.A.
300 Galleria Parkway, Suite 800
Atlanta, Georgia 30339
Attention: Business Capital Credit Officer
Telecopy No.: (404) 607-3277

72



--------------------------------------------------------------------------------



 



with copies to:


Bank of America, N.A.
101 S. Tryon Street
NC1-002-15-34
Charlotte, NC 28255
Attn: Operations Manager
Telecopy No.: (980) 388-2609
     If to the Borrowers:
Unifi, Inc.
7201 West Friendly Avenue
Greensboro, North Carolina 27410
Attention: Ronald L. Smith
Telephone: (336) 316-5545
Telecopy: (336) 294-4751


with a copy to:


Unifi, Inc.
7201 West Friendly Avenue
Greensboro, North Carolina 27410
Attention: Charles McCoy, Esq.
Telephone: (336) 316-5660
Telecopy: (336) 856-4364
or to such other address as each party may designate for itself by like notice.
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration or other communication to the persons designated above to
receive copies shall not adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.
     (b) Notices and other communications to the Lenders and the Letter of
Credit Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or the Letter of Credit Issuer pursuant to Articles I, II
and III if such Lender or the Letter of Credit Issuer, as applicable, has
notified the Agent that it is incapable of receiving notices under such Articles
by electronic communication. The Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.
          Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available,

73



--------------------------------------------------------------------------------



 



return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
     14.9 Waiver of Notices
     Unless otherwise expressly provided herein, the Borrowers waive
presentment, and notice of demand or dishonor and protest as to any instrument,
notice of intent to accelerate the Obligations and notice of acceleration of the
Obligations, as well as any and all other notices to which it might otherwise be
entitled. No notice to or demand on the Borrowers which the Agent or any Lender
may elect to give shall entitle the Borrowers to any or further notice or demand
in the same, similar or other circumstances.
     14.10 Binding Effect
     The provisions of this Agreement shall be binding upon and inure to the
benefit of the respective representatives, successors, and assigns of the
parties hereto; provided, however, that no interest herein may be assigned by
any Borrower without prior written consent of the Agent and each Lender. The
rights and benefits of the Agent and the Lenders hereunder shall, if such
Persons so agree, inure to any party acquiring any interest in the Obligations
or any part thereof.
     14.11 Indemnity of the Agent and the Lenders by the Borrowers
     (a) The Borrowers agree to defend, indemnify and hold the Agent Related
Persons, and each Lender and each of its respective officers, directors,
employees, counsel, representatives, agents and attorneys in fact (each, an
“Indemnified Person”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
charges, expenses and disbursements (including Attorney Costs) of any kind or
nature whatsoever which may at any time (including at any time following
repayment of the Loans and the termination, resignation or replacement of the
Agent or replacement of any Lender) be imposed on, incurred by or asserted
against any such Person in any way relating to or arising out of this Agreement
or any document contemplated by or referred to herein, or the transactions
contemplated hereby, or any action taken or omitted by any such Person under or
in connection with any of the foregoing, including with respect to any
investigation, litigation or proceeding (including any Insolvency Proceeding or
appellate proceeding) related to or arising out of this Agreement, any other
Loan Document, or the Loans or the use of the proceeds thereof, whether or not
any Indemnified Person is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”); provided, that the Borrowers shall have no
obligation hereunder to any Indemnified Person with respect to Indemnified
Liabilities resulting solely from the willful misconduct of such Indemnified
Person. The agreements in this Section shall survive payment of all other
Obligations.

74



--------------------------------------------------------------------------------



 



     (b) The Borrowers agree to indemnify, defend and hold harmless the Agent
and the Lenders from any loss or liability directly or indirectly arising out of
the use, generation, manufacture, production, storage, release, threatened
release, discharge, disposal or presence of a hazardous substance relating to
the Borrowers’ operations, business or Property. This indemnity will apply
whether the hazardous substance is on, under or about the Property or operations
of any Borrower or Property leased to any Borrower. The indemnity includes but
is not limited to Attorneys Costs. The indemnity extends to the Agent and the
Lenders, their parents, affiliates, subsidiaries and all of their directors,
officers, employees, agents, successors, attorneys and assigns. “Hazardous
Substances” means any substance, material or waste that is or becomes designated
or regulated as “toxic,” “hazardous,” “pollutant,” or “contaminant” or a similar
designation or regulation under any federal, state or local law (whether under
common law, statute, regulation or otherwise) or judicial or administrative
interpretation of such, including petroleum or natural gas. This indemnity will
survive repayment of all other Obligations.
     14.12 Limitation of Liability
     NO CLAIM MAY BE MADE BY ANY BORROWER, ANY LENDER OR OTHER PERSON AGAINST
THE AGENT, ANY LENDER, OR THE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES,
COUNSEL, REPRESENTATIVES, AGENTS OR ATTORNEYS IN FACT OF ANY OF THEM FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR
BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR RELATED TO
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR
ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH, AND EACH BORROWER
AND EACH LENDER HEREBY WAIVE, RELEASE AND AGREE NOT TO SUE UPON ANY CLAIM FOR
SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO
EXIST IN ITS FAVOR.
     14.13 Final Agreement
     This Agreement and the other Loan Documents are intended by the Borrowers,
the Agent and the Lenders to be the final, complete, and exclusive expression of
the agreement between them. This Agreement supersedes any and all prior oral or
written agreements relating to the subject matter hereof except for the Fee
Letter and the Proposal Letter, among the Borrowers and the Agent. No
modification, rescission, waiver, release, or amendment of any provision of this
Agreement or any other Loan Document shall be made, except by a written
agreement signed by the Borrowers and a duly authorized officer of each of the
Agent and the requisite Lenders.
     14.14 Counterparts
     This Agreement may be executed in any number of counterparts, and by the
Agent, each Lender and the Borrowers in separate counterparts, each of which
shall be an original, but all of which shall together constitute one and the
same agreement; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.

75



--------------------------------------------------------------------------------



 



     14.15 Captions
     The captions contained in this Agreement are for convenience of reference
only, are without substantive meaning and should not be construed to modify,
enlarge, or restrict any provision.
     14.16 Right of Setoff
     In addition to any rights and remedies of the Lenders provided by law, if
an Event of Default exists or the Loans have been accelerated, each Lender is
authorized at any time and from time to time, without prior notice to the
Borrowers, any such notice being waived by the Borrowers to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender or any Affiliate of such Lender
to or for the credit or the account of the Borrowers against any and all
Obligations owing to such Lender, now or hereafter existing, irrespective of
whether or not the Agent or such Lender shall have made demand under this
Agreement or any Loan Document and although such Obligations may be contingent
or unmatured. Each Lender agrees promptly to notify the Borrowers and the Agent
after any such set off and application made by such Lender; provided, however,
that the failure to give such notice shall not affect the validity of such set
off and application. NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL EXERCISE ANY
RIGHT OF SET OFF, BANKER’S LIEN, OR THE LIKE AGAINST ANY DEPOSIT ACCOUNT OR
PROPERTY OF THE BORROWERS HELD OR MAINTAINED BY SUCH LENDER WITHOUT THE PRIOR
WRITTEN UNANIMOUS CONSENT OF THE LENDERS.
     14.17 Confidentiality
     (a) The Borrowers hereby agrees that the Agent and each Lender, upon the
prior consent of the Borrowers (such consent not to be unreasonably withheld),
may issue and disseminate to the public general information describing the
credit accommodation entered into pursuant to this Agreement, including the name
and address of the Borrowers and a general description of the Borrowers’
business and may use any Borrower’s name in advertising and other promotional
material.
     (b) Each Lender severally agrees to take normal and reasonable precautions
and exercise due care to maintain the confidentiality of all information
identified as “confidential” or “secret” by the Borrowers and provided to the
Agent or such Lender by or on behalf of the Borrowers, under this Agreement or
any other Loan Document, except to the extent that such information (i) was or
becomes generally available to the public other than as a result of disclosure
by the Agent or such Lender, or (ii) was or becomes available on a
nonconfidential basis from a source other than the Borrowers, provided that such
source is not bound by a confidentiality agreement with the Borrowers known to
the Agent or such Lender; provided, however, that the Agent and any Lender may,
upon prior written notice to the Borrowers (to the extent not prohibited by
applicable law), disclose such information (1) at the request or pursuant to any
requirement of any Governmental Authority to which the Agent or such Lender is
subject or in connection with an examination of the Agent or such Lender by any
such Governmental Authority; (2) pursuant to subpoena or other court process;
(3) when required to do so in

76



--------------------------------------------------------------------------------



 



accordance with the provisions of any applicable Requirement of Law; (4) to the
extent reasonably required in connection with any litigation or proceeding
(including, but not limited to, any bankruptcy proceeding) to which the Agent,
any Lender or their respective Affiliates may be party; (5) to the extent
reasonably required in connection with the exercise of any remedy hereunder or
under any other Loan Document; (6) to the Agent’s or such Lender’s independent
auditors, accountants, attorneys and other professional advisors; (7) to any
prospective Participant or Assignee under any Assignment and Acceptance, actual
or potential, provided that such prospective Participant or Assignee agrees to
keep such information confidential to the same extent required of the Agent and
the Lenders hereunder; (8) as expressly permitted under the terms of any other
document or agreement regarding confidentiality to which the Borrowers are party
or are deemed party with the Agent or such Lender, and (9) to its Affiliates.
     14.18 Conflicts with Other Loan Documents
     Unless otherwise expressly provided in this Agreement (or in another Loan
Document by specific reference to the applicable provision contained in this
Agreement), if any provision contained in this Agreement conflicts with any
provision of any other Loan Document, the provision contained in this Agreement
shall govern and control.
     14.19 Accounting Terms
     Any accounting term used in the Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given in accordance with
GAAP, and all financial computations in the Agreement shall be computed, unless
otherwise specifically provided therein, in accordance with GAAP as consistently
applied and using the same method for inventory valuation as used in the
preparation of the Financial Statements.
     14.20 Patriot Act Notice
     The Agent and the Lenders hereby notify Borrowers that pursuant to the
requirements of the Patriot Act, Agent and Lenders are required to obtain,
verify and record information that identifies each Borrower, including its legal
name, address, tax ID number and other information that will allow Agent and
Lenders to identify it in accordance with the Patriot Act. The Agent and Lenders
will also require information regarding each personal guarantor, if any, and may
require information regarding Borrowers’ management and owners, such as legal
name, address, social security number and date of birth.
     14.21 Amendment and Restatement
     This Agreement amends and restates the Existing Credit Agreement. All
rights, benefits, indebtedness, interests, liabilities and obligations of the
parties to the Existing Credit Agreement are hereby renewed, amended, restated
and superseded in their entirety according to the terms and provisions set forth
herein. This Agreement does not constitute, nor shall it result in, a waiver of
or release, discharge or forgiveness of any amount payable pursuant to the
Existing Credit Agreement or any indebtedness, liabilities or obligations of the
Borrowers thereunder, all of which are renewed and continued (except as
otherwise provided hereunder) and are hereafter payable and to be performed in
accordance with this Agreement and the other Loan Documents. Neither this
Agreement nor any other Loan Document extinguishes the indebtedness or
liabilities

77



--------------------------------------------------------------------------------



 



outstanding in connection with the Existing Credit Agreement, nor do they
constitute a novation with respect thereto. All security interests, pledges,
assignments and other Liens previously granted by any Borrower pursuant to the
Existing Credit Agreement and the other Loan Documents are hereby renewed and
continued, and all such security interests, pledges, assignments and other Liens
shall remain in full force and effect as security for the Obligations except as
modified by the provisions hereof. Amounts in respect of interest, fees and
other amounts payable to or for the account of the Agent, the Letter of Credit
Issuer and the Lenders shall be calculated (i) in accordance with the provisions
of the Existing Credit Agreement with respect to any period (or a portion of any
period) ending prior to the First Amendment Closing Date, and (ii) in accordance
with the provisions of this Agreement with respect to any period (or a portion
of any period) commencing on or after the First Amendment Closing Date.
     14.22 Interpretive Provisions
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) The words “hereof,” “herein,” “hereunder” and similar words refer to
the Agreement as a whole and not to any particular provision of the Agreement;
and Subsection, Section, Schedule and Exhibit references are to the Agreement
unless otherwise specified.
     (c) (i) The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.
     (ii) The term “including” is not limiting and means “including without
limitation.”
     (iii) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including.”
     (iv) The word “or” is not exclusive.
     (d) Any pronoun used shall be deemed to cover all genders.
     (e) A Default or an Event of Default shall be deemed to exist at all times
during the period commencing on the date that such Default or Event of Default
occurs to the date on which such Default or Event of Default is waived in
writing by the Agent (acting with the consent or at the direction of the
Lenders, the Majority Lenders or the Required Lenders, as applicable) pursuant
to this Agreement.
     (f) All Loans shall be funded in Dollars and all Obligations shall be
repaid in Dollars (except as otherwise provided herein for Letters of Credit
made in currencies other than Dollars). In the event that any Letter of Credit
is issued hereunder in a foreign currency, for purposes of calculating the
amount of the Aggregate Revolver Outstandings, the foreign currency amount of
such Letter of Credit shall be converted to Dollars by the Agent using such
exchange rates as the Agent reasonably deems appropriate under the circumstances
at such time.

78



--------------------------------------------------------------------------------



 



     (g) Unless otherwise expressly provided herein, (i) references to
agreements (including the Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document, and (ii) references to any statute or regulation
are to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.
     (h) The captions and headings of the Agreement and other Loan Documents are
for convenience of reference only and shall not affect the interpretation of the
Agreement.
     (i) The Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.
     (j) For purposes of Section 9.1, a breach of a financial covenant contained
in Sections 7.22 and 7.24 shall be deemed to have occurred as of any date of
determination of such breach or upon the date that such breach is first known by
any Borrower or the Agent, regardless of when the Financial Statements
reflecting such breach are delivered to the Agent.
     (k) The Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Agent, the Borrowers
and the other parties, and are the products of all parties. Accordingly, they
shall not be construed against the Lenders or the Agent merely because of the
Agent’s or Lenders’ involvement in their preparation.

79



--------------------------------------------------------------------------------



 



ANNEX A
to
Credit Agreement
Definitions
     Capitalized terms used in the Loan Documents shall have the following
respective meanings (unless otherwise defined therein), and all section
references in the following definitions shall refer to sections of the
Agreement:
     “Accounts” means all of the Borrowers’ now owned or hereafter acquired or
arising accounts, as defined in the UCC, including any rights to payment for the
sale or lease of goods or rendition of services, whether or not they have been
earned by performance.
     “Account Control Agreement” means an agreement among one or more of the
Borrowers, the Agent and a Clearing Bank, in form and substance reasonably
satisfactory to the Agent, concerning the collection of payments which represent
the proceeds of Accounts or of any other Collateral and which agreement
establishes “control” over such payments under the UCC.
     “Account Debtor” means each Person obligated in any way on or in connection
with an Account, Chattel Paper or General Intangibles (including a payment
intangible).
     “Account Designation Letter” means a notice of account designation dated
the Closing Date designating the Designated Account.
     “ACH Transactions” means any cash management or related services including
the automatic clearing house transfer of funds by the Bank, any Lender or any of
their respective Affiliates for the account of the Borrowers or any Subsidiary
pursuant to agreement or overdrafts.
     “Adjusted Net Earnings from Operations” means, with respect to any fiscal
period of the Parent, net income of the Parent and its Domestic Subsidiaries on
a consolidated basis after provision for income taxes for such fiscal period, as
determined in accordance with GAAP and reported on the Financial Statements for
such period, excluding any and all of the following included in such net income:
(a) gain or loss arising from the sale of any capital assets; (b) gain arising
from any write up in the book value of any asset; (c) earnings of any Person,
substantially all the assets of which have been acquired by the Parent or any of
its Domestic Subsidiaries in any manner, to the extent realized by such other
Person prior to the date of acquisition; (d) earnings of any Person in which the
Parent or any of its Domestic Subsidiaries has an ownership interest unless (and
only to the extent) such earnings shall actually have been received by the
Parent or any of its Domestic Subsidiary in the form of cash distributions; (e)
earnings of any Person who is not a Borrower to which assets of the Parent or
any of its Domestic Subsidiaries shall have been sold, transferred or disposed
of, or into which the Parent or any of its Domestic Subsidiaries shall have been
merged, or which has been a party with the Parent or any of its Domestic
Subsidiaries to any consolidation or other form of reorganization, prior to the
date of such transaction; (f) gain arising from the acquisition of debt or
equity securities of the Parent or

A-1



--------------------------------------------------------------------------------



 



any of its Domestic Subsidiaries or from cancellation or forgiveness of Debt;
and (g) non-cash gain or loss arising from extraordinary items, as determined in
accordance with GAAP.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.
     “Agent” has the meaning specified in the Preamble of the Agreement and any
successor agent permitted hereunder.
     “Agent Advances” has the meaning specified in Section 1.2(i).
     “Agent Fees” has the meaning specified in Section 2.4.
     “Agent’s Liens” means the Liens in the Collateral granted to the Agent, for
the benefit of the Secured Parties, Bank, and Agent pursuant to this Agreement
and the other Loan Documents.
     “Agent Related Persons” means the Agent, together with its Affiliates, and
the officers, directors, employees, counsel, representatives, agents and
attorneys in fact of the Agent and such Affiliates.
     “Aggregate Revolver Outstandings” means, at any date of determination: the
sum of (a) the unpaid balance of Revolving Loans, (b) the aggregate amount of
Pending Revolving Loans, (c) one hundred percent (100%) of the aggregate undrawn
face amount of all outstanding Letters of Credit, (d) the aggregate amount of
any unpaid reimbursement obligations in respect of Letters of Credit and
(e) without duplication of any of the amounts set forth in the immediately
preceding clauses (c) and (d), the aggregate amount of any Credit Support.
     “Agreement” means the Credit Agreement to which this Annex A is attached,
as from time to time amended, modified or restated.
     “Anti-Terrorism Laws” means any laws relating to terrorism or money
laundering, including the Patriot Act.
     “Applicable Margin” means, for any calendar quarter, for each of LIBOR
Revolving Loans and Base Rate Revolving Loans, the applicable percentage
(calculated on a per annum basis) set forth in the table below based on the
Quarterly Average Excess Availability for the immediately preceding calendar
quarter.

                                Applicable Margin   Applicable Margin      
Quarterly Average   for LIBOR   for Base Rate   Tier   Excess Availability  
Revolving Loans   Revolving Loans  
1
  Less than $20,000,000       2.75 %     1.50 %
2
  Greater than or equal to $20,000,000 but less than $40,000,000       2.50 %  
  1.25 %
3
  Greater than or equal to $40,000,000 but less than $60,000,000      2.25 %   
1.00 %
4
  Greater than or equal to $60,000,000      2.00 %     0.75 %

A-2



--------------------------------------------------------------------------------



 



     The Applicable Margin shall be calculated on the 5th day of each calendar
quarter of the Borrowers and established retroactively to the 1st day of such
calendar quarter (the “Calculation Date”) based on the Quarterly Average Excess
Availability for the immediately preceding calendar quarter, commencing with
calendar quarter ending September 30, 2010, and shall remain in effect until
adjusted thereafter (if at all) on the next Calculation Date. Commencing with
the First Amendment Closing Date and until the first Calculation Date, the
Applicable Margin shall be the percentages set forth in Tier 4 of the table
above.
     The Parent shall deliver to the Agent and the Lenders a certificate, signed
by its chief financial officer, setting forth in reasonable detail the basis for
the continuance of, or any change in, the Applicable Margins on the applicable
Calculation Date. Failure to timely deliver such certificate shall, in addition
to any other remedy provided for in this Agreement, result in an increase in the
Applicable Margins to the highest level set forth in the foregoing table, until
the first day of the first calendar month following the delivery of such
certificate demonstrating that such an increase is not required. If a Default or
Event of Default has occurred and is continuing at the time any reduction in the
Applicable Margins is to be implemented, no reduction may occur until the first
day of the first calendar month following the date on which such Default or
Event of Default is waived or cured.
     “Assigned Contracts” means, collectively, all of the Borrowers’ rights and
remedies under, and all moneys and claims for money due or to become due to the
Borrowers under those contracts set forth on Schedule 1.1, and any other
material contracts, and any and all amendments, supplements, extensions, and
renewals thereof including all rights and claims of the Borrowers now or
hereafter existing: (i) under any insurance, indemnities, warranties, and
guarantees provided for or arising out of or in connection with any of the
foregoing agreements; (ii) for any damages arising out of or for breach or
default under or in connection with any of the foregoing contracts; (iii) to all
other amounts from time to time paid or payable under or in connection with any
of the foregoing agreements; or (iv) to exercise or enforce any and all
covenants, remedies, powers and privileges thereunder.
     “Assignee” has the meaning specified in Section 11.2(a).
     “Assignment and Acceptance” has the meaning specified in Section 11.2(a).
     “Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other counsel engaged by the Agent or, to the
extent provided in the Agreement, by the Lenders.
     “Availability” means, at any time (a) the lesser of (i) the Maximum
Revolver Amount or (ii) the Borrowing Base, minus (b) the Aggregate Revolver
Outstandings.

A-3



--------------------------------------------------------------------------------



 



     “Average Revolver Usage” means, for any period of calculation, the average
daily outstanding amount of Revolving Loans and the average daily undrawn face
amount of outstanding Letters of Credit, for such period, as calculated by the
Agent (which shall be conclusive absent manifest error).
     “Bank” means Bank of America, N.A., a national banking association, or any
successor entity thereto.
     “Bank Products” means any one or more of the following types of services or
facilities extended to the Borrowers or any Subsidiary by any Lender or any
Affiliate of a Lender in reliance on such Lender’s agreement to indemnify such
affiliate: (i) ACH Transactions; (ii) Cash Management Services; (iii) commercial
credit card and merchant card services; (iv) products under Hedge Agreements;
and (v) such other banking products or services provided by any Lender or any
Affiliate of any Lender as may be requested by any Borrower or Subsidiary,
excluding Letters of Credit.
     “Bank Product Debt” means Debt and other obligations of a Borrower relating
to Bank Products.
     “Bank Product Reserves” means all reserves which the Agent from time to
time establishes in its reasonable discretion in respect of Secured Bank Product
Obligations.
     “Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101
et seq.).
     “Base Rate” means, for any day, a per annum rate equal to the greater of
(a) the Prime Rate for such day; (b) the Federal Funds Rate for such day, plus
0.50%; or (c) LIBOR Rate for a 30 day interest period as determined on such
date, plus 1.00%. Each Interest Rate based upon the Base Rate shall be adjusted
simultaneously with any change in the Base Rate.
     “Base Rate Loans” means the Base Rate Revolving Loans.
     “Base Rate Revolving Loan” means a Revolving Loan during any period in
which it bears interest based on the Base Rate.
     “Biomass Business” means (a) the business of cultivating, growing and
selling biomass crops, including feedstock for establishing biomass crops, that
are intended to be used as a fuel or in the production of polymers, fuels or
energy, (b) the business of providing value-added processes relating to the
cultivation, harvest or use of biomass crops as a fuel or in the production of
polymers, fuels or energy, and (c) such other business activities or
opportunities that are the same, similar, ancillary or reasonably related to the
foregoing.
     “Borrowers” has the meaning specified in the Preamble of the Agreement.
     “Borrowers’ Ex-Im Agreement” means the Export-Import Bank of the United
States Working Capital Guarantee Program Borrower Agreement entered into after
the First Amendment Closing Date by the Borrowers that are eligible borrowers
under an Ex-Im Guaranteed Loan in favor of the Ex-Im Bank and the Agent relating
to Ex-Im Bank Guaranteed

A-4



--------------------------------------------------------------------------------



 



Loans as modified by any waiver or side letters from Ex-Im Bank to the Bank that
are applicable to the Ex-Im Bank Revolving Loans.
     “Borrowing” means a borrowing hereunder consisting of Revolving Loans made
on the same day by the Lenders to any Borrower or by Bank in the case of a
Borrowing funded by Ex-Im Bank Revolving Loans, Non Ratable Loans or by the
Agent in the case of a Borrowing consisting of an Agent Advance, or the issuance
of Letters of Credit hereunder.
     “Borrowing Base” means, at any time, an amount equal to
          (a) the sum of:
     (i) eighty-five percent (85%) of the Net Amount of Eligible Accounts; plus
     (ii) the lesser of (a) $25,000,000 or (b) eighty-five percent (85%) of the
Net Amount of Eligible Foreign Accounts; plus
     (iii) the lesser of (a) sixty-five percent (65%) of the value of Eligible
Inventory or (b) eighty-five percent (85%) of the Net Orderly Liquidation Value
of Eligible Inventory; plus
     (iv) the lesser of (a) $20,000,000 or (b) the sum of (I) ninety percent
(90%) of the Export-Related Accounts Receivable Value with respect only to Ex-Im
Bank Revolving Loans plus (II) the lesser of (A) $10,000,000 or (B) 75% of the
value of Eligible Export-Related Inventory, subject to the availability that
exists pursuant to the terms of Borrowers’ Ex-Im Agreement under the
Export-Related Borrowing Base (as that term is defined in the Borrowers’ Ex-Im
Agreement); minus
     (b) Reserves from time to time established by the Agent in its reasonable
credit judgment;
provided that the aggregate Revolving Loans advanced against Eligible Inventory
shall not exceed the Maximum Inventory Loan Amount; provided, further, that any
and all items of Collateral acquired pursuant to a Permitted Acquisition shall
not be included in the Borrowing Base until such time as the Agent shall have
had the opportunity to conduct a field exam and/or an appraisal of such
Collateral with results satisfactory to the Agent.
     “Borrowing Base Certificate” means a certificate by a Responsible Officer
of the Parent, substantially in the form of Exhibit B (or another form
acceptable to the Agent) setting forth the calculation of the Borrowing Base,
including a calculation of each component thereof, all in such detail as shall
be reasonably satisfactory to the Agent. All calculations of the Borrowing Base
in connection with the preparation of any Borrowing Base Certificate shall
originally be made by the Parent and certified to the Agent; provided, that the
Agent shall have the right to review and adjust, in the exercise of its
reasonable credit judgment, any such calculation (1) to reflect its reasonable
estimate of declines in value of any of the Collateral described therein, and
(2) to the extent that such calculation is not in accordance with this
Agreement.

A-5



--------------------------------------------------------------------------------



 



     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and New York, and if such day relates to a LIBOR Loan,
any such day on which dealings in Dollar deposits are conducted between banks in
the London interbank Eurodollar market.
     “Calculation Date” has the meaning specified in the definition of
Applicable Margin.
     “Capital Adequacy Regulation” means any guideline, request or directive of
any central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.
     “Capital Expenditures” means, for any period, all capital expenditures of
the Borrowers on a consolidated basis for such period, as determined in
accordance with GAAP.
     “Capital Lease” means any lease of Property by any Borrower which, in
accordance with GAAP, should be reflected as a capital lease on the balance
sheet of such Borrower.
     “Capital Stock” means (i) in the case of a corporation, capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (iii) in the case of a partnership, partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests and (v) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.
     “Cash Management Services” means any services provided from time to time by
Bank, any Lender or any of their respective Affiliates to any Borrower or
Subsidiary in connection with operating, collections, payroll, trust, or other
depository or disbursement accounts, including automated clearinghouse,
e-payable, electronic funds transfer, wire transfer, controlled disbursement,
overdraft, depository, information reporting, lockbox and stop payment services.
     “CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. § 9601 et seq.).
     “Change of Control” means the occurrence of any of the following events:
(i) any Person or two or more Persons acting in concert shall have acquired
“beneficial ownership,” directly or indirectly, of, or shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of, control
over, Voting Stock of the Parent (or other securities convertible into such
Voting Stock) representing 25% or more of the combined voting power of all
Voting Stock of the Parent, or (ii) during any period of up to 24 consecutive
months, commencing after the First Amendment Closing Date, individuals who at
the beginning of such 24 month period were directors of the Parent (together
with any new director whose election by the Parent’s Board of Directors or whose
nomination for election by the Parent’s shareholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the directors of the Parent then in office. As used herein,

A-6



--------------------------------------------------------------------------------



 



“beneficial ownership” shall have the meaning provided in Rule 13d 3 of the
Securities and Exchange Commission under the Securities Act of 1934.
     “Chattel Paper” means all of the Borrowers’ now owned or hereafter acquired
chattel paper, as defined in the UCC, including electronic chattel paper.
     “Clearing Bank” means the Bank or any other banking institution with whom a
Payment Account has been established pursuant to an Account Control Agreement.
     “Closing Date” means May 26, 2006.
     “Closing Date Mortgages” means the Mortgages required to be executed and
delivered on the Closing Date.
     “Code” means the Internal Revenue Code of 1986.
     “Collateral” means all of the Borrowers’ real and personal Property and all
other assets of any Person from time to time subject to Agent’s Liens securing
payment or performance of the Obligations.
     “Commitment” means, at any time with respect to a Lender, the principal
amount set forth beside such Lender’s name under the heading “Commitment” on
Schedule 1.2 attached to the Agreement or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder in accordance with the provisions of Section 11.2, as such Commitment
may be adjusted from time to time in accordance with the provisions of Section
3.3 and Section 11.2, and “Commitments” means, collectively, the aggregate
amount of the commitments of all of the Lenders.
     “Commitment Increase” has the meaning specified in Section 1.5(a).
     “Contaminant” means any waste, pollutant, hazardous substance, toxic
substance, hazardous waste, special waste, petroleum or petroleum derived
substance or waste, asbestos in any form or condition, polychlorinated biphenyls
(“PCBs”), or any constituent of any such substance or waste.
     “Continuation/Conversion Date” means the date on which a Loan is converted
into or continued as a LIBOR Rate Loan.
     “Control Collateral Agent” means U.S. Bank National Association.
     “Credit Support” has the meaning specified in Section 1.3(a).
     “CWA” means the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
     “Debt” means, as to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:

A-7



--------------------------------------------------------------------------------



 



     (a) every obligation of such Person for money borrowed;
     (b) every obligation of such Person evidenced by bonds, debentures, notes
or other similar instruments, including obligations incurred in connection with
the acquisition of Property, assets or businesses;
     (c) every reimbursement obligation of such Person with respect to letters
of credit, bankers’ acceptances or similar facilities issued for the account of
such Person;
     (d) every obligation of such Person issued or assumed as the deferred
purchase price of Property or services including securities repurchase
agreements but excluding trade accounts payable or accrued liabilities arising
in the ordinary course of business which are not overdue or which are being
contested in good faith;
     (e) every obligation of such Person under any Capital Lease;
     (f) every obligation of such Person under any Synthetic Lease;
     (g) every obligation of such Person (an “equity related purchase
obligation”) to purchase, redeem, retire or otherwise acquire for value any
shares of capital stock of any class issued by such Person, any warrants,
options or other rights to acquire any such             shares, or any rights
measured by the value of such shares, warrants, options or other rights;
     (h) Derivative Obligations of such Person;
     (i) every obligation in respect of Debt of any other entity (including any
partnership in which such Person is a general partner) to the extent that such
Person is liable therefor as a result of such Person’s ownership interest in or
other relationship with such entity, except to the extent that the terms of such
Debt provide that such Person is not liable therefor and such terms are
enforceable under applicable law;
     (j) every obligation, contingent or otherwise, of such Person guarantying,
or having the economic effect of guarantying or otherwise acting as surety for,
any obligation of a type described in any of clauses (a) through (i) (the
“primary obligation”) of another Person (the “primary obligor”), in any manner,
whether directly or indirectly, and including, without limitation, any
obligation of such Person (i) to purchase or pay (or advance or supply funds for
the purchase of) any security for the payment of such primary obligation,
(ii) to purchase Property, securities or services for the purpose of assuring
the payment of such primary obligation, or (iii) to maintain working capital,
equity capital or other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such primary
obligation.
     The “amount” or “principal amount” of any Debt at any time of determination
represented by (A) any Debt, issued at a price that is less than the principal
amount at maturity thereof, shall be the amount of the liability in respect
thereof determined in accordance with GAAP, (B) any Capital Lease shall be the
principal component of the aggregate of the rentals obligation under such
Capital Lease payable over the term thereof that is not subject to

A-8



--------------------------------------------------------------------------------



 



termination by the lessee, and (C) any equity related purchase obligation shall
be the maximum fixed redemption or purchase price thereof inclusive of any
accrued and unpaid dividends to be comprised in such redemption or purchase
price.
     “Default” means any event or circumstance which, with the giving of notice,
the lapse of time, or both, would (if not cured, waived, or otherwise remedied
during such time) constitute an Event of Default.
     “Default Rate” means a fluctuating per annum interest rate at all times
equal to (i) for Loans and other extensions of credit, the sum of (a) the
otherwise applicable Interest Rate plus (b) two percent (2%) per annum, and
(ii) for all other payments due, the sum of (a) the Base Rate plus (b) the
Applicable Margin for Base Rate Loans plus (c) two percent (2%) per annum. Each
Default Rate shall be adjusted simultaneously with any change in the applicable
Interest Rate. In addition, the Default Rate shall result in an increase in the
Letter of Credit Fee by two (2) percentage points per annum.
     “Defaulting Lender” means any Lender that, as reasonably determined by the
Agent, (a) has failed to perform any funding obligations hereunder, and such
failure is not cured within three (3) Business Days; (b) has notified the Agent
or any Borrower that such Lender does not intend to comply with its funding
obligations hereunder or has made a public statement to the effect that it does
not intend to comply with its funding obligations hereunder or under any other
credit facility; (c) has failed, within three (3) Business Days following
request by the Agent, to confirm in a manner reasonably satisfactory to the
Agent that such Lender will comply with its funding obligations hereunder; or
(d) has, or has a direct or indirect parent company that has, become the subject
of an Insolvency Proceeding or taken any action in furtherance thereof.
     “Deposit Accounts” means all “deposit accounts” as such term is defined in
the UCC, now or hereafter held in the name of any Borrower.
     “Derivative Obligations” means the net obligations of a Person under any
Hedge Agreement.
     “Designated Account” has the meaning specified in Section 1.2(c).
     “Distribution” means, in respect of any corporation: (a) the payment or
making of any dividend or other distribution of Property in respect of capital
stock (or any options or warrants for, or other rights with respect to, such
stock) of such corporation, other than distributions in capital stock (or any
options or warrants for such stock) of the same class; or (b) the redemption or
other acquisition by such corporation of any capital stock (or any options or
warrants for such stock) of such corporation.
     “Documents” means all documents as such term is defined in the UCC,
including bills of lading, warehouse receipts or other documents of title, now
owned or hereafter acquired by the Borrowers.
     “DOL” means the United States Department of Labor or any successor
department or agency.

A-9



--------------------------------------------------------------------------------



 



     “Dollar” and “$” means dollars in the lawful currency of the United States.
Unless otherwise specified, all payments under the Agreements shall be made in
Dollars.
     “Domestic Subsidiary” means any Subsidiary of the Parent other than a
Foreign Subsidiary.
     “EBITDA” means, with respect to any fiscal period of the Parent and its
Domestic Subsidiaries, on a consolidated basis, Adjusted Net Earnings from
Operations, plus, to the extent deducted in the determination of Adjusted Net
Earnings from Operations for that fiscal period, interest expenses, Federal,
state, local and foreign income taxes, depreciation, amortization and other
non-cash charges (excluding the effect of non-cash income or loss from any
Person (other than Domestic Subsidiaries) in which the Parent or any of its
Domestic Subsidiaries has an ownership interest, but including non-cash accruals
from any such Person until they are paid as cash charges), minus, without
duplication, non-cash income. Unless otherwise specified herein, the applicable
period of computation shall be for the four (4) consecutive fiscal quarters
ending as of the date of determination.
     “Eligible Accounts” means the Accounts which the Agent in the exercise of
its reasonable commercial discretion determines to be Eligible Accounts. Without
limiting the discretion of the Agent to establish other criteria of
ineligibility, Eligible Accounts shall not, unless the Agent in its sole
discretion elects, include any Account:
     (a) with respect to which more than 90 days (or, with the prior consent of
the Agent, 120 days) have elapsed since the date of the original invoice
therefor or which is more than 60 days past due;
     (b) with respect to which any of the representations, warranties,
covenants, and agreements contained in the Security Agreement are incorrect or
have been breached;
     (c) with respect to which Account (or any other Account due from such
Account Debtor), in whole or in part, a check, promissory note, draft, trade
acceptance or other instrument for the payment of money has been received,
presented for payment and returned uncollected for any reason;
     (d) which represents a progress billing (as hereinafter defined) or as to
which a Borrower has extended the time for payment without the consent of the
Agent; for the purposes hereof, “progress billing” means any invoice for goods
sold or leased or services rendered under a contract or agreement pursuant to
which the Account Debtor’s obligation to pay such invoice is conditioned upon a
Borrower’s completion of any further performance under the contract or
agreement;
     (e) with respect to which any one or more of the following events has
occurred to the Account Debtor on such Account: death or judicial declaration of
incompetency of an Account Debtor who is an individual; the filing by or against
the Account Debtor of a request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as a bankrupt, winding up, or
other relief under the bankruptcy, insolvency, or similar laws of the United
States, any state or territory thereof, or any foreign jurisdiction, now or
hereafter in effect; the making of any general

A-10



--------------------------------------------------------------------------------



 



assignment by the Account Debtor for the benefit of creditors; the appointment
of a receiver or trustee for the Account Debtor or for any of the assets of the
Account Debtor, including, without limitation, the appointment of or taking
possession by a “custodian,” as defined in the Federal Bankruptcy Code; the
institution by or against the Account Debtor of any other type of insolvency
proceeding (under the bankruptcy laws of the United States or otherwise) or of
any formal or informal proceeding for the dissolution or liquidation of,
settlement of claims against, or winding up of affairs of, the Account Debtor;
the sale, assignment, or transfer of all or any material part of the assets of
the Account Debtor; the nonpayment generally by the Account Debtor of its debts
as they become due; or the cessation of the business of the Account Debtor as a
going concern;
     (f) if fifty percent (50%) or more of the aggregate Dollar amount of
outstanding Accounts owed at such time by the Account Debtor thereon is
classified as ineligible under clause (a) above;
     (g) which constitutes an Eligible Foreign Account or an Eligible
Export-Related Account Receivable or is otherwise owned owed by an Account
Debtor which: (i) does not maintain its chief executive office in the United
States of America (including Puerto Rico) or Canada (other than the Province of
Newfoundland); or (ii) is not organized under the laws of the United States of
America or Canada or any state or province thereof; or (iii) is the government
of any foreign country or sovereign state, or of any state, province,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof;
     (h) owed by an Account Debtor which is an Affiliate or employee of any
Borrower;
     (i) except as provided in clause (k) below, with respect to which either
the perfection, enforceability, or validity of the Agent’s Liens in such
Account, or the Agent’s right or ability to obtain direct payment to the Agent
of the proceeds of such Account, is governed by any federal, state, or local
statutory requirements other than those of the UCC;
     (j) owed by an Account Debtor to which the Parent or any other Borrower, is
indebted in any way, or which is subject to any right of setoff or recoupment by
the Account Debtor, unless the Account Debtor has entered into an agreement
acceptable to the Agent to waive setoff rights; or if the Account Debtor thereon
has disputed liability or made any claim with respect to any other Account due
from such Account Debtor; but in each such case only to the extent of such
indebtedness, setoff, recoupment, dispute, or claim;
     (k) owed by the government of the United States of America, or any
department, agency, public corporation, or other instrumentality thereof, unless
the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et
seq.), and any other steps necessary to perfect the Agent’s Liens therein, have
been complied with to the Agent’s satisfaction with respect to such Account;

A-11



--------------------------------------------------------------------------------



 



     (l) owed by any state, municipality, or other political subdivision of the
United States of America, or any department, agency, public corporation, or
other instrumentality thereof and as to which the Agent determines that its Lien
therein is not or cannot be perfected;
     (m) which represents a sale on a bill and hold, guaranteed sale, sale and
return, sale on approval, consignment, or other repurchase or return basis;
     (n) which is evidenced by a promissory note or other instrument or by
chattel paper;
     (o) if the Agent believes, in the exercise of its reasonable judgment, that
the prospect of collection of such Account is impaired or that the Account may
not be paid by reason of the Account Debtor’s financial inability to pay;
     (p) with respect to which the Account Debtor is located in any state
requiring the filing of a Notice of Business Activities Report or similar report
in order to permit a Borrower to seek judicial enforcement in such State of
payment of such Account, unless such Borrower has qualified to do business in
such state or has filed a Notice of Business Activities Report or equivalent
report for the then current year;
     (q) which arises out of a sale not made in the ordinary course of a
Borrower’s business;
     (r) with respect to which the goods giving rise to such Account have not
been shipped and delivered to and accepted by the Account Debtor or the services
giving rise to such Account have not been performed by a Borrower, and, if
applicable, accepted by the Account Debtor, or the Account Debtor revokes its
acceptance of such goods or services;
     (s) owed by an Account Debtor which is obligated to a Borrower respecting
Accounts the aggregate unpaid balance of which exceeds twenty-five percent (25%)
of the aggregate unpaid balance of all Accounts owed such Borrower at such time
by all of such Borrower’s Account Debtors, but only to the extent of such
excess; or
     (t) which is not subject to a first priority and perfected security
interest in favor of the Agent for the benefit of the Secured Parties.
     If any Account at any time ceases to be an Eligible Account, then such
Account shall promptly be excluded from the calculation of Eligible Accounts.
     “Eligible Assignee” means (a) a commercial bank, commercial finance company
or other asset based lender, having total assets in excess of $1,000,000,000;
(b) any Lender listed on the signature page of this Agreement; (c) any Affiliate
of any Lender; and (d) if an Event of Default has occurred and is continuing,
any Person reasonably acceptable to the Agent.
     “Eligible Export-Related Accounts Receivable” has the meaning set forth in
Borrowers’ Ex-Im Agreement, but in no event will include any Eligible Foreign
Accounts or Accounts that

A-12



--------------------------------------------------------------------------------



 



are insured or payable by a letter of credit, unless otherwise agreed to in
writing by the Agent and the respective Borrowers.
     “Eligible Export-Related Inventory” has the meaning set forth in Borrowers’
Ex-Im Agreement.
     “Eligible Foreign Accounts” means Accounts owed by an Account Debtor that:
(a)(i) does not maintain its chief executive office in the United States of
America (including Puerto Rico) or Canada (other than the Province of
Newfoundland); or (ii) is not organized under the laws of the United States of
America or Canada or any state or province thereof; or (iii) is the government
of any foreign country or sovereign state, or of any state, province,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof (a “Foreign Account
Debtor”); (b)(i) is a subsidiary of a major U.S. corporation that is either a
public corporation or has publicly traded debt and (ii) has a credit rating or
long term debt rating of BBB- or higher by S&P and Baa3 or higher by Moody’s;
(c)(i) such Account is secured or payable by a letter of credit satisfactory to
the Agent in its discretion or (ii) such Account is insured to the satisfaction
of the Agent; (d) would qualify as an Account eligible for financing under the
Ex-Im Bank Working Capital Guarantee Program; (e) would qualify as an “Eligible
Account” but for the fact that it is owed by a Foreign Account Debtor and
(f) complies with applicable laws; but in no event will Eligible Foreign
Accounts include any Eligible Export-Related Accounts Receivable.
     If any Account at any time ceases to be an Eligible Foreign Account, then
such Account shall promptly be excluded from the calculation of Eligible Foreign
Accounts.
     “Eligible Inventory” means Inventory, valued at the lower of cost (on a
first in, first out basis) or market, which the Agent, in its reasonable
discretion, determines to be Eligible Inventory. Without limiting the discretion
of the Agent to establish other criteria of ineligibility, Eligible Inventory
shall not, unless the Agent in its sole discretion elects, include any
Inventory:
     (a) that is not owned by a Borrower;
     (b) that is not subject to the Agent’s Liens, which are perfected as to
such Inventory, or that are subject to any other Lien whatsoever (other than the
Liens described in clause (d) of the definition of Permitted Liens provided that
such Permitted Liens (i) are junior in priority to the Agent’s Liens or subject
to Reserves and (ii) do not impair directly or indirectly the ability of the
Agent to realize on or obtain the full benefit of the Collateral);
     (c) that does not consist of finished goods, raw materials, work in
process, chemicals, samples, prototypes, supplies, or packing and shipping
materials;
     (d) that is not in good condition, is unmerchantable, or does not meet all
standards imposed by any Governmental Authority, having regulatory authority
over such goods, their use or sale;

A-13



--------------------------------------------------------------------------------



 



     (e) that is not currently either usable or salable, at prices approximating
at least cost, in the normal course of a Borrower’s business, or that is slow
moving or stale (i.e., aged greater than one year);
     (f) that is obsolete or returned or repossessed or used goods taken in
trade;
     (g) that is located outside the United States of America (including Puerto
Rico) or Canada (or that is in transit from vendors or suppliers);
     (h) that is located in a public warehouse or in possession of a bailee or
in a facility leased by a Borrower, if the warehouseman, or the bailee, or the
lessor has not delivered to the Agent, if requested by the Agent, a
subordination agreement in form and substance satisfactory to the Agent or if
permitted by the Agent in lieu of such a subordination agreement, a Reserve for
rents or storage charges (not to exceed three months) has not been established
for Inventory at that location;
     (i) that contains or bears any Proprietary Rights (other than Dacron® and
other trademarked products supplied by Dupont or the Parent) licensed to a
Borrower by any Person, if the Agent is not satisfied that it may sell or
otherwise dispose of such Inventory in accordance with the terms of the Security
Agreement and Section 9.2 without infringing the rights of the licensor of such
Proprietary Rights or violating any contract with such licensor (and without
payment of any royalties other than any royalties due with respect to the sale
or disposition of such Inventory pursuant to the existing license agreement),
and, as to which a Borrower has not delivered to the Agent a consent or
sublicense agreement from such licensor in form and substance acceptable to the
Agent if requested;
     (j) that is not reflected in the details of a current perpetual inventory
report; or
     (k) that is Inventory placed on consignment.
     If any Inventory at any time ceases to be Eligible Inventory, such
Inventory shall promptly be excluded from the calculation of Eligible Inventory.
     “Environmental Claims” means all claims, however asserted, by any
Governmental Authority or other Person alleging any possible noncompliance with,
investigation of a possible violation of, litigation relating to, or potential
fine or liability under any Environmental Law, or for a Release, environmental
pollution or hazardous materials, including any complaint, summons, citation,
order, claim, demand or request for correction, remediation or otherwise.
     “Environmental Compliance Reserve” means any reserve which the Agent
establishes in its reasonable discretion after prior written notice to the
Borrowers from time to time for amounts that are reasonably likely to be
expended by a Borrower in order for such Borrower and its operations and
Property (a) to comply with any notice from a Governmental Authority asserting
material non compliance with Environmental Laws, or (b) to correct any such
material non compliance identified in a report delivered to the Agent and the
Lenders pursuant to Section 7.7.

A-14



--------------------------------------------------------------------------------



 



     “Environmental Laws” means all federal, state or local laws, statutes,
common law duties, rules, programs, regulations, ordinances and codes, together
with all administrative orders, directed duties, licenses, authorizations,
guidance promulgated by regulatory agencies and permits of, and agreements with,
any Governmental Authority, in each case relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA),
safety and land use matters, and the protection or pollution of the environment,
including CERCLA, RCRA and CWA.
     “Environmental Lien” means a Lien in favor of any Governmental Authority
for (a) any liability under Environmental Laws, or (b) damages arising from, or
costs incurred by such Governmental Authority in response to, a Release or
threatened Release of a Contaminant into the environment.
     “Equipment” means all of the Borrowers’ now owned and hereafter acquired
machinery, equipment, furniture, furnishings, fixtures, and other tangible
personal Property (except Inventory), including embedded software, motor
vehicles with respect to which a certificate of title has been issued, aircraft,
dies, tools, jigs, molds and office equipment, as well as all of such types of
Property leased by the Borrowers and all of the Borrowers’ rights and interests
with respect thereto under such leases (including, without limitation, options
to purchase); together with all present and future additions and accessions
thereto, replacements therefor, component and auxiliary parts and supplies used
or to be used in connection therewith, and all substitutes for any of the
foregoing, and all manuals, drawings, instructions, warranties and rights with
respect thereto; wherever any of the foregoing is located.
     “ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code.
     “Event of Default” has the meaning specified in Section 9.1.
     “Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder.
     “Excluded Tax” means with respect to the Agent, any Lender, the Letter of
Credit Issuer or any other recipient of a payment to be made by or on account of
any Obligation, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or with which it has a current or former connection (other than a
connection resulting solely from this Agreement) or, in the case of any Lender,
in which its applicable lending office is located; (b) any branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction in which the Company is located; (c) any backup withholding tax
required by the Code to be withheld from amounts payable to a Lender that has
failed to comply with Section 4.1(c); (d) in the case of a Foreign Lender, any
United States withholding tax that is (i) required pursuant to laws in force at
the time such Lender becomes a Lender (or designates a

A-15



--------------------------------------------------------------------------------



 



new lending office) hereunder, or (ii) attributable to such Lender’s failure or
inability (other than as a result of a change in any Requirement of Law) to
comply with Section 4.1(c), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding tax; and (e) taxes imposed on it by reason of
Section 1471 or 1472 of the Code.
     “Ex-Im Bank” means the Export-Import Bank of the United States.
     “Ex-Im Bank Guaranteed Loan” means a loan contemplated under and evidenced
by the Borrowers’ Ex-Im Agreement that qualifies as an eligible loan under the
Ex-Im Bank Working Capital Guarantee Program and is subject to a Master Ex-Im
Bank Guarantee.
     “Ex-Im Bank Revolving Loan” has the meaning specified in Section 1.2(j).
     “Ex-Im Loan Documents” means the Borrowers’ Ex-Im Agreement and all other
agreements and documents required by Ex-Im Bank in connection with an Ex-Im Bank
Guaranteed Loan, and such loan agreements and other agreements and documents
customarily required by the Bank in connection with an Ex-Im Bank Guaranteed
Loan.
     “Existing Credit Agreement” has the meaning specified in the WHEREAS
clauses.
     “Export-Related Accounts Receivable Value” has the meaning set forth in
Borrowers’ Ex-Im Agreement.
     “FDIC” means the Federal Deposit Insurance Corporation, and any
Governmental Authority succeeding to any of its principal functions.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Bank on such
day on such transactions as determined by the Agent.
     “Federal Reserve Board” or “FRB” means the Board of Governors of the
Federal Reserve System or any successor thereto.
     “Fee Letter” means that certain fee letter dated July 26, 2010 among Bank
of America, N.A., Banc of America Securities LLC and Unifi, Inc.
     “Financial Statements” means, according to the context in which it is used,
the financial statements referred to in Sections 5.2 and 6.6 or any other
financial statements required to be given to the Lenders pursuant to this
Agreement.

A-16



--------------------------------------------------------------------------------



 



     “First Amendment” means that certain First Amendment to Amended and
Restated Credit Agreement, Amended and Restated Security Agreement and Pledge
Agreement dated as of the First Amendment Closing Date by and among the
Borrowers, the Agent and the Lenders party thereto.
     “First Amendment Closing Date” means September 9, 2010
     “Fiscal Year” means the Parent’s fiscal year for financial accounting
purposes. The current Fiscal Year of the Parent will end on June 26, 2011.
     “Fixed Assets” means the Equipment and Real Estate of the Borrowers.
     “Fixed Charge Coverage Ratio” means, with respect to any fiscal period of
the Parent and its Domestic Subsidiaries, the ratio of (a) EBITDA for such
period minus Capital Expenditures made by the Parent or any of its Domestic
Subsidiaries during such period plus, to the extent not included in Adjusted Net
Earnings from Operations, cash payments made during such period from Persons in
which the Parent or any of its Domestic Subsidiaries has an ownership interest
minus cash payments made during such period by the Parent or any of its Domestic
Subsidiaries to Persons in which the Parent or any of its Domestic Subsidiaries
has an ownership interest plus cash proceeds from asset sales received by the
Parent or any of its Domestic Subsidiaries during such period minus
Distributions paid by the Parent during such period minus share repurchases made
by the Parent of its Capital Stock during such period minus cash invested
(including by way of loans) in joint ventures and in Permitted Acquisitions
during such period minus cash taxes paid for such period plus tax refunds
received in cash for such period to (b) Fixed Charges. Unless otherwise
specified herein, the applicable period of computation shall be for the four
(4) consecutive fiscal quarters ending as of the date of determination.
     “Fixed Charges” means, with respect to any fiscal period of the Parent and
its Domestic Subsidiaries on a consolidated basis, without duplication, cash
interest expense and scheduled principal payments of Funded Debt, determined in
accordance with GAAP.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the laws of the United States, or any state or district
thereof.
     “Foreign Subsidiary” means any Subsidiary of the Parent that is
incorporated, formed or registered or whose principal place of business or
headquarters is not in the United States.
     “Funded Debt” means, as of any date of determination with respect to any
fiscal period then ended, an amount equal to the aggregate principal amount then
outstanding in respect of all interest-bearing Debt of the Parent and its
Domestic Subsidiaries on a consolidated basis.
     “Funding Date” means the date on which a Borrowing occurs.
     “GAAP” means generally accepted accounting principles in the United States
of America and applied on a consistent basis with the Financial Statements.
     “General Intangibles” means all of the Borrowers’ now owned or hereafter
acquired general intangibles, choses in action and causes of action and all
other intangible personal Property of the Borrowers of every kind and nature
(other than Accounts), including, without

A-17



--------------------------------------------------------------------------------



 



limitation, all contract rights, payment intangibles, Proprietary Rights,
corporate or other business records, inventions, designs, blueprints, plans,
specifications, patents, patent applications, trademarks, service marks, trade
names, trade secrets, goodwill, copyrights, computer software, customer lists,
registrations, licenses, franchises, tax refund claims, any funds which may
become due to the Borrowers in connection with the termination of any Plan or
other employee benefit plan or any rights thereto and any other amounts payable
to the Borrowers from any Plan or other employee benefit plan, rights and claims
against carriers and shippers, rights to indemnification, business interruption
insurance and proceeds thereof, Property, casualty or any similar type of
insurance and any proceeds thereof, proceeds of insurance covering the lives of
key employees on which a Borrower is beneficiary, rights to receive dividends,
distributions, cash, Instruments and other Property in respect of or in exchange
for pledged equity interests or Investment Property and any letter of credit,
guarantee, claim, security interest or other security held by or granted to a
Borrower.
     “Goods” means all “goods” as defined in the UCC, now owned or hereafter
acquired by a Borrower, wherever located, including embedded software to the
extent included in “goods” as defined in the UCC, manufactured homes, standing
timber that is cut and removed for sale and unborn young of animals.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
     “Guaranty” means, with respect to any Person, all obligations of such
Person which in any manner directly or indirectly guarantee or assure, or in
effect guarantee or assure, the payment or performance of any indebtedness,
dividend or other obligations of any other Person (the “guaranteed
obligations”), or assure or in effect assure the holder of the guaranteed
obligations against loss in respect thereof, including any such obligations
incurred through an agreement, contingent or otherwise: (a) to purchase the
guaranteed obligations or any Property constituting security therefor; (b) to
advance or supply funds for the purchase or payment of the guaranteed
obligations or to maintain a working capital or other balance sheet condition;
or (c) to lease Property or to purchase any debt or equity securities or other
Property or services.
     “Hedge Agreement” means any and all transactions, agreements or documents
now existing or hereafter entered into, which provides for an interest rate,
credit, commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging the Borrowers’ or any Subsidiary’s exposure to
fluctuations in interest or exchange rates, loan, credit exchange, security or
currency valuations or commodity prices.
     “Inactive Subsidiary” means as of any time of determination, any Subsidiary
that has at such time less than $50,000 in assets and is not at such time
engaged in any ongoing business.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.

A-18



--------------------------------------------------------------------------------



 



     “Insolvency Proceeding” means any case or proceeding commenced by or
against a Person under any state, federal or foreign law for, or any agreement
of such Person to, (a) the entry of an order for relief under the Bankruptcy
Code, or any other insolvency, debtor relief or debt adjustment law; (b) the
appointment of a receiver, trustee, liquidator, administrator, conservator or
other custodian for such Person or any part of its Property; or (c) an
assignment or trust mortgage for the benefit of creditors.
     “Instruments” means all instruments as such term is defined in the UCC, now
owned or hereafter acquired by any Borrower.
     “Intercreditor Agreement” means the Intercreditor Agreement, dated as of
the Closing Date, among the Borrowers, the Senior Secured Notes Collateral
Agent, on behalf of itself, the Senior Secured Notes Trustee and the holders of
the Senior Secured Notes, and the Agent, on behalf of itself and the Lenders, in
form and substance satisfactory in all respects to the Agent, as the same may be
amended, supplemented or otherwise modified from time to time.
     “Interest Period” means, as to any LIBOR Rate Loan, the period commencing
on the Funding Date of such Loan or on the Continuation/Conversion Date on which
the Loan is converted into or continued as a LIBOR Rate Loan, and ending on the
date 30, 60 or 90 days thereafter as selected by the Borrower in its Notice of
Borrowing, in the form attached hereto as Exhibit D, or Notice of
Continuation/Conversion, in the form attached hereto as Exhibit E, provided
that:
     (a) if any Interest Period would otherwise end on a day that is not a
Business Day, that Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;
     (b) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
     (c) no Interest Period shall extend beyond the Stated Termination Date.
     “Interest Rate” means each or any of the interest rates, including the
Default Rate, set forth in Section 2.1.
     “Inventory” means all of the Borrowers’ now owned and hereafter acquired
inventory, goods and merchandise, wherever located, to be furnished under any
contract of service or held for sale or lease, all returned goods, raw
materials, work in process, finished goods (including embedded software), other
materials and supplies of any kind, nature or description which are used or
consumed in the Borrowers’ business or used in connection with the packing,
shipping, advertising, selling or finishing of such goods, merchandise, and all
documents of title or other Documents representing them.

A-19



--------------------------------------------------------------------------------



 



     “Investment Property” means all of the Borrowers’ right title and interest
in and to any and all: (a) securities whether certificated or uncertificated;
(b) securities entitlements; (c) securities accounts; (d) commodity contracts;
or (e) commodity accounts.
     “IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.
     “Latest Projections” means: (a) on the Closing Date and thereafter until
the Agent receives new projections pursuant to Section 5.2(f), the projections
of the Borrowers’ financial condition, results of operations, and cash flows,
for the period commencing on June 28, 2010 and ending on June 29, 2014 and
delivered to the Agent prior to the Closing Date; and (b) thereafter, the
projections most recently received by the Agent pursuant to Section 5.2(f).
     “Lender” and “Lenders” have the meanings specified in the introductory
paragraph hereof and shall include the Agent to the extent of any Agent Advance
outstanding and the Bank to the extent of any Ex-Im Bank Revolving Loan or Non
Ratable Loan outstanding; provided that no such Agent Advance or Ex-Im Bank
Revolving Loan or Non Ratable Loan shall be taken into account in determining
any Lender’s Pro Rata Share.
     “Letter of Credit” has the meaning specified in Section 1.3(a).
     “Letter of Credit Fee” has the meaning specified in Section 2.6.
     “Letter of Credit Fee Percentage” means a per annum percent equal to the
Applicable Margin for LIBOR Rate Loans.
     “Letter of Credit Issuer” means the Bank or any affiliate of the Bank.
     “Letter of Credit Obligations” means all debts, liabilities, reimbursement
obligations and other obligations now or hereafter arising from or in connection
with the Letters of Credit, including the undrawn amount of any Letter of
Credit.
     “Letter of Credit Rights” means “letter of credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by any Borrower, including
rights to payment or performance under a letter of credit, whether or not such
Borrower, as beneficiary, has demanded or is entitled to demand payment or
performance.
     “Letter of Credit Subfacility” means $20,000,000.
     “LIBOR Interest Payment Date” means, with respect to a LIBOR Rate Loan, the
Termination Date and the last day of each Interest Period applicable to such
Loan or, with respect to each Interest Period of greater than three months in
duration, the last day of the third month of such Interest Period and the last
day of such Interest Period.
     “LIBOR Rate” means, for any Interest Period, with respect to LIBOR Rate
Loans, the rate of interest per annum determined pursuant to the following
formula:

A-20



--------------------------------------------------------------------------------



 



                 
 
  LIBOR Rate   =   Offshore Base Rate    
 
          1.00 — Eurodollar Reserve Percentage    

     Where,
     “Offshore Base Rate” means the rate per annum appearing on Telerate Page
3750 (or any successor page) as the London interbank offered rate for deposits
in Dollars at approximately 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period. If for any reason such rate is not available, the Offshore Base Rate
shall be, for any Interest Period, the rate per annum appearing on Reuters
Screen LIBO Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates. If for any
reason none of the foregoing rates is available, the Offshore Base Rate shall
be, for any Interest Period, the rate per annum determined by Agent as the rate
of interest at which dollar deposits in the approximate amount of the LIBOR Rate
Loan comprising part of such Borrowing would be offered by the Bank’s London
Branch to major banks in the offshore dollar market at their request at or about
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period.
     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, rounded upward to the
next 1/100th of 1%) in effect on such day applicable to member banks under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Offshore Rate
for each outstanding LIBOR Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
     “LIBOR Rate Loans” means the LIBOR Revolving Loans.
     “LIBOR Revolving Loan” means a Revolving Loan during any period in which it
bears interest based on the LIBOR Rate.
     “Lien” means: (a) any interest in Property securing an obligation owed to,
or a claim by, a Person other than the owner of the Property, whether such
interest is based on the common law, statute, or contract, and including a
security interest, charge, claim, or lien arising from a mortgage, deed of
trust, encumbrance, pledge, hypothecation, assignment, deposit arrangement,
agreement, security agreement, conditional sale or trust receipt or a lease,
consignment or bailment for security purposes; (b) to the extent not included
under clause (a), any reservation, exception, encroachment, easement, right of
way, covenant, condition, restriction, lease or other title exception or
encumbrance affecting Property; and (c) any contingent or other agreement to
provide any of the foregoing.
     “Loan Account” means the loan account of the Borrowers, which account shall
be maintained by the Agent.

A-21



--------------------------------------------------------------------------------



 



     “Loan Documents” means this Agreement, the Security Agreement, the Pledge
Agreement, the Mortgages, the Account Control Agreements, the Related Real
Estate Documents, the Intercreditor Agreement, the Borrowers’ Ex-Im Agreement,
the Ex-Im Loan Documents and any other agreements, instruments, and documents
heretofore, executed and delivered, now or hereafter evidencing, securing,
guaranteeing or otherwise relating to the Obligations, the Collateral, or any
other aspect of the transactions contemplated by this Agreement, as the same may
be amended, supplemented or otherwise modified from time to time in accordance
with the terms hereof and thereof.
     “Loans” means, collectively, all loans and advances provided for in
Article 1.
     “Majority Lenders” means at any date of determination Lenders whose Pro
Rata Shares aggregate more than 50%; provided, however, that so long as the Pro
Rata Share of the Agent, in its capacity as a Lender, is more than 50%,
“Majority Lenders” shall mean the Agent and at least one other Lender.
     “Margin Stock” means “margin stock” as such term is defined in
Regulation T, U or X of the Federal Reserve Board.
     “Master Ex-Im Bank Guarantee” means an Export-Import Bank of the United
States Working Capital Guarantee Program Master Guarantee Agreement executed by
Ex-Im Bank and the Agent pertaining to the Ex-Im Bank Working Capital Guarantee
Program.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, condition
(financial or otherwise) or prospects of the Borrowers and their Subsidiaries
taken as a whole, (b) a material adverse change in, or a material adverse effect
upon the Collateral; (c) a material impairment of the ability of the Borrowers
to perform under any Loan Document to which it is a party; or (d) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Borrower of any Loan Document to which it is a party.
     “Maximum Inventory Loan Amount” means $50,000,000.
     “Maximum Revolver Amount” means $100,000,000, or such lesser amount as
determined pursuant to the provisions of Section 3.3, or such greater amount as
determined pursuant to the provisions of Section 1.5.
     “Moody’s” means Moody’s Investors Service, Inc., and its successors.
     “Mortgages” means each mortgage, deed of trust or deed to secure debt
pursuant to which a Borrower grants to the Agent, for the benefit of itself and
the other Secured Parties, Liens upon any Real Estate owned by such Borrower, as
security for the Obligations.
     “Multi employer Plan” means a “multi employer plan” as defined in
Section 4001(a)(3) of ERISA.
     “Net Amount of Eligible Accounts” means, at any time, the gross amount of
Eligible Accounts less sales, excise or similar taxes, and less returns,
discounts, claims, credits and

A-22



--------------------------------------------------------------------------------



 



allowances accrued rebates, offsets, deductions, counterclaims, disputes and
other defenses of any nature at any time issued, owing, granted, outstanding,
available or claimed.
     “Net Amount of Eligible Foreign Accounts” means, at any time, the gross
amount of Eligible Foreign Accounts less sales, excise or similar taxes, and
less returns, discounts, claims, credits and allowances accrued rebates,
offsets, deductions, counterclaims, disputes and other defenses of any nature at
any time issued, owing, granted, outstanding, available or claimed.
     “Net Orderly Liquidation Value” means the appraised orderly liquidation
value of Eligible Inventory, net of all costs, fees and expenses of such
liquidation as determined by an appraiser acceptable to Agent in its sole
discretion.
     “Net Proceeds” has the meaning specified in Section 3.4(b).
     “Non Ratable Loan” and “Non Ratable Loans” have the meanings specified in
Section 1.2(h).
     “Notice of Borrowing” has the meaning specified in Section 1.2(b).
     “Notice of Continuation/Conversion” has the meaning specified in Section
2.2(b).
     “Noticed Hedge” means Secured Bank Product Obligations arising under a
Hedge Agreement.
     “Obligations” means all present and future loans, advances, liabilities,
obligations, covenants, duties, and debts owing by any Borrower to the Agent
and/or any Lender, arising under or pursuant to this Agreement or any of the
other Loan Documents, whether or not evidenced by any note, or other instrument
or document, whether arising from an extension of credit, opening of a letter of
credit, acceptance, loan, guaranty, indemnification or otherwise, whether direct
or indirect, absolute or contingent, due or to become due, primary or secondary,
as principal or guarantor, and including all principal, interest, charges,
expenses, fees, attorneys’ fees, filing fees and any other sums chargeable to
the Borrowers hereunder or under any of the other Loan Documents (including any
interest, fees or expenses that accrue after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding). “Obligations” also includes, without
limitation, (a) all Letter of Credit Obligations and (b) all Secured Bank
Product Obligations.
     “Obligor” means any Borrower, and “Obligors” means the Borrowers,
collectively.
     “Other Taxes” means any present or future stamp or documentary taxes or any
other excise or Property taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents.
     “Parent” has the meaning specified in the Preamble of the Agreement.

A-23



--------------------------------------------------------------------------------



 



     “Participant” means any Person who shall have been granted the right by any
Lender to participate in the financing provided by such Lender under this
Agreement, and who shall have entered into a participation agreement in form and
substance satisfactory to such Lender.
     “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001).
     “Payment Account” means each bank account established pursuant to the
Security Agreement, to which the proceeds of Accounts and other Collateral are
deposited or credited, and which is maintained in the name of the Agent or any
Borrower, as the Agent may determine, on terms acceptable to the Agent.
     “PBGC” means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to the functions thereof.
     “Pending Revolving Loans” means, at any time, the aggregate principal
amount of all Revolving Loans requested in any Notice of Borrowing received by
the Agent which have not yet been advanced.
     “Pension Plan” means a “pension plan” as defined in Section 3(2) of ERISA
which is subject to Title IV of ERISA and which is not a Multi-employer Plan.
     “Permitted Acquisition” means the acquisition in a single transaction or
series of related transactions of the Property and assets or Capital Stock or a
business unit of another Person by any Borrower (including any such acquisition
by merger to the extent no Change of Control shall occur) so long as (a) such
acquired assets are in a permitted line of business that complies with
Section 7.17 hereof and (b) such acquisition complies with the definition of
Restricted Investments.
     “Permitted Liens” means:
     (a) Liens for taxes not delinquent or statutory Liens for taxes in an
amount not to exceed $1,000,000 provided that the payment of such taxes which
are due and payable is being contested in good faith and by appropriate
proceedings diligently pursued and as to which adequate financial reserves have
been established on a Borrower’s books and records and a stay of enforcement of
any such Lien is in effect;
     (b) the Agent’s Liens;
     (c) Liens consisting of deposits made in the ordinary course of business in
connection with, or to secure payment of, obligations under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of Debt) or to secure indemnity, performance or other similar bonds
for the performance of bids, tenders or contracts (other than for the repayment
of Debt) or to secure statutory obligations (other than liens in excess of
$1,000,000 arising under ERISA or

A-24



--------------------------------------------------------------------------------



 



Environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds;
     (d) Liens securing the claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other like Persons, provided that if any
such Lien arises from the nonpayment of such claims or demand when due, such
claims or demands do not exceed $1,000,000 in the aggregate;
     (e) Liens constituting encumbrances in the nature of reservations,
exceptions, encroachments, easements, rights of way, covenants running with the
land, and other similar title exceptions or encumbrances affecting any Real
Estate; provided that they do not in the aggregate materially detract from the
value of the Real Estate or materially interfere with its use in the ordinary
conduct of any Borrower’s business;
     (f) Liens arising from judgments and attachments in connection with court
proceedings provided that the attachment or enforcement of such Liens would not
result in an Event of Default hereunder and such Liens are being contested in
good faith by appropriate proceedings, adequate reserves have been set aside and
no material Property is subject to a material risk of loss or forfeiture and the
claims in respect of such Liens are fully covered by insurance (subject to
ordinary and customary deductibles) and a stay of execution pending appeal or
proceeding for review is in effect;
     (g) Liens permitted by Sections 7.13 or 7.19, provided that any such Lien
attaches substantially simultaneously with the incurrence of the related debt or
other obligation;
     (h) operating leases or subleases granted to others not interfering in any
material respect with the business of the Borrowers;
     (i) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;
     (j) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;
     (k) Liens of a collecting bank arising under Section 4-210 of the UCC on
items in the course of collection;
     (l) Liens created or deemed to exist in connection with any consignment
agreements approved by the Agent and Liens arising from UCC financing statements
(or equivalent filings, registrations, or agreements in foreign jurisdictions)
relating to such consignment agreements to the extent permitted pursuant to
Section 5(k) of the Security Agreement; and
     (m) (i) Liens in effect on the Closing Date securing the Senior Secured
Notes permitted under Section 7.13(f) and (ii) Liens securing any Refinancing
Indebtedness of

A-25



--------------------------------------------------------------------------------



 



the Senior Secured Notes as and to the extent described in the definition of
Refinancing Indebtedness.
     “Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, Governmental Authority, or any other entity.
     “Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA), which any Borrower sponsors or maintains or to which any Borrower makes,
is making, or is obligated to make contributions and includes any Pension Plan.
     “Pledge Agreement” means the Pledge Agreement of even date herewith among
the Borrowers and Agent for the benefit of Agent and other Lenders.
     “Prime Rate” means, the rate of interest in effect for such day as publicly
announced from time to time by the Bank in Charlotte, North Carolina as its
“prime rate” (the “prime rate” being a rate set by the Bank based upon various
factors including the Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate). Any change
in the prime rate announced by the Bank shall take effect at the opening of
business on the day specified in the public announcement of such change.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Proposal Letter” means that certain proposal letter dated July 26, 2010
among Bank of America, N.A., Banc of America Securities LLC and Unifi, Inc.
     “Proprietary Rights” means all of each Borrower’s now owned and hereafter
arising or acquired: licenses, franchises, permits, patents, patent rights,
copyrights, works which are the subject matter of copyrights, trademarks,
service marks, trade names, trade styles, patent, trademark and service mark
applications, and all licenses and rights related to any of the foregoing,
including those patents, trademarks, service marks, trade names and copyrights
set forth on Schedule 6.12 hereto, and all other rights under any of the
foregoing, all extensions, renewals, reissues, divisions, continuations, and
continuations in part of any of the foregoing, and all rights to sue for past,
present and future infringement of any of the foregoing.
     “Pro Rata Share” means, with respect to a Lender, a fraction (expressed as
a percentage), the numerator of which is the amount of such Lender’s Commitment
and the denominator of which is the sum of the amounts of all of the Lenders’
Commitments, or if no Commitments are outstanding, a fraction (expressed as a
percentage), the numerator of which is the amount of Obligations owed to such
Lender and the denominator of which is the aggregate amount of the Obligations
owed to the Lenders, in each case giving effect to a Lender’s participation in
Ex-Im Bank Revolving Loans, Non Ratable Loans and Agent Advances.
     “Quarterly Average Excess Availability” means, on any date of
determination, the average of Availability for each day of the immediately
preceding calendar quarter ending prior to such date, as calculated by the Agent
(which shall be conclusive absent manifest error).

A-26



--------------------------------------------------------------------------------



 



     “RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. §§
6991-6991i).
     “Real Estate” means all of each Borrower’s now or hereafter owned or leased
estates in real Property, including, without limitation, all fees, leaseholds
and future interests, together with all of each Borrower’s now or hereafter
owned or leased interests in the improvements thereon, the fixtures attached
thereto and the easements appurtenant thereto.
     “Refinancing Indebtedness” means refinancing, renewals, exchanges or
extensions of Debt so long as: (a) it is in an aggregate principal amount that
does not exceed the principal amount of the Debt being refinanced, renewed,
exchanged or extended (provided that, with respect to a refinancing of the
Senior Secured Notes, the permitted aggregate principal amount shall be an
amount up to $165,000,000); (b) it has a final maturity no sooner than, a
weighted average life no less than, and an interest rate no greater than, the
Debt being refinanced, renewed, exchanged or extended; (c) it is subordinated to
the Obligations at least to the same extent and on terms as favorable to the
Lenders as the Debt being refinanced, renewed, exchanged or extended; (d) the
representations, covenants and defaults applicable to it are, taken as a whole,
no more onerous or restrictive in any material respect for the Borrowers than
those applicable to the Debt being refinanced, renewed, exchanged or extended;
(e) no additional Lien is granted to secure it; (f) no additional Person is
obligated on such Debt; provided that, with respect to the Senior Secured Notes
Indenture and the Senior Secured Notes Security Agreement, an additional Person
may become obligated on such Debt so long as such Person becomes a Borrower, or
in the Agent’s discretion, a guarantor under this Agreement; (g) upon giving
effect to it, no Default or Event of Default exists; and (h) with respect to a
refinancing of the Senior Secured Notes, the holders of such Debt shall have
entered into an intercreditor agreement with the Agent on substantially similar
terms as set forth in the Intercreditor Agreement.
     “Related Real Estate Documents” means, with respect to any Real Estate
subject to a Mortgage, the following, in form and substance satisfactory to the
Agent and received by the Agent for review at least 15 days prior to the
effective date of the Mortgage: (a) a mortgagee title policy (or binder
therefor) covering the Agent’s interest under the Mortgage, in a form and amount
and by an insurer acceptable to the Agent, which must be fully paid on such
effective date; (b) such assignments of leases, estoppel letters, attornment
agreements, consents, waivers and releases as the Agent may require with respect
to other Persons having an interest in the Real Estate; (c) a current, as-built
survey of the Real Estate, containing a metes-and-bounds property description
and flood plain certification, and certified by a licensed surveyor acceptable
to the Agent; (d) flood insurance in an amount, with endorsements and by an
insurer acceptable to the Agent, if the Real Estate is within a flood plain;
(e) an environmental assessment, prepared by environmental engineers acceptable
to the Agent, and accompanied by such reports, certificates, studies or data as
the Agent may reasonably require, which shall all be in form and substance
satisfactory to the Majority Lenders; and (f) such documents, instruments or
agreements as the Agent may reasonably require with respect to any environmental
risks regarding the Real Estate.
     “Release” means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Real Estate or
other Property, including the movement of

A-27



--------------------------------------------------------------------------------



 



Contaminants through or in the air, soil, surface water, groundwater or Real
Estate or other Property.
     “Required Lenders” means at any time Lenders whose Pro Rata Shares
aggregate more than 66 2/3%; provided, however, that so long as the Pro Rata
Share of the Agent, in its capacity as a Lender, is more than 66 2/3%, “Required
Lenders” shall mean the Agent and at least one other Lender.
     “Requirement of Law” means, as to any Person, any law (statutory or
common), treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its Property or to which the Person or any of its Property is subject.
     “Reserves” means reserves that limit the availability of credit hereunder,
consisting of reserves against Availability, Eligible Accounts or Eligible
Inventory, established by Agent from time to time in Agent’s reasonable credit
judgment. Without limiting the generality of the foregoing, the following
reserves shall be deemed to be a reasonable exercise of Agent’s credit judgment:
(a) Bank Product Reserves, (b) a reserve for accrued, unpaid interest on the
Obligations, (c) reserves for rent, not to exceed three (3) months, at leased
locations subject to statutory or contractual landlord liens, (d) Inventory
shrinkage, (e) customs charges, (f) dilution, (g) warehousemen’s or bailees’
charges, (h) reserves of up to ten percent (10%) of the amount of Ex-Im Bank
Revolving Loans and (i) reserves for insurance deductibles.
     “Responsible Officer” means the chief executive officer, the president or
vice president of any Borrower, or any other officer having substantially the
same authority and responsibility; or, with respect to compliance with financial
covenants and the preparation of the Borrowing Base Certificate, the chief
financial officer or the treasurer of any Borrower, or any other officer having
substantially the same authority and responsibility, and, for purposes of
execution and delivery of the monthly management reports and the quarterly
financial statements, the Borrowing Base Certificate and other collateral
reports and certificates, and Notices of Borrowing, the Director of Credit, the
Finance Director or the Director of Financial Planning, but only so long as each
such Director is fully covered under the Borrowers’ D&O insurance policies to
the same extent as the other senior financial officers of the Borrowers.
     “Restricted Investment” means, as to the Borrowers, any acquisition of
Property by any Borrower in exchange for cash or other Property, whether in the
form of an acquisition of stock, debt, or other indebtedness or obligation, or
the purchase or acquisition of any other Property, or a loan, advance, capital
contribution, or subscription, except the following: (a) Capital Expenditures to
acquire buildings, fixtures, equipment, machinery and other similar physical
assets in the ordinary course of business to be used in the business of any
Borrower; (b) acquisitions of Inventory in the ordinary course of business of
the Borrowers; (c) acquisitions of current assets acquired in the ordinary
course of business of the Borrowers; (d) direct obligations of the United States
of America, or any agency thereof, or obligations guaranteed by the United
States of America, provided that such obligations mature within one year from
the date of acquisition thereof; (e) acquisitions of certificates of deposit
maturing within one year from the date of acquisition, bankers’ acceptances,
Eurodollar bank deposits, or overnight bank deposits, in each case issued by,
created by, or with a bank or trust company organized under the laws of

A-28



--------------------------------------------------------------------------------



 



the United States of America or any state thereof having capital and surplus
aggregating at least $100,000,000; (f) acquisitions of commercial paper given a
rating of “A2” or better by S&P or “P2” or better by Moody’s and maturing not
more than 90 days from the date of creation thereof; (g) Hedge Agreements;
(h) non-cash investments (so long as the non-cash items paid, contributed or
exchanged in connection with such investments do not constitute Collateral);
(i) loans or other investments by a Borrower to or in another Borrower to the
extent such loan or investment is permitted pursuant to Section 7.13(g); and
(j)(i) cash investments in joint ventures and Permitted Acquisitions and
(ii) loans or other investments by a Borrower to or in a Subsidiary (other than
a Borrower) (provided that any such loans by a Borrower to a Subsidiary (other
than a Borrower) must comply with Section 7.15(e)), but with respect to each of
clauses (i) and (ii), only so long as no Default or Event of Default exists
prior to or immediately after the making of any such investment and either
(A) pro forma Thirty Day Average Excess Availability immediately prior to the
making of such investment is at least equal to 27.5% of the Maximum Revolver
Amount and Availability on the date thereof, both before and after giving effect
to any such investment, is at least equal to 27.5% of the Maximum Revolver
Amount or (B) the Specified Threshold Test is met. For purposes of clause (j) of
this definition, “pro forma” in reference to the Fixed Charge Coverage Ratio as
used in the Specified Threshold Test shall mean that compliance with such
financial covenant test referred to in this clause (j) shall be determined on
the basis of the financial statements and related numbers for the four
consecutive fiscal quarters ending with the fiscal quarter immediately preceding
the date on which any such loan or investment is to be made and giving effect to
the making of such loan or investment as if it were made on the first day of the
four consecutive fiscal quarters ending with such fiscal quarter. In addition,
for purposes of this clause (j), “pro forma” in reference to the Thirty Day
Average Excess Availability test referred to above, shall mean that compliance
with the Thirty Day Average Excess Availability test shall be determined giving
effect to the making of such loan or investment as if it occurred on the first
day of such thirty (30) day period.
     “Revolving Loan Note” has the meaning specified in Section 1.2.
     “Revolving Loans” has the meaning specified in Section 1.2 and includes
each Ex-Im Bank Revolving Loan, Agent Advance and Non Ratable Loan.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and its successors.
     “Secured Bank Product Obligations” means Bank Product Debt owing to a
Secured Bank Product Provider, up to the maximum amount (in the case of any
Secured Bank Product Provider other than Bank and its Affiliates) specified by
such provider in writing to the Agent, which amount may be established or
increased (by further written notice to the Agent from time to time) as long as
no Default or Event of Default exists and establishment of a Bank Product
Reserve for such amount and all other Secured Bank Product Obligations would not
result in the aggregate Revolving Loans exceeding Availability.
     “Secured Bank Product Provider” means (a) Bank or any of its Affiliates;
and (b) any Lender or Affiliate of a Lender that is providing a Bank Product,
provided the provider delivers written notice to the Agent, in form and
substance satisfactory to Agent, by the later of the First Amendment Closing
Date or ten (10) Business Days following creation of the Bank Product, (i)

A-29



--------------------------------------------------------------------------------



 



describing the Bank Product and setting forth the maximum amount to be secured
by the Collateral and the methodology to be used in calculating such amount, and
(ii) agreeing to be bound by Section 12.21.
     “Secured Parties” means the Agent, the Bank, the Letter of Credit Issuer,
the Lenders and the Secured Bank Product Providers.
     “Security Agreement” means the Amended and Restated Security Agreement of
even date herewith among the Borrowers and Agent for the benefit of the Agent
and the other Secured Parties.
     “Senior Secured Notes” means the 11.5% Senior Secured Notes due 2014 issued
by the Parent pursuant to the Senior Secured Notes Indenture.
     “Senior Secured Notes Collateral Agent” means U.S. Bank National
Association.
     “Senior Secured Notes Indenture” means the Indenture, dated as of May 26,
2006, among the Parent, as issuer, and the Senior Secured Notes Trustee.
     “Senior Secured Notes Security Agreement” means the Security Agreement,
dated as of May 26, 2006, among the Parent, the Borrowers, the Senior Secured
Notes Trustee and the Collateral Agent.
     “Senior Secured Notes Trustee” means U.S. Bank National Association.
     “Settlement” and “Settlement Date” have the meanings specified in Section
12.15(a)(ii).
     “Software” means all “software” as such term is defined in the UCC, now
owned or hereafter acquired by any Borrower, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.
     “Solvent” means, when used with respect to any Person, that at the time of
determination:
     (a) the assets of such Person, at a fair valuation, are in excess of the
total amount of its debts (including contingent liabilities); and
     (b) the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured; and
     (c) it is then able and expects to be able to pay its debts (including
contingent debts and other commitments) as they mature; and
     (d) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
     For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing

A-30



--------------------------------------------------------------------------------



 



at such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
     “Specified Event” means, as applicable, (a) the incurrence of secured Debt
in connection with a Permitted Acquisition as provided in Section 7.13(h),
(b) certain investments in a joint venture, a Permitted Acquisition or a
Subsidiary as provided in the definition of Restricted Investments, (c) the
making of certain Distributions as described in Section 7.10 or (d) certain
repurchases of the Senior Secured Notes as provided in Section 7.14.
     “Specified Threshold Test” means, in the case of any Specified Event, the
following conditions shall be met: (a) pro forma Thirty Day Average Excess
Availability immediately prior to such Specified Event is at least equal to 20%
of the Maximum Revolver Amount and Availability on the date thereof, both before
and after giving effect to such Specified Event, is at least equal to 20% of the
Maximum Revolver Amount and (b) the pro forma consolidated Fixed Charge Coverage
Ratio is at least 1.10 to 1.00.
     “Stated Termination Date” means September 9, 2015; provided that unless the
Senior Secured Notes have been prepaid, redeemed, defeased or otherwise repaid
in full pursuant to a transaction permitted hereunder on or before February 15,
2014, then the Stated Termination Date shall automatically be adjusted to
February 15, 2014.
     “Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than fifty percent (50%) of the voting stock or other equity interests (in the
case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of the Parent.
     “Supporting Obligations” means all supporting obligations as such term is
defined in the UCC, including letters of credit and guaranties issued in support
of Accounts, Chattel Paper, Documents, General Intangibles, Instruments, or
Investment Property.
     “Synthetic Lease” means a lease treated as an operating lease under GAAP
and as a loan or financing for United States income tax purposes and pursuant to
which the lessee retains the economic risk with respect to the value of the
residual interest in the leased Property.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
     “Termination Date” means the earliest to occur of (i) the Stated
Termination Date, (ii) the date the Total Facility is terminated either by the
Borrowers pursuant to Section 3.2 or by the Required Lenders pursuant to
Section 9.2, and (iii) the date this Agreement is otherwise terminated for any
reason whatsoever pursuant to the terms of this Agreement.
     “Thirty Day Average Excess Availability” means, on any date of
determination, the average of Availability for each day of the immediately
preceding consecutive thirty (30) day

A-31



--------------------------------------------------------------------------------



 



period ending prior to such date, as calculated by the Agent (which shall be
conclusive absent manifest error).
     “Total Facility” has the meaning specified in Section 1.1 adjusted for
permanent reductions pursuant to Section 3.2.
     “UCC” means the Uniform Commercial Code, as in effect from time to time, of
the State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests; provided, that to the extent that the UCC is used to define
any term herein or in any other documents and such term is defined differently
in different Articles or Divisions of the UCC, the definition of such term
contained in Article or Division 9 shall govern.
     “Unused Letter of Credit Subfacility” means an amount equal to $20,000,000
minus the sum of (a) the aggregate undrawn amount of all outstanding Letters of
Credit plus, without duplication, (b) the aggregate unpaid reimbursement
obligations with respect to all Letters of Credit.
     “Unused Line Fee” has the meaning specified in Section 2.5.
     “Unused Line Fee Percentage” means, for any date of calculation, a per
annum rate equal to (a) 0.50%, if the average daily balance of Revolving Loans
and stated amount of Letters of Credit was less than 50% of the Maximum Revolver
Amount during the preceding calendar month, or (b) 0.375%, if such average daily
balance was 50% or more of the Maximum Revolver Amount during the preceding
calendar month.
     “Voting Stock” means, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

A-32



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF REVOLVING LOAN NOTE
____________, 20___
          FOR VALUE RECEIVED, UNIFI, INC., a New York corporation (the “Parent”)
and the subsidiaries of the Parent listed on the signature pages hereto, (the
Parent and each such subsidiary is individually hereinafter referred to as a
“Borrower” and the Parent together with all such subsidiaries are hereinafter
collectively referred to as the “Borrowers”) hereby promise to pay to
__________________________, its successors and assigns (the “Lender”), at the
offices of Bank of America, N. A., as administrative agent (the “Agent”), at 101
S. Tryon Street, NC1-002-15-34, Charlotte, NC 28255 (or at such other place or
places as the holder hereof may designate), at the times set forth in the
Amended and Restated Credit Agreement dated as of May 26, 2006 among the
Borrowers, the Lenders, and the Agent (as it may be as amended, modified,
restated or supplemented from time to time, the “Credit Agreement”; all
capitalized terms not otherwise defined herein shall have the meanings set forth
in the Credit Agreement), but in no event later than the Termination Date, in
Dollars and in immediately available funds, the aggregate unpaid principal
amount of all Revolving Loans made by the Lender to the Borrowers pursuant to
the Credit Agreement, and to pay interest from the date hereof on the unpaid
principal amount hereof, in like money, at said office, on the dates and at the
rates selected in accordance with Section 2.1(a) of the Credit Agreement.
          Upon the occurrence and during the continuance of an Event of Default
under Section 9.1(a) of the Credit Agreement, the balance outstanding hereunder
shall bear interest as provided in Section 2.1(b) of the Credit Agreement.
Further, in the event the payment of all sums due hereunder is accelerated under
the terms of the Credit Agreement, this Note, and all other indebtedness of the
Borrowers to the Lender shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
waived by the Borrowers.
          In the event this Note is not paid when due at any stated or
accelerated maturity, the Borrowers agree to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorneys’ fees.
          This Note shall be governed by and construed in accordance with the
laws of the State of New York.

A-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Agreement on the
date first above written.

                  UNIFI, INC., a New York corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                UNIFI MANUFACTURING, INC.,         a North Carolina corporation
   
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                UNIFI TEXTURED POLYESTER, LLC,         a North Carolina limited
liability company    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                UNIMATRIX AMERICAS, LLC,         a North Carolina limited
liability company    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                UNIFI SALES & DISTRIBUTION, INC.,         a North Carolina
corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

[Signature Pages Continue]

A-2



--------------------------------------------------------------------------------



 



                  SPANCO INTERNATIONAL, INC.,         a North Carolina
corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                UNIFI EQUIPMENT LEASING, LLC,         a North Carolina limited
liability company    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

A-3



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF BORROWING BASE CERTIFICATE
See attached.

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
FINANCIAL STATEMENTS
On file with Agent.

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF NOTICE OF BORROWING
Date: ______________, 20__

To:   Bank of America, N.A. as Agent for the Lenders who are parties to the
Amended and Restated Credit Agreement dated as of May 26, 2006 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”) among
Unifi, Inc., certain of the Domestic Subsidiaries of Unifi, Inc., certain
Lenders which are signatories thereto and Bank of America, N.A., as Agent

Ladies and Gentlemen:
     The undersigned, Unifi, Inc. (the “Parent”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably of the Borrowing specified below:

  1.   The Business Day of the proposed Borrowing is _____, 20_ .     2.   The
aggregate amount of the proposed Borrowing is $_____.     3.   The Borrowing is
to be comprised of $_____ of Base Rate and $_____ of LIBOR Rate Loans.     4.  
The duration of the Interest Period for the LIBOR Rate Loans, if any, included
in the Borrowing shall be _____ days.

     The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the date of the proposed Borrowing, before
and after giving effect thereto and to the application of the proceeds
therefrom:
     (a) The representations and warranties of the Borrowers contained in the
Credit Agreement are true and correct as though made on and as of such date;
     (b) No Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing; and
     (c) The proposed Borrowing will not cause the aggregate principal amount of
all outstanding Revolving Loans plus the aggregate amount available for drawing
under all outstanding Letters of Credit, to exceed the Borrowing Base or the
combined Commitments of the Lenders.

                  UNIFI, INC.    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

D-1



--------------------------------------------------------------------------------



 



EXHIBIT D-1
FORM OF NOTICE OF BORROWING FOR EX-IM BANK REVOLVING LOANS
(BORROWING BASE CERTIFICATE)
On file with Agent.
D-1-1

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF NOTICE OF CONTINUATION/CONVERSION
Date: ________________, 20__

To:   Bank of America, N.A. as Agent for the Lenders to the Amended and Restated
Credit Agreement dated as of May 26, 2006 (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”) among Unifi, Inc., certain
of the Domestic Subsidiaries of Unifi, Inc., certain Lenders which are
signatories thereto and Bank of America, N.A., as Agent

Ladies and Gentlemen:
     The undersigned, Unifi, Inc. (the “Parent”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably of the [conversion] [continuation] of the
Loans specified herein, that:

  1.   The Continuation/Conversion Date is _________________, 20___ .     2.  
The aggregate amount of the Loans to be [converted] [continued] is $_____.    
3.   The Loans are to be [converted into] [continued as] [LIBOR Rate] [Base
Rate] Loans.     4.   The duration of the Interest Period for the LIBOR Rate
Loans included in the [conversion] [continuation] shall be _____ days.

     The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the proposed Continuation/Conversion Date,
before and after giving effect thereto and to the application of the proceeds
therefrom:
     (a) The representations and warranties of the Borrowers contained in the
Credit Agreement are true and correct as though made on and as of such date;
     (b) Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation]; and
     (c) The proposed conversion-continuation will not cause the aggregate
principal amount of all outstanding Revolving Loans plus the aggregate amount
available for drawing under all outstanding Letters of Credit to exceed the
Borrowing Base or the combined Commitments of the Lenders.

                  UNIFI, INC.    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
     This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”)
dated as of ____________________, 20__ is made between
______________________________ (the “Assignor”) and __________________________
(the “Assignee”).
RECITALS
     WHEREAS, the Assignor is party to that certain Amended and Restated Credit
Agreement dated as of May 26, 2006 (as amended, amended and restated, modified,
supplemented or renewed, the “Credit Agreement”) among Unifi, Inc., a New York
corporation (the “Parent”), certain of the Domestic Subsidiaries of the Parent
as additional Borrowers, the several financial institutions from time to time
party thereto (including the Assignor, the “Lenders”), and Bank of America, N.
A., as agent for the Lenders (the “Agent”). Any terms defined in the Credit
Agreement and not defined in this Assignment and Acceptance are used herein as
defined in the Credit Agreement;
     WHEREAS, as provided under the Credit Agreement, the Assignor has committed
to making Loans (the “Committed Loans”) to the Borrowers in an aggregate amount
not to exceed $__________ (the “Commitment”);
     WHEREAS, the Assignor has made Committed Loans in the aggregate principal
amount of $__________ to the Borrowers
     WHEREAS, [the Assignor has acquired a participation in its pro rata share
of the Lenders’ liabilities under Letters of Credit in an aggregate principal
amount of $____________ (the “L/C Obligations”)] [no Letters of Credit are
outstanding under the Credit Agreement]; and
     WHEREAS, the Assignor wishes to assign to the Assignee [part of the] [all]
rights and obligations of the Assignor under the Credit Agreement in respect of
its Commitment, together with a corresponding portion of each of its outstanding
Committed Loans and L/C Obligations, in an amount equal to $__________ (the
“Assigned Amount”) on the terms and subject to the conditions set forth herein
and the Assignee wishes to accept assignment of such rights and to assume such
obligations from the Assignor on such terms and subject to such conditions;
     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

  1.   Assignment and Acceptance.

     (a) Subject to the terms and conditions of this Assignment and Acceptance,
(i) the Assignor hereby sells, transfers and assigns to the Assignee, and
(ii) the Assignee hereby purchases, assumes and undertakes from the Assignor,
without recourse and without representation or warranty (except as provided in
this Assignment and Acceptance) __% (the “Assignee’s Percentage Share”) of
(A) the Commitment, the

F-1



--------------------------------------------------------------------------------



 



Committed Loans and the L/C Obligations of the Assignor and (B) all related
rights, benefits, obligations, liabilities and indemnities of the Assignor under
and in connection with the Credit Agreement and the Loan Documents.
     (b) With effect on and after the Effective Date (as defined in Section 5
hereof), the Assignee shall be a party to the Credit Agreement and succeed to
all of the rights and be obligated to perform all of the obligations of a Lender
under the Credit Agreement, including the requirements concerning
confidentiality and the payment of indemnification, with a Commitment in an
amount equal to the Assigned Amount. The Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender. It is the
intent of the parties hereto that the Commitment of the Assignor shall, as of
the Effective Date, be reduced by an amount equal to the Assigned Amount and the
Assignor shall relinquish its rights and be released from its obligations under
the Credit Agreement to the extent such obligations have been assumed by the
Assignee; provided, however, the Assignor shall not relinquish its rights under
Sections __ and __ of the Credit Agreement to the extent such rights relate to
the time prior to the Effective Date.
     (c) After giving effect to the assignment and assumption set forth herein,
on the Effective Date the Assignee’s Commitment will be $__________.
     (d) After giving effect to the assignment and assumption set forth herein,
on the Effective Date the Assignor’s Commitment will be $__________.

  2.   Payments.

     (a) As consideration for the sale, assignment and transfer contemplated in
Section 1 hereof, the Assignee shall pay to the Assignor on the Effective Date
in immediately available funds an amount equal to $__________, representing the
Assignee’s Pro Rata Share of the principal amount of all Committed Loans.
     (b) The Assignee further agrees to pay to the Agent a processing fee in the
amount specified in Section 11.2(a) of the Credit Agreement.

  3.   Reallocation of Payments.

     Any interest, fees and other payments accrued to the Effective Date with
respect to the Commitment, and Committed Loans and L/C Obligations shall be for
the account of the Assignor. Any interest, fees and other payments accrued on
and after the Effective Date with respect to the Assigned Amount shall be for
the account of the Assignee. Each of the Assignor and the Assignee agrees that
it will hold in trust for the other party any interest, fees and other amounts
which it may receive to which the other party is entitled pursuant to the
preceding sentence and pay to the other party any such amounts which it may
receive promptly upon receipt.

F-2



--------------------------------------------------------------------------------



 



  4.   Independent Credit Decision.

     The Assignee (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements of the Borrowers, and such other documents and
information as it has deemed appropriate to make its own credit and legal
analysis and decision to enter into this Assignment and Acceptance; and
(b) agrees that it will, independently and without reliance upon the Assignor,
the Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit and legal
decisions in taking or not taking action under the Credit Agreement.

  5.   Effective Date; Notices.

     (a) As between the Assignor and the Assignee, the effective date for this
Assignment and Acceptance shall be ______________, 20__ (the “Effective Date”);
provided that the following conditions precedent have been satisfied on or
before the Effective Date:
     (i) this Assignment and Acceptance shall be executed and delivered by the
Assignor and the Assignee;
     [(ii) the consent of the Agent required for an effective assignment of the
Assigned Amount by the Assignor to the Assignee shall have been duly obtained
and shall be in full force and effect as of the Effective Date;]
     (iii) the Assignee shall pay to the Assignor all amounts due to the
Assignor under this Assignment and Acceptance;
     [(iv) the Assignee shall have complied with Section 11.2 of the Credit
Agreement (if applicable);]
     (v) the processing fee referred to in Section 2(b) hereof and in
Section 11.2(a) of the Credit Agreement shall have been paid to the Agent; and
     (b) Promptly following the execution of this Assignment and Acceptance, the
Assignor shall deliver to the Borrowers and the Agent for acknowledgment by the
Agent, a Notice of Assignment in the form attached hereto as Schedule 1.

  6.   [Agent. [INCLUDE ONLY IF ASSIGNOR IS AGENT]

     (a) The Assignee hereby appoints and authorizes the Assignor to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Agent by the Lenders pursuant to the terms of
the Credit Agreement.
     (b) The Assignee shall assume no duties or obligations held by the Assignor
in its capacity as Agent under the Credit Agreement.

F-3



--------------------------------------------------------------------------------



 



  7.   Withholding Tax.

     The Assignee (a) represents and warrants to the Lender, the Agent and the
Borrowers that under applicable law and treaties no tax will be required to be
withheld by the Lender with respect to any payments to be made to the Assignee
hereunder, (b) agrees to furnish (if it is organized under the laws of any
jurisdiction other than the United States or any State thereof) to the Agent and
the Borrowers prior to the time that the Agent or Borrowers are required to make
any payment of principal, interest or fees hereunder, duplicate executed
originals of either U.S. Internal Revenue Service Form W-8ECI or U.S. Internal
Revenue Service Form W-8BEN (wherein the Assignee claims entitlement to the
benefits of a tax treaty that provides for a complete exemption from U.S.
federal income withholding tax on all payments hereunder) and agrees to provide
new Forms W-8ECI or W-8BEN upon the expiration of any previously delivered form
or comparable statements in accordance with applicable U.S. law and regulations
and amendments thereto, duly executed and completed by the Assignee, and
(c) agrees to comply with all applicable U.S. laws and regulations with regard
to such withholding tax exemption.

  8.   Representations and Warranties.

     (a) The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any Lien or other adverse claim; (ii) it is duly
organized and existing and it has the full power and authority to take, and has
taken, all action necessary to execute and deliver this Assignment and
Acceptance and any other documents required or permitted to be executed or
delivered by it in connection with this Assignment and Acceptance and to fulfill
its obligations hereunder; (iii) no notices to, or consents, authorizations or
approvals of, any Person are required (other than any already given or obtained)
for its due execution, delivery and performance of this Assignment and
Acceptance, and apart from any agreements or undertakings or filings required by
the Credit Agreement, no further action by, or notice to, or filing with, any
Person is required of it for such execution, delivery or performance; and
(iv) this Assignment and Acceptance has been duly executed and delivered by it
and constitutes the legal, valid and binding obligation of the Assignor,
enforceable against the Assignor in accordance with the terms hereof, subject,
as to enforcement, to bankruptcy, insolvency, moratorium, reorganization and
other laws of general application relating to or affecting creditors’ rights and
to general equitable principles.
     (b) The Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto. The
Assignor makes no representation or warranty in connection with, and assumes no
responsibility with respect to, the solvency, financial condition or statements
of the Borrowers, or the performance or observance by the Borrowers, of any of
its respective obligations under the Credit Agreement or any other instrument or
document furnished in connection therewith.

F-4



--------------------------------------------------------------------------------



 



     (c) The Assignee represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Assignment and Acceptance and any other
documents required or permitted to be executed or delivered by it in connection
with this Assignment and Acceptance, and to fulfill its obligations hereunder;
(ii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution,
delivery and performance of this Assignment and Acceptance; and apart from any
agreements or undertakings or filings required by the Credit Agreement, no
further action by, or notice to, or filing with, any Person is required of it
for such execution, delivery or performance; (iii) this Assignment and
Acceptance has been duly executed and delivered by it and constitutes the legal,
valid and binding obligation of the Assignee, enforceable against the Assignee
in accordance with the terms hereof, subject, as to enforcement, to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
relating to or affecting creditors’ rights and to general equitable principles;
[and (iv) it is an Eligible Assignee.]

  9.   Further Assurances.

     The Assignor and the Assignee each hereby agree to execute and deliver such
other instruments, and take such other action, as either party may reasonably
request in connection with the transactions contemplated by this Assignment and
Acceptance, including the delivery of any notices or other documents or
instruments to the Borrowers or the Agent, which may be required in connection
with the assignment and assumption contemplated hereby.

  10.   Miscellaneous.

     (a) Any amendment or waiver of any provision of this Assignment and
Acceptance shall be in writing and signed by the parties hereto. No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof and any waiver of any breach of the
provisions of this Assignment and Acceptance shall be without prejudice to any
rights with respect to any other or further breach thereof.
     (b) All payments made hereunder shall be made without any set-off or
counterclaim.
     (c) The Assignor and the Assignee shall each pay its own costs and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Acceptance.
     (d) This Assignment and Acceptance may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
     (e) THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. The Assignor and the Assignee
each irrevocably submits to the non-exclusive jurisdiction of any State or
Federal court sitting in New York over any suit,

F-5



--------------------------------------------------------------------------------



 



action or proceeding arising out of or relating to this Assignment and
Acceptance and irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York State or Federal court.
Each party to this Assignment and Acceptance hereby irrevocably waives, to the
fullest extent it may effectively do so, the defense of an inconvenient forum to
the maintenance of such action or proceeding.
     (f) THE ASSIGNOR AND THE ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS ASSIGNMENT AND ACCEPTANCE, THE CREDIT AGREEMENT, ANY RELATED DOCUMENTS AND
AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR STATEMENTS (WHETHER
ORAL OR WRITTEN).
     IN WITNESS WHEREOF, the Assignor and the Assignee have caused this
Assignment and Acceptance to be executed and delivered by their duly authorized
officers as of the date first above written.

              [ASSIGNOR]
 
  By:    
 
  Title:    
 
  Address:    
 
            [ASSIGNEE]
 
  By:    
 
  Title:    
 
  Address:    

F-6



--------------------------------------------------------------------------------



 



SCHEDULE 1
to
ASSIGNMENT AND ACCEPTANCE
NOTICE OF ASSIGNMENT AND ACCEPTANCE
_______________, 20__
Bank of America, N.A.
______________________
______________________
Attn:
Re: [Name and Address of Borrowers]
Ladies and Gentlemen:
     We refer to the Amended and Restated Credit Agreement dated as of May 26,
2006 (as amended, amended and restated, modified, supplemented or renewed from
time to time the “Credit Agreement”) among Unifi, Inc. (the “Parent”), certain
of the Domestic Subsidiaries of the Parent, as additional Borrowers, the Lenders
referred to therein and Bank of America, N. A., as agent for the Lenders (the
“Agent”). Terms defined in the Credit Agreement are used herein as therein
defined.
     1. We hereby give you notice of, and request your consent to, the
assignment by __________________ (the “Assignor”) to _______________ (the
“Assignee”) of _____% of the right, title and interest of the Assignor in and to
the Credit Agreement (including the right, title and interest of the Assignor in
and to the Commitments of the Assignor, all outstanding Loans made by the
Assignor and the Assignor’s participation in the Letters of Credit pursuant to
the Assignment and Acceptance Agreement attached hereto (the “Assignment and
Acceptance”). We understand and agree that the Assignor’s Commitment, as of ,
20_ , is $ ___________, the aggregate amount of its outstanding Loans is
$_____________, and its participation in L/C Obligations is $_____________.
     2. The Assignee agrees that, upon receiving the consent of the Agent and,
if applicable, the Borrowers to such assignment, the Assignee will be bound by
the terms of the Credit Agreement as fully and to the same extent as if the
Assignee were the Lender originally holding such interest in the Credit
Agreement.
     3. The following administrative details apply to the Assignee:

F-7



--------------------------------------------------------------------------------



 



                  (A)   Notice Address:         Assignee name:
 
      Address:    
 
      Attention:    
 
      Telephone:   (___)
 
      Telecopier:   (___)
 
                (B)   Payment Instructions:         Account No.:
 
      At:    
 
      Reference:    
 
      Attention:    

     4.   You are entitled to rely upon the representations, warranties and
covenants of each of the Assignor and Assignee contained in the Assignment and
Acceptance.
     IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Notice
of Assignment and Acceptance to be executed by their respective duly authorized
officials, officers or agents as of the date first above mentioned.

                  Very truly yours,    
 
                [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   
 
                [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

          ACKNOWLEDGED AND ASSIGNMENT     CONSENTED TO:    
 
        Bank of America, N. A.     as Agent    
 
       
By:
       
Title:
 
 
   
 
 
 
   

F-8



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF JOINDER AGREEMENT
     THIS JOINDER AGREEMENT (the “Agreement”), dated as of _______________,
20__, is by and among , a (the “Applicant Borrower”), UNIFI, INC., a New York
corporation and BANK OF AMERICA, N.A., in its capacity as Agent under that
certain Amended and Restated Credit Agreement (as amended and modified, the
“Credit Agreement”) dated as of May 26, 2006 by and among Unifi, Inc., a New
York corporation (the “Parent”), certain of the Domestic Subsidiaries of the
Parent as additional Borrowers, the several financial institutions from time to
time party thereto (including the Assignor, the “Lenders”), and the Agent. All
of the defined terms in the Credit Agreement are incorporated herein by
reference.
     The Applicant Borrower has indicated its desire to become a Borrower
pursuant to the terms of the Credit Agreement.
     Accordingly the Applicant Borrower hereby agrees as follows with the Agent,
for the benefit of the Lenders:
     1. The Applicant Borrower hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Applicant Borrower will be deemed to be a
party to the Credit Agreement and a “Borrower” for all purposes of the Credit
Agreement and the other Loan Documents, and shall have all of the obligations of
a Borrower thereunder as if it has executed the Credit Agreement and the other
Loan Documents. The Applicant Borrower hereby ratifies, as of the date hereof,
and agrees to be bound by, all of the terms, provisions and conditions contained
in the Credit Agreement and in the Loan Documents, including without limitation
(i) all of the representations and warranties of the Credit Parties set forth in
Article 6 of the Credit Agreement, as supplemented from time to time in
accordance with the terms thereof, and (ii) all of the affirmative and negative
covenants set forth in Article 7 of the Credit Agreement.
     2. The Applicant Borrower hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Applicant Borrower will be deemed to be a
party to the Security Agreement, and shall have all the obligations of an
“Obligor” (as such term is defined in the Security Agreement) thereunder as if
it had executed the Security Agreement. The Applicant Borrower hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions contained in the Security Agreement. Without limiting the
generality of the foregoing terms of this paragraph 2, the Applicant Borrower
hereby grants to the Agent, for the benefit of the Lenders, a continuing
security interest in, and a right of set off against any and all right, title
and interest of the Applicant Borrower in and to the Collateral (as such term is
defined in Section 2 of the Security Agreement) of the Applicant Borrower.
     3. The Applicant Borrower hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Applicant Borrower will be deemed to be a
party to the Pledge Agreement, and shall have all the obligations of a “Pledgor”
thereunder as if it had executed the Pledge Agreement. The Applicant Borrower
hereby ratifies, as of the date hereof, and agrees to be bound by, all the
terms, provisions and conditions contained in the Pledge Agreement.

G-1



--------------------------------------------------------------------------------



 



Without limiting the generality of the foregoing terms of this paragraph 3, the
Applicant Borrower hereby pledges and assigns to the Agent, for the benefit of
the Lenders, and grants to the Agent, for the benefit of the Lenders, a
continuing security interest in any and all right, title and interest of the
Applicant Borrower in and to Pledged Capital Stock (as such term is defined in
Section 2 of the Pledge Agreement) and the other Pledged Collateral (as such
term is defined in Section 2 of the Pledge Agreement).
     4. The Applicant Borrower acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto and the
Security Agreement and the schedules and exhibits relating thereto and the
Pledge Agreement and the schedules and exhibits relating thereto. The
information on the Schedules to the Credit Agreement, the Security Agreement and
the Pledge Agreement is amended to provide the information shown on the attached
Schedule A.
     5. Unifi, Inc. confirms that all of its and its Subsidiaries’ obligations
under the Credit Agreement are, and upon the Applicant Borrower becoming a
Borrower shall continue to be, in full force and effect. Unifi, Inc. further
confirms that immediately upon the Applicant Borrower becoming a Borrower the
term “Obligations”, as used in the Credit Agreement, shall include all
Obligations of such Applicant Borrower under the Credit Agreement and under each
other Loan Document.
     6. The Applicant Borrower hereby agrees that upon becoming a Borrower it
will assume all Obligations of a Borrower as set forth in the Credit Agreement.
By its execution of this Agreement, the Applicant Borrower appoints Unifi, Inc.
to be its attorney (“its Attorney”) and in its name and on its behalf and as its
act and deed or otherwise to sign all documents and carry out all such acts as
are necessary or appropriate in connection with executing any Notice of
Borrowing, Notice of Extension/Conversion or any Borrowing Base Certificate or
any security documents (the “Documents”) in connection with the Credit
Agreement, provided that such Documents are in substantially the form provided
therefor in the applicable exhibits thereto. This Power of Attorney shall be
valid for the duration of the term of the Credit Agreement. The Applicant
Borrower hereby undertakes to ratify everything which either of its Attorneys
shall do in order to execute the Documents mentioned herein.
     7. Each of Unifi, Inc. and the Applicant Borrower agrees that at any time
and from time to time, upon the written request of the Agent, it will execute
and deliver such further documents and do such further acts and things as the
Agent may reasonably request in order to effect the purposes of this Agreement.
     8. This Agreement may be executed in multiple counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.
     9. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

G-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Applicant Borrower and Unifi, Inc. has caused this
Joinder Agreement to be duly executed by its authorized officers, and the Agent,
for the benefit of the Lenders, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

                  [APPLICANT BORROWER]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                UNIFI, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BANK OF AMERICA, N.A.,              as Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

G-3



--------------------------------------------------------------------------------



 



SCHEDULE A
to
Joinder Agreement

G-4



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF MONTHLY MANAGEMENT REPORT
On file with Agent.

 



--------------------------------------------------------------------------------



 



Exhibit B to First Amendment to Amended and Restated Credit Agreement,
Amended and Restated Security Agreement and Pledge Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT B
SCHEDULE 1(b)
INTELLECTUAL PROPERTY

                      Patent /     Date Issued /   Patent Title   Application #
    Applied for  
Continuous Constant Tension Air Covering
    11/076,441       03/09/05  
Method for Forming Polyester Yarns
    11/259,447       10/26/05  

 



--------------------------------------------------------------------------------



 



Trademark Title

                                  ApplicationNumber   RegistrationNumber   Next
Renewal Date Mark Name   Country Status ApplicationDate   RegistrationDate  
ExpirationDate  
 
  Argentina   Registered   2619932   2.131.008   11/29/2016
A.M.Y.
          9/26/2005   11/29/2006   11/29/2016
Goods: 023 Yarn
                   
 
                   
 
  Argentina   Registered   2619933   2.131.010   11/29/2016
AUGUSTA
          9/26/2005   11/29/2006   11/29/2016
Goods: 023 Yarn
                   
 
                   
 
  Argentina   Registered   2619934   2.131.012   11/29/2016
CATCH MOVE RELEASE
          9/26/2005   11/29/2006   11/29/2016
Goods: 022 Synthetic fiber for polyester based fabric
 
                   
 
  Argentina   Registered   2619935   2.131.013   11/29/2016
ECLYPSE
          9/26/2005   11/29/2006   11/29/2016
Goods: 022 Continuous filament fiber with differential dye looks to be woven or
knitted into fabric for men’s and women’s business attire, upholstry and home
furnishings
 
                   
 
  Argentina   Filed   2.940.375        
FIBERPRINT
          8/28/2009        
Goods: 042 Warranty service program for yarn and thread for traceability;
content authentication, verification and traceability programs for yarn and
thread

 



--------------------------------------------------------------------------------



 



                                  ApplicationNumber   RegistrationNumber   Next
Renewal Date Mark Name   Country   Status   ApplicationDate   RegistrationDate  
ExpirationDate  

MYNX
Goods: 023 Yarn
  Argentina   Registered   2619936
9/26/2005   2.131.015
11/29/2006   11/29/2016
11/29/2016
 
                   

NOVVA
Goods: 023 Yarn
  Argentina   Registered   2619937
9/26/2005   2.131.017
11/29/2006   11/29/2016
11/29/2016
 
                   

REFLEXX
Goods: 023 Yarn
  Argentina   Registered   2619938
9/26/2005   2173610
8/8/2007   8/8/2017
8/8/2017
 
                   

REPREVE
Goods: 023 Yarn
  Argentina   Registered   2.733.656
3/14/2007   2.217.109
3/5/2008   3/5/2018
3/5/2018
 
                   
SORBTEK
  Argentina   Registered   2619939
9/26/2005   2.131.030
11/29/2006   11/29/2016
11/29/2016
Goods:022 Synthetic fiber for polyester based fabric
 
                   

SULTRA
Goods: 023 Yarn
  Argentina   Registered   2619940
9/26/2005   2.131.032
11/29/2006   11/29/2016
11/29/2016
 
                   
U TRUST
  Argentina   Filed   2.940.374
8/28/2009        
Goods: 042 Warranty service program for yarn and thread; content authentication
and verification program for yarn and thread

 



--------------------------------------------------------------------------------



 



                                      ApplicationNumber   RegistrationNumber  
Next Renewal Date Mark Name   Country   Status   ApplicationDate  
RegistrationDate   ExpirationDate  
UNIFI
  Argentina   Registered   1.853,497 8/20/1992     1.978.902
4/26/2004     4/26/2014
4/26/2014
Goods: 023 Yarns and threads
 
                       

REPREVE
Goods: 023 Yarn
  Australia   Registered   1136443
9/19/2006     1136443
9/19/2006     9/19/2016
9/19/2016
 
                       

A.M.Y.
Goods: 023 Yarn
  Bangladesh   Filed   89823
1/30/2005           1/30/2012
 
                       

MYNX
Goods: 023 Yarn
  Bangladesh   Filed   89824
1/30/2005           1/30/2012
 
                       

REFLEXX
Goods: 023 Yarn
  Bangladesh   Filed   89825
1/30/2005           1/30/2012
 
                       

SORBTEK
  Bangladesh   Filed   89822
1/30/2005           1/30/2012
Goods: 022 Synthetic fiber for polyester based fabric
 
                       

AUGUSTA
Goods: 023 Yarn
  Brazil   Filed   823994228
12/12/2001     823994228     (Being Transferred)
 
                       

DONEGAL
Goods: 023 Yarn
  Brazil   Filed   823994236
12/12/2001     823994236     (Being Transferred)
 
                       

MERANO
  Brazil   Registered   826285759
4/16/2004     826285759
8/25/2009     8/25/2019

 



--------------------------------------------------------------------------------



 



                                      ApplicationNumber     RegistrationNumber  
Next Renewal Date Mark Name   Country   Status   ApplicationDate    
RegistrationDate   ExpirationDate  

MICROVISTA
Goods: 023 Yarn
  Brazil   Registered   826285740
4/16/2004     826285740
8/25/2009     8/25/2019
 
                       

MYNX
Goods: 023 Yarn
  Brazil   Filed   824213173
1/11/2002     824213173     (Being Transferred)
 
                       

MYRIAD
Goods: 023 Yarn
  Brazil   Filed   824322266
3/1/2002     824322266     (Being Transferred)
 
                       
REFLEXX
  Brazil   Registered   826285775
4/16/2004     826285775
8/25/2009     8/25/2019
 
                       

SORBTEK
Goods: 023 Yarn
  Brazil   Filed   823997782
12/12/2001     823997782     (Being Transferred)
 
                       

SPARKLE
Goods: 023 Yarn
  Brazil   Filed   823994201
12/12/2001     823994201     (Being Transferred)
 
                       

SULTRA
Goods: 023 Yarn
  Brazil   Filed   823994198
12/12/2001     823994198     (Being Transferred)
 
                       

UNIFI
Goods: 023 Yarn
  Brazil   Registered   816930074
10/2/1992     0264768
10/22/2006     10/22/2016
 
                       

UNIFI
Goods: 025 Clothes & Shoes
  Brazil   Registered   821416944
6/14/1999     821416944
1/8/2008     4/8/2013


 



--------------------------------------------------------------------------------



 



                                            ApplicationNumber    
RegistrationNumber   Next Renewal Date Mark Name   Country   Status    
ApplicationDate     RegistrationDate   ExpirationDate  
 
  Brazil   Registered     821416952       821416952     4/8/2013
UNIFI
            6/14/1999       1/8/2008      
Goods: 024 Textile Fabrics
 
                           
 
  Brazil   Filed     828727945              
REPREVE
            9/12/2006              
Goods: 023 Yarn
 
                           
FIBERPRINT
  Brazil   Filed     830376739              
 
            9/8/2009              
Goods: 042 Warranty service program for yarn and thread; content authentication
and verification program for yarn and thread
 
                           
 
  Brazil   Registered     816400318       816400318     6/1/2013
MICROMATTIQUE
            9/20/1991       6/1/1993     6/1/2013
Goods:
                           
 
                           
 
  Brazil   Registered     816400300       816400300     6/1/2013
MICROMATTIQUE
            9/20/1991       6/1/1993     6/1/2013
Goods:
                           
 
                           
 
  Brazil   Registered     817170014       817170014     7/26/2014
MICROMATTIQUE
            4/7/1993       7/26/1994     7/26/2014
Goods: 025 Clothes and clothing accessories of common use for sports and
professional use
 
                           
 
  Brazil   Filed     828727945              
REPREVE
            9/12/2006               Goods: 023 Yarn
 
                           
 
  Brazil   Filed     830376810              
U TRUST
            9/8/2009              
Goods: 042 Warranty service program for yarn and thread; content authentication
and verification program for yarn and thread

 



--------------------------------------------------------------------------------



 



                                  ApplicationNumber   RegistrationNumber   Next
Renewal Date Mark Name   Country   Status   ApplicationDate   RegistrationDate  
ExpirationDate  
UNIFI
  Brazil   Registered   816930074
10/2/1992   816930074
10/22/1996   10/22/2016
10/22/2016 Goods: 023 Yarns and threads
 
                   
4T7
  Canada   Filed   1,405,225
7/22/2008        
Goods: 023 Nylon fiber yarn, permanently coated silver textile yarn
 
                   
4T7 (Stylized)
  Canada   Filed   1,405,226
7/22/2008         Goods: 023 Yarn
 
                   
A.M.Y.
  Canada   Registered   1,273,870
9/23/2005   TMA683,809
3/16/2007   3/16/2022
3/16/2022
Goods: 023 Spun thread and yarn, colored threads, sewing thread and yarn,
semi-synthetic fiber thread and yarn for textile use, regenerated fiber thread
and yarn for textile use, elastic thread and yarn of textile use, threads of
plastic materials for textile use, inorganic fiber base mixed thread and yarn,
chemical fiber base mixed
 
                   
AIO
  Canada   Registered   1,273,872
9/23/2005   TMA689,423
6/8/2007   6/8/2022
6/8/2022
Goods: 023 Spun thread and yarn, colored threads, sewing thread and yarn,
semi-synthetic fiber thread and yarn for textile use, regenerated fiber thread
and yarn for textile use, elastic thread and yarn of textile use, threads of
plastic materials for textile use, inorganic fiber base mixed thread and yarn,
chemical fiber base mixed
 
                   
AUGUSTA
  Canada   Registered   1,273,869
9/23/2005   TMA683,810
3/16/2007   3/16/2022
3/16/2022
Goods: 023 Spun thread and yarn, colored threads, sewing thread and yarn,
semi-synthetic fiber thread and yarn for textile use, regenerated fiber thread
and yarn for textile use, elastic thread and yarn of textile use, threads of
plastic materials for textile use, inorganic fiber base mixed thread and yarn,
chemical fiber base mixed
 
                   
CATCH MOVE RELEASE
  Canada   Registered   1,273,871
9/26/2005   TMA699,313
10/23/2007   10/23/2022
10/23/2022
Goods: 022 Synthetic fiber for polyester based fabric

 



--------------------------------------------------------------------------------



 



                                  ApplicationNumber   RegistrationNumber   Next
Renewal Date Mark Name   Country   Status   ApplicationDate   RegistrationDate  
ExpirationDate  
FIBERPRINT
  Canada   Filed   1,455,384
10/8/2009        
Goods: 042 Warranty service program for yarn and thread; content authentication
and verification program for yarn and thread
 
                   
MicroVista (Stylized)
  Canada   Registered   1,273,868
9/23/2005   TMA692,671
7/24/2007   7/24/2022
7/24/2022 Goods: 022 Textile filaments and textile fibers
 
                   
MYNX
  Canada   Registered   1,273,867
9/23/2005   TMA682,154
2/22/2007   2/22/2022
2/22/2022
Goods: 023 Spun thread and yarn, colored threads, sewing thread and yarn,
semi-synthetic fiber thread and yarn for textile use, regenerated fiber thread
and yarn for textile use, elastic thread and yarn of textile use, threads of
plastic materials for textile use, inorganic fiber base mixed thread and yarn,
chemical fiber base mixed
 
                   
REFLEXX
  Canada   Registered   1,273,866
9/23/2005   TMA683,707
3/15/2007   3/15/2022
3/15/2022
Goods: 023 Spun thread and yarn, colored threads, sewing thread and yarn,
semi-synthetic fiber thread and yarn for textile use, regenerated fiber thread
and yarn for textile use, elastic thread and yarn of textile use, threads of
plastic materials for textile use, inorganic fiber base mixed thread and yarn,
chemical fiber base mixed
 
                   
REPREVE
  Canada   Registered   1,317,229
9/12/2006   TMA747,089
9/8/2009   9/8/2024
9/8/2024
Goods: 023 Yarn, namely spun thread and yarn, colored threads, sewing thread and
yarn, semi-synthetic fiber thread and yarn for textile use, regenerated fiber
thread and yarn for textile use, elastic thread and yarn for textile use,
threads of plastic materials for textile use, inorganic fiber base mixed thread
and yarn, chemical fiber base mixed thread and yarn
 
                   
SATURA & Design
  Canada   Registered   1,273,863
9/23/2005   TMA683,697
3/15/2007   3/15/2022
3/15/2022
Goods: 023 Spun thread and yarn, colored threads, sewing thread and yarn,
semi-synthetic fiber thread and yarn for textile use, regenerated fiber thread
and yarn for textile use, elastic thread and yarn of textile use, threads of
plastic materials for textile use, inorganic fiber base mixed thread and yarn,
chemical fiber base mixed

 



--------------------------------------------------------------------------------



 



                                  ApplicationNumber   RegistrationNumber   Next
Renewal Date Mark Name   Country   Status   ApplicationDate   RegistrationDate  
ExpirationDate  
SEDORA
  Canada   Registered   1,270,831
8/29/2005   TMA704,448
1/11/2008   1/11/2023
1/11/2023 Goods: 023 Yarn
 
                   
SHEERTECH
  Canada   Registered   788,278
7/24/1995   TMA501,717
10/2/1998   10/2/2013
10/2/2013 Goods: 023 Yarn; synthetic yarn
 
                   
SORBTEK
  Canada   Registered   1,273,865
9/23/2005   TMA677,525
11/22/2006   11/22/2021
11/22/2021 Goods: 022 Synthetic fiber for polyester based fabric
 
                   
U TRUST
  Canada   Filed   1,455,383
10/8/2009        
Goods: 042 Warranty service program for yarn and thread; content authentication
and verification program for yarn and thread
 
                   
FIBERPRINT
  Chile   Filed   875525
8/25/2009        
Goods: 042 Warranty service program for yarn and thread; content authentication
and verification program for yarn and thread
 
                   
REPREVE
  Chile   Registered   765.923 3/14/2007   807.470
2/1/2008   2/1/2018
2/1/2018 Goods: 023 Yarn
 
                   
U TRUST
  Chile   Filed   875526
8/25/200        
Goods: 042 Warranty service program thread for yarn and thread; content
authentication and verification program for yarn and
 
                   
UNIFI
  Chile   Registered   224,741
11/9/1992   677,112
10/29/2003   10/29/2013
10/29/2013
Goods: 023 Yarns and threads
                   

 



--------------------------------------------------------------------------------



 



                                            ApplicationNumber    
RegistrationNumber   Next Renewal Date Mark Name   Country   Status    
ApplicationDate     RegistrationDate   ExpirationDate  
 
  China P.R.   Registered     4461870       4461870     10/6/2018
A.M.Y.
            1/13/2005       10/7/2008     10/7/2018
Goods: 023 Yarn
                           
 
                           
 
  China P.R.   Registered     4907035       4907035     3/13/2019
AIO
            9/20/2005       3/14/2009     3/14/2019
Goods: 023 Yarn
                           
 
                           
 
  China P.R.   Registered     4741298       4741298     3/6/2019
CATCH MOVE RELEASE
            6/24/2005       3/7/2009     3/7/2019 Goods: 022 Raw fibrous
textiles and textile fibers                    
 
                           
 
  China P.R.   Registered     4741297       4741297     3/6/2019
CATCH MOVE RELEASE & Design
            6/24/2005       3/7/2009     3/7/2019 Goods: 022 Raw fibrous
textiles and textile fibers                    
 
                           
 
  China P.R.   Filed     7651346              
FIBERPRINT
            8/27/2009               Goods: 042 Authentication and verification
programs (content certification services) for yarn and thread
 
                           
 
  China P.R.   Registered     4698600       4698600     1/27/2019
MicroVista (Stylized)
            6/3/2005       1/28/2009     1/28/2019 Goods: 022 Raw fibrous
textile and textile fibers
 
                           
 
  China P.R.   Registered     4461869       4461869     10/6/2018
MYNX
            1/13/2005       10/7/2008     10/7/2018 Goods: 023 Yarn
 
                           
 
  China P.R.   Registered     4461871       4461871     10/6/2018
REFLEXX
            1/13/2005       10/7/2008     10/7/2018 Goods: 023 Yarn
 
                           
 
  China P.R.   Registered     5601727       5601717     9/27/2019
REPREVE
            9/12/2006       9/28/2009     9/28/2019 Goods: 023 Yarn

 



--------------------------------------------------------------------------------



 



                                            ApplicationNumber    
RegistrationNumber   Next Renewal Date Mark Name   Country   Status    
ApplicationDate     RegistrationDate   ExpirationDate  
 
  China P.R.   Registered     4860665       4860665     4/20/2019
SEDORA
            8/26/2005       4/21/2009     4/21/2019 Goods: 023 Yarn
 
                           
 
  China P.R.   Registered     4461868       4461868     10/6/2018
SORBTEK
            1/13/2005       10/7/2008     10/7/2018 Goods: 022 Synthetic fiber
for polyester based fabric
 
                           
 
  China P.R.   Filed     7651345              
U TRUST
            8/27/2009               Goods: 042 Authentication and verification
programs (content certification services) for yarn and thread
 
                           
UNIFI0160

  Colombia    Registered   05-054140     322158     7/28/2016
A.M.Y.
            6/3/2005       7/28/2006     7/28/2016 Goods: 023 Yarn
 
                           
 
  Colombia   Registered     05-054145       307680     12/23/2015
AUGUSTA
            6/3/2005       12/23/2005     12/23/2015 Goods: 023 Yarns
 
                           
 
  Colombia   Registered     05-055955       307674     12/22/2015
CATCH MOVE RELEASE
            6/9/2005       12/22/2005     12/22/2015 Goods: 022 Synthetic fiber
for polyester based fabric
 
                           
 
  Colombia   Registered     05-056478       307442     12/20/2015
CATCH MOVE RELEASE & Design
            6/10/2005       12/20/2005     12/20/2015 Goods: 022 Synthetic fiber
for polyester based fabric
 
                           
 
  Colombia   Registered     05-054149       320512     4/24/2016
ECLYPSE
            6/3/2005       4/24/2006     4/24/2016
Goods: 022    Continuous filament fiber with differential dye looks to be woven
or knitted into fabric for men’s and women’s business attire, upholstery and
home furnishings
 
                           
 
                           

 



--------------------------------------------------------------------------------



 



                                            ApplicationNumber    
RegistrationNumber   Next Renewal Date Mark Name   Country   Status    
ApplicationDate     RegistrationDate   ExpirationDate  
 
  Colombia   Filed     09114873              
FIBERPRINT
            10/15/2009               Goods: 042 Warranty service program for
yarn and thread; content authentication and verification program for yarn and
thread
 
                           
 
  Colombia   Registered     9049194       175045     3/9/2015
MICROMATTIQUE
            10/28/1994       3/9/1995     3/9/2015 Goods: 025
 
                           
 
  Colombia   Registered     94049193       175046     3/9/2015
MICROMATTIQUE
            10/28/1994       3/9/1995     3/9/2015 Goods: 024
 
                           
 
  Colombia   Registered     94049192       175047     3/9/2015
MICROMATTIQUE
            10/28/1994       3/9/1995     3/9/2015 Goods: 023
 
                           
 
  Colombia   Registered     05-054144       307679     12/23/2015
MYNX
            6/3/2005       12/23/2005     12/23/2015 Goods: 023 Yarns
 
                           
 
  Colombia   Registered     05-054139       307678     12/23/2015
NOVVA
            6/3/2005       12/23/2005     12/23/2015 Goods: 023 Yarns
 
                           
 
  Colombia   Registered     05-054111       307677     12/23/2015
REFLEXX
            6/3/2005       12/23/2005     12/23/2015 Goods: 023 Yarns
 
                           
 
  Colombia   Registered     07-026927       339614     9/26/2017
REPREVE
            3/16/2007       9/26/2007     9/26/2017 Goods: 023 Yarn
 
                           
 
                           

 



--------------------------------------------------------------------------------



 



                                            ApplicationNumber    
RegistrationNumber   Next Renewal Date Mark Name   Country   Status    
ApplicationDate     RegistrationDate   ExpirationDate  
 
  Colombia   Registered     05-084018       312545     3/28/2016
SEDORA
            8/24/2005       3/28/2006     3/28/2016 Goods: 023 Yarns
 
                           
 
  Colombia   Registered     05-054150       307681     12/23/2015
SORBTEK
            6/3/2005       12/23/2005     12/23/2015 Goods: 022 Synthetic fiber
for polyester based fabric
 
                           
 
  Colombia   Filed     09114877              
U TRUST
            10/15/2009               Goods: 042 Warranty service program for
yarn and thread; content authentication and verification program for yarn and
thread
 
                           
 
  Colombia   Registered     366,748       173,015     12/29/2014
UNIFI
            8/28/1992       12/29/1994     12/29/2014 Goods: 023 Yarns and
threads
 
                           
 
  Community Trademark   Registered     7 096 779       7 096 779     7/31/2018
4T7
            7/17/2008       1/23/2009     7/17/2018 Goods: 023 Yarn
 
                           
 
  Community Trademark   Registered     7 114 804       7 114 804     7/31/2018
4T7 (Stylized)
            7/23/2008       1/16/2009     7/23/2018 Goods: 023 Yarn
 
                           
 
  Community Trademark   Registered     4463675       4463675     5/31/2015
A.M.Y.
            5/31/2005       3/17/2006     5/31/2015 Goods: 023 Yarns
 
                           
 
  Community Trademark   Registered     4 690 392       4 690 392     10/31/2015
AIO
            10/19/2005       8/14/2006     10/19/2015 Goods: 023 Yarn

 



--------------------------------------------------------------------------------



 



                                            ApplicationNumber      
RegistrationNumber     Next Renewal Date Mark Name   Country   Status    
ApplicationDate       RegistrationDate     ExpirationDate  
 
  Community Trademark   Registered     004464186       004464186     5/31/2015
AUGUSTA
            5/31/2005       8/5/2009     5/31/2015 Goods: 023 Yarn
 
                           
 
  Community Trademark   Registered     4493276       4493276     6/30/2015
CATCH MOVE RELEASE
            6/13/2005       5/15/2006     6/13/2015 Goods: 022 Synthetic fiber
for polyester based fabric
 
                           
 
  Community Trademark   Registered     4493251       4493251     6/30/2015
 
                            CATCH MOVE RELEASE & Design     6/13/2005      
5/12/2006     6/13/2015 Goods: 022 Synthetic fiber for polyester based fabric
 
                           
 
  Community Trademark   Registered     4464178       4464178     5/31/2015
ECLYPSE
            5/31/2005       5/15/2006     5/31/2015
Goods: 022 Continuous filament fiber with differential dye looks to be woven or
knitted into fabric for men’s and women’s business attire, upholstery and home
furnishings

                           
 
                           
 
  Community Trademark   Registered     008513351       008513351     8/31/2019
FIBERPRINT
            8/27/2009       2/22/2010     8/27/2019 Goods: 042 Warranty service
program for yarn and thread; content authentication and verification program for
yarn and thread
 
                           
 
  Community Trademark   Registered     4463923       4463923     5/31/2015
MYNX
            5/31/2005       5/26/2006     5/31/2015 Goods: 023 Yarns
 
                           
 
  Community Trademark   Registered     4463774       4463774     5/31/2015
REFLEXX
            5/31/2005       3/31/2006     5/31/2015 Goods: 023 Yarns
 
                           
 
  Community Trademark   Registered     5 357 074       5 357 074     9/30/2016
REPREVE
            9/19/2006       7/11/2007     9/19/2016 Goods: 023 Yarns

 



--------------------------------------------------------------------------------



 



                                            ApplicationNumber      
RegistrationNumber     Next Renewal Date Mark Name   Country   Status    
ApplicationDate       RegistrationDate     ExpirationDate  
 
  Community Trademark   Registered     4463758       4463758     5/31/2015
 
                           
SORBTEK
            5/31/2005       3/31/2006     5/31/2015 Goods: 022 Synthetic fiber
for polyester based fabric
 
                           
 
  Community Trademark   Registered     008513355       008513355     8/31/2019
U TRUST
            8/27/2009       2/22/2010     8/27/2019 Goods: 042 Warranty service
program for yarn and thread; content authentication and verification program for
yarn and thread
 
                           
 
  Community Trademark   Registered     004722161       004722161     11/30/2015
UNIFI
            11/3/2005       8/25/2006     11/3/2015 Goods: 023 Yarns
 
                           
 
  Costa Rica   Registered     2007-5143       175042     5/23/2018
REPREVE
            5/15/2007       5/23/2008     5/23/2018 Goods: 023 Yarn
 
                           
 
  Ecuador   Registered     51301       I-4363-95     12/18/2015
MICROMATTIQUE
            10/25/1994       12/18/1995     12/18/2015 Goods: 023
 
                           
 
  Ecuador   Registered     51302       I-4364-95     12/18/2015
MICROMATTIQUE
            10/25/1994       12/18/1995     12/18/2015 Goods: 024
 
                           
 
  Ecuador   Registered     51297       I-4359-95     12/18/2015
MICROMATTIQUE
            10/25/1994       12/18/1995     12/18/2015 Goods: 025
 
                           
 
  Ecuador   Registered     34584       3135-93     11/30/2013
 
                           
UNIFI
            10/1/1992       11/30/1993     11/30/2013 Goods: 023 Yarns and
threads

 



--------------------------------------------------------------------------------



 



                                            ApplicationNumber      
RegistrationNumber     Next Renewal Date Mark Name   Country   Status    
ApplicationDate       RegistrationDate     ExpirationDate  
 
  El Salvador   Registered     20090126735     179 Book 147   3/5/2020
FIBERPRINT
            8/25/2009       3/5/2010     3/5/2020 Goods: 042 Warranty service
program for yarn and thread; content authentication and verification program for
yarn and thread
 
                           
 
  El Salvador   Registered     20090126734     115 Book 147   3/1/2020
U TRUST
            8/25/2009       3/1/2010     3/1/2020 Goods: 042 Warranty service
program for yarn and thread; content authentication and verification program for
yarn and Thread
 
                           
 
  France   Registered     013115568       013115568     8/5/2011
FYBERSERV
            8/6/2001       1/11/2002     8/6/2011 Goods: 042 Conception,
realisation, maintenance, updating, hosting and diffusion of websites and
databases for
 
                           
 
  France   Registered     013115743       013115743     8/5/2011
FYBERSERV & Design
            8/6/2001       1/11/2002     8/6/2011 Goods: 042 Conception,
realisation, maintenance, updating, hosting and diffusion of websites and
databases for
 
                           
 
  France   Registered     013115740       013115740     8/5/2011 FYBERSERV STAY
CONNECTED, MOVE AHEAD & Design     8/6/2001       1/11/2002     8/6/2011 Goods:
042 Conception, realisation, maintenance, updating, hosting and diffusion of
websites and databases for
 
                           
 
  France   Registered     013115569       013115569     8/5/2011 STAY CONNECTED,
MOVE AHEAD     8/6/2001       1/11/2002     8/6/2011 Goods: 042 Conception,
realisation, maintenance, updating, hosting and diffusion of websites and
databases for
 
                           
 
  France   Registered     92/435904       92435904     9/30/2012
UNIFI
            9/30/1992       9/30/1992     9/30/2012 Goods: 023 Yarns and threads
 
                           
 
  Germany   Registered     30148480.5/42       30148480     8/31/2011
FYBERSERV
            8/6/2001       10/15/2001     8/31/2011 Goods: 042 Conception,
realisation, maintenance, updating, hosting and diffusion of websites and
databases for

 



--------------------------------------------------------------------------------



 



                                            ApplicationNumber    
RegistrationNumber   Next Renewal Date Mark Name   Country   Status    
ApplicationDate     RegistrationDate   ExpirationDate  
 
  Germany   Registered     30148529.1       30148529     8/31/2011
FYBERSERV & Design
            8/7/2001       2/27/2002     8/31/2011 Goods: 042 Conception,
realisation, maintenance, updating, hosting and diffusion of websites and
databases for
 
                           
 
  Germany   Registered     30148528.3       30148528     8/31/2011 FYBERSERV
STAY CONNECTED, MOVE AHEAD & Design     8/7/2001       2/27/2002     8/31/2011
Goods: 042 Conception, realisation, maintenance, updating, hosting and diffusion
of websites and databases for
 
                           
 
  Germany   Registered     30148481.3/42       30148481     8/31/2011 STAY
CONNECTED, MOVE AHEAD     8/6/2001       10/15/2001     8/31/2011 Goods: 042
Conception, realisation, maintenance, updating, hosting and diffusion of
websites and databases for
 
                           
 
  Great Britain   Registered     2277027       2277027     8/2/2011
FYBERSERV
            8/2/2001       6/21/2002     8/2/2011 Goods: 035 Customer service
information and advice offered through the medium of a website and electronic
database
 
                           
 
  Great Britain   Registered     2277233       2277233     8/6/2011
FYBERSERV & Design
            8/6/2001       7/5/2002     8/6/2011 Goods: 035 Customer service
information and advice offered through the medium of a website and electronic
database
 
                           
 
  Great Britain   Registered     2277776       2277776     8/13/2011 FYBERSERV
STAY CONNECTED, MOVE AHEAD & Design     8/13/2001       8/2/2002     8/13/2011
Goods: 035 Customer service information and advice offered through the medium of
a website and electronic database
 
                           
 
  Great Britain   Registered     2277055       2277055     8/3/2011 STAY
CONNECTED, MOVE AHEAD     8/3/2001       8/2/2002     8/3/2011 Goods: 035
Customer service information and advice offered through the medium of a website
and electronic database       042 Customer service website and database
 
                           
 
  Guatemala   Registered     2162-07       154851     2/24/2018
REPREVE
            3/13/2007       2/25/2008     2/24/2018 Goods: 023 Yarn

 



--------------------------------------------------------------------------------



 



                                          ApplicationNumber   RegistrationNumber
  Next Renewal Date Mark Name   Country   Status   ApplicationDate  
RegistrationDate   ExpirationDate  
 
  Honduras   Filed   26775-09            
FIBERPRINT
          9/9/2009             Goods: 042 Warranty service program for yarn and
thread; content authentication and verification program for yarn and thread
 
                           
 
  Honduras   Registered   8.631-2007   103.995   2/28/2018
REPREVE
          3/12/2007   2/28/2008   2/28/2018
Goods: 023 Yarn
                           
 
                           
 
  Honduras   Filed   26774-09            
U TRUST
          9/9/2009             Goods: 042 Warranty service program for yarn and
thread; content authentication and verification program for yarn and thread
 
                           
 
  Hong Kong   Registered   300343070   300343070   12/22/2014
A.M.Y.
          12/23/2004   12/23/2004   12/23/2014
Goods: 023 Yarn
                           
 
                           
 
  Hong Kong   Registered   300496657   300496657   9/15/2015
AIO
          9/16/2005   9/16/2005   9/16/2015
Goods: 023 Yarn
                           
 
                           
 
  Hong Kong   Filed   301413323           8/25/2019
FIBERPRINT
          8/25/2009             Goods: 036 Warranty service program for yarn and
thread; content authentication and verification program for yarn and thread
 
                           
 
  Hong Kong   Registered   300432053   300432053   6/1/2015
MicroVista (Stylized)
          6/2/2005   6/2/2005   6/2/2015 Goods: 022 Textile filaments and
textile fibers
 
                           
 
  Hong Kong   Registered   300343106   300343106   12/22/2014
MYNX
          12/23/2004   12/23/2004   12/23/2014
Goods: 023 Yarn
                           

 



--------------------------------------------------------------------------------



 



                                          ApplicationNumber   RegistrationNumber
  Next Renewal Date Mark Name   Country   Status   ApplicationDate  
RegistrationDate   ExpirationDate  
 
  Hong Kong   Registered   300343089   300343089   12/23/2014
REFLEXX
          12/23/2004   12/23/2004   12/24/2014
Goods: 023 Yarn
                           
 
                           
 
  Hong Kong   Registered   300719037   300719037   9/10/2016
REPREVE
          9/11/2006   9/11/2006   9/11/2016
Goods: 023 Yarn
                           
 
                           
 
  Hong Kong   Registered   300483057   300483057   8/23/2015
SEDORA
          8/24/2005   8/24/2005   8/24/2015
Goods: 023 Yarn
                           
 
                           
 
  Hong Kong   Registered   300343061   300343061   12/22/2014
SORBTEK
          12/23/2004   12/23/2004   12/23/2014 Goods: 022 Synthetic fiber for
polyester based fabric
 
                           
 
  Hong Kong   Filed   301413314           8/25/2019
U TRUST
          8/25/2009             Goods: 036 Warranty service program for yarn and
thread; content authentication and verification program for yarn and thread
 
                           
 
  India   Registered   1334822   628983   1/28/2015
A.M.Y.
          1/28/2005   3/28/2007   1/28/2015
Goods: 023 Yarn
                           
 
                           
 
  India   Registered   1369759   753799   7/8/2015
CATCH MOVE RELEASE
          7/8/2005   7/8/2005   7/8/2015 Goods: 022 Synthetic fiber for
polyester based fabric
 
                           
 
  India   Registered   1381488   1381488   9/1/2015
CATCH MOVE RELEASE & Design
          9/1/2005   9/1/2005   9/1/2015 Goods: 022 Synthetic fiber for
polyester based fabric

 



--------------------------------------------------------------------------------



 



                                                  ApplicationNumber  
RegistrationNumber   Next Renewal Date Mark Name   Country   Status  
ApplicationDate   RegistrationDate   ExpirationDate      
India
  Filed       1855620   8/27/2019      
FIBERPRINT
              8/27/2009           8/27/2019 Goods: 042 Warranty service program
for yarn and thread; content authentication and verification program for yarn
and thread
 
                               
 
  India   Filed   01369197 940           7/6/2015
MicroVista (Stylized)
              7/6/2005             Goods: 022 Textile filaments and textile
yarns
 
                               
 
  India   Registered   1334823   625,748   1/28/2015
MYNX
              1/28/2005   3/27/2007   1/28/2015
Goods: 023 Yarn
                               
 
                               
 
  India   Filed   1334824           12/27/2014
REFLEXX
              12/27/2004             Goods: 023 Yarn (Request for
reconsideration to revive application was filed on February 3, 2010; awaiting
hearing date from the Indian Trademarks Registry)
 
                               
 
  India   Filed   1334825           12/27/2014
SORBTEK
              12/27/2004             Goods: 022 Synthetic fiber for polyester
based fabric
 
                               
 
  India   Filed   1855619           8/27/2019
U TRUST
              8/27/2009             Goods: 042 Warranty service program for yarn
and thread; content authentication and verification program for yarn and thread
 
                               
 
  Indonesia   Registered   2005 00800 00804   IDM000089969   1/11/2015
A.M.Y.
              1/12/2005   9/20/2006   1/12/2015
Goods: 023 Yarn
                               
 
                               
 
  Indonesia   Filed   D00 2005 009788   IDM000111776   6/28/2015
CATCH MOVE RELEASE & Design
    6/28/2005             Goods: 022 Synthetic fiber for polyester based fabric

 



--------------------------------------------------------------------------------



 



                                      ApplicationNumber   RegistrationNumber  
Next Renewal Date Mark Name   Country   Status   ApplicationDate  
RegistrationDate   ExpirationDate  
 
  Indonesia   Registered   D00 2005 010763   IDM000112908   7/5/2015
CATCH MOVE RELEASE
          7/6/2005   3/13/2007   7/6/2015 Goods: 022 Synthetic fiber for
polyester based fabric
 
                       
 
  Indonesia   Filed   J00 2009 037775           11/20/2019
FIBERPRINT
          11/20/2009             Goods: 042 Warranty service program for yarn
and thread; content authentication and verification program for yarn and thread
 
                       
 
  Indonesia   Registered   D00 2005 010762   IDM000112907   7/5/2015
MicroVista (Stylized)
          7/6/2005   3/13/2007   7/6/2015 Goods: 022 Textile filaments and
textile yarns
 
                       
 
  Indonesia   Registered   2005 00798 00802   IDM000089967   1/11/2015
MYNX
          1/12/2005   9/20/2006   1/12/2015
Goods: 023 Yarn
                       
 
                       
 
  Indonesia   Registered   2005 00799 00803   IDM000089968   1/11/2015
REFLEXX
          1/12/2005   9/20/2007   1/12/2015
Goods: 023 Yarn
                       
 
                       
 
  Indonesia   Registered   2005 00797 00801   IDM000089966   1/11/2015
SORBTEK
          1/12/2005   9/20/2006   1/12/2015 Goods: 022 Synthetic fiber for
polyester based fabric
 
                       
 
  Indonesia   Filed   J00 2009 037774           11/20/2019
U TRUST
          11/20/2009             Goods: 042 Warranty service program for yarn
and thread; content authentication and verification program for yarn and thread
 
                       
 
  Ireland   Registered   2001/2411   223308   8/1/2011
FYBERSERV
          8/2/2001   11/15/2002   8/2/2011 Goods: 035 Customer service
information and advice offered through the medium of a website and electronic
database

 



--------------------------------------------------------------------------------



 



                                  ApplicationNumber   RegistrationNumber   Next
Renewal Date Mark Name   Country   Status   ApplicationDate   RegistrationDate  
ExpirationDate  
 
  Ireland   Registered   2001/02507   223310   8/6/2011
FYBERSERV & Design
          8/7/2001   11/15/2002   8/7/2011 Goods: 035 Customer service
information and advice offered through the medium of a website and electronic
database
 
                   
 
  Ireland   Registered   2001/02480   223309   8/2/2011
STAY CONNECTED, MOVE AHEAD
  8/3/2001   11/15/2002   8/3/2011 Goods: 035 Customer service information and
advice offered through the medium of a website and electronic database
 
                   
 
  Italy   Registered   T02001C002643   946052   8/6/2011
FYBERSERV
          8/6/2001   11/23/2004   8/6/2011 Goods: 042 Customer service website
and database
 
                   
 
  Italy   Registered   T02001C002796   946191   8/24/2011
FYBERSERV & Design
          8/24/2001   11/23/2004   8/24/2011 Goods: 042 Customer service website
and database
 
                   
 
  Italy   Registered   T02001C002797   946192   8/24/2011
FYBERSERV STAY CONNECTED, MOVE AHEAD & Design
  8/24/2001   11/23/2004   8/24/2011 Goods: 042 Customer service website and
database
 
                   
 
  Italy   Registered   T02001C002644   946053   8/6/2011
STAY CONNECTED, MOVE AHEAD
  8/6/2001   11/23/2004   8/6/2011 Goods: 042 Customer service website and
database
 
                   
 
  Japan   Registered   2004-118995   4872892   6/17/2015
A.M.Y.
          12/28/2004   6/17/2005   6/17/2015
Goods: 023 Yarn
                   
 
                   
 
  Japan   Registered   2005-052152   4918168   12/22/2015
CATCH MOVE RELEASE
  6/10/2005   12/22/2005   12/22/2015 Goods: 022 Synthetic fiber for polyester
based fabric
 
                   
 
  Japan   Registered   2005-57243   4918178   12/22/2015
CATCH MOVE RELEASE & Design
  6/10/2005   12/22/2005   12/22/2015 Goods: 022 Synthetic fiber for polyester
based fabric

 



--------------------------------------------------------------------------------



 



                                          ApplicationNumber   RegistrationNumber
  Next Renewal Date Mark Name   Country   Status   ApplicationDate  
RegistrationDate   ExpirationDate  
 
  Japan   Filed   2009-081241            
FIBERPRINT
          10/27/2009             Goods: 042 Content authentication and
verification programs for yarn and thread
 
                           
 
  Japan   Registered   2005-050087   4933787   3/3/2016
MicroVista (Stylized)
          6/6/2005   3/3/2006   3/3/2016 Goods: 022 Continuous fiber for textile
use, other textile fibers; chemical-giber threads and yarns for textile use
 
                           
 
  Japan   Registered   2004-118993   4872891   6/17/2015
MYNX
          12/28/2004   6/17/2005   6/17/2015
Goods: 023 Yarn
                           
 
                           
REPREVE
  Japan   Registered   2006-084955
9/12/2006   5031613
3/9/2007   3/9/2017
3/9/2017
Goods: 023 Yarn
                           
 
                           
 
  Japan   Registered   2004-118994   4872890   6/17/2015
SORBTEK
          12/28/2004   6/17/2005   6/17/2015 Goods: 022 Synthetic fiber for
polyester based fabric
 
                           
 
  Japan   Filed   2009-081240            
U TRUST
          10/27/2009             Goods: 042 Content authentication and
verification programs for yarn and thread
 
                           
 
  Mexico   Registered   949488   1059496   7/22/2018
4T7
          7/22/2008   8/29/2008   7/22/2018
Goods: 023 Yarn
                           
 
                           
 
  Mexico   Registered   949489   1062248   7/22/2018
4T7 (Stylized)
          7/22/2008   9/24/2008   7/22/2018
Goods: 023 Yarn
                           
 
                           
 
  Mexico   Registered   741413   904577   9/26/2015
A.M.Y.
          9/26/2005   10/24/2005   9/26/2015
Goods: 023 Yarn
                           

 



--------------------------------------------------------------------------------



 



                                              ApplicationNumber  
RegistrationNumber   Next Renewal Date     Mark Name   Country   Status  
ApplicationDate   RegistrationDate   ExpirationDate    
 
  Mexico   Registered   741414   904578   9/26/2015    
AUGUSTA
          9/26/2005   10/24/2005   9/26/2015    
Goods: 023 Yarn
 
                               
 
  Mexico   Registered   741415   915970   9/26/2015    
CATCH MOVE RELEASE
          9/26/2005   1/23/2006   9/26/2015    
Goods: 022 Synthetic fiber for polyester based fabric
 
                               
 
  Mexico   Filed   1029262           8/25/2019
FIBERPRINT
          8/25/2009                
Goods: 042 Textile testing through content authentication and verification
program for yarn and thread
 
                               
 
  Mexico   Registered   741416   904,579   9/26/2015    
MicroVista (Stylized)
          9/26/2005   10/24/2005   9/26/2015    
Goods: 022 Textile filaments and textile fibers
 
                               
 
  Mexico   Registered   741417   904580   9/26/2015    
MYNX
          9/26/2005   10/24/2005   9/26/2015    
Goods: 023 Yarn
 
                               
 
  Mexico   Registered   777936   932989   4/18/2016    
REFLEXX
          4/18/2006   4/28/2006   4/18/2016    
Goods: 023 Synthetic fiber for polyester based fabric
 
                               
 
  Mexico   Registered   843446   983352   3/20/2017    
REPREVE
          3/20/2007   4/30/2007   3/20/2017    
Goods: 023 Threads and yarns
 
                               
 
  Mexico   Registered   741419   908479   9/26/2015    
SATURA & Design
          9/26/2005   11/18/2005   9/26/2015    
Goods: 023 Yarn
 
                               
 
  Mexico   Registered   736469   907973   8/26/2015    
SEDORA
          8/26/2005   11/16/2005   8/26/2015    
Goods: 023 Yarn

 



--------------------------------------------------------------------------------



 



                                              ApplicationNumber  
RegistrationNumber   Next Renewal Date     Mark Name   Country   Status  
ApplicationDate   RegistrationDate   ExpirationDate    
 
  Mexico   Registered   741420   904856   9/26/2015    
SORBTEK
          9/26/2005   10/25/2005   9/26/2015    
Goods: 022 Synthetic fiber for polyester based fabric
 
                               
 
  Mexico   Filed   1029260           8/25/2019
U TRUST
          8/25/2009                
Goods: 042 Textile testing, namely, content authentication and verification
program for yarn and thread
 
                               
 
  Mexico   Registered   150,693   442,683   9/20/2012    
UNIFI
          9/20/1992   9/24/1993   9/20/2012    
Goods: 023 Yarns and threads
 
                               
 
  Pakistan   Registered   204668   204668   1/7/2015    
A.M.Y.
          1/7/2005   1/7/2005   1/7/2015    
Goods: 023 Yarn
 
                               
 
  Pakistan   Filed   271593           8/27/2019
FIBERPRINT
          8/27/2009                
Goods: 042 Warranty service program for yarn and thread; content authentication
and verification program for yarn and thread
 
                               
 
  Pakistan   Registered   204667   204667   1/7/2015    
MYNX
          1/7/2005   1/7/2005   1/7/2015    
Goods: 023 Yarn
 
                               
 
  Pakistan   Registered   204666   204666   1/7/2015    
REFLEXX
          1/7/2005   1/7/2005   1/7/2015    
Goods: 023 Yarn
 
                               
 
  Pakistan   Filed   204665   1/7/2015        
SORBTEK
          1/7/2005                
Goods: 022 Synthetic fiber for polyester based fabric

 



--------------------------------------------------------------------------------



 



                                              ApplicationNumber  
RegistrationNumber   Next Renewal Date     Mark Name   Country   Status  
ApplicationDate   RegistrationDate   ExpirationDate    
 
  Pakistan   Filed   271594           8/27/2019
U TRUST
          8/27/2009                
Goods: 042 Warranty service program for yarn and thread; content authentication
and verification program for yarn and thread
 
                               
Panama
  Registered   162054-01   162054-01   6/7/2017        
REPREVE
          6/7/2007   6/7/2007   6/7/2017    
Goods: 023 Yarn
 
                               
 
  Peru   Registered   254083   13023   1/31/2015    
MICROMATTIQUE
          11/3/1994   1/31/2005   1/31/2015    
Goods: 023
 
                               
 
  Peru   Registered   254084   13392   2/14/2015    
MICROMATTIQUE
          11/3/1994   2/14/1995   2/14/2015    
Goods: 024
 
                               
 
  Peru   Registered   254085   12758   1/24/2015    
MICROMATTIQUE
          1/24/2005   1/24/2005   1/24/2015    
Goods: 025
 
                               
 
  Peru   Registered   308934   129306   7/26/2017    
REPREVE
          3/16/2007   7/26/2007   7/26/2017    
Goods: 023 Yarn
 
                               
 
  Peru   Registered   245,707   011676   12/2/2014    
UNIFI
          7/1/1994   12/2/1994   12/2/2014    
Goods: 023 Yarns and threads
 
                               
 
  South Africa   Registered   2005120285   2005/20285   9/26/2015    
A.M.Y.
          9/26/2005   9/26/2005   9/26/2015    
Goods: 023 Yarns and threads, for textile use

 



--------------------------------------------------------------------------------



 



                                              ApplicationNumber  
RegistrationNumber   Next Renewal Date     Mark Name   Country   Status  
ApplicationDate   RegistrationDate   ExpirationDate    
 
  South Africa   Registered   2005120286   2005120286   9/26/2015    
CATCH MOVE RELEASE
          9/26/2005   9/26/2005   9/26/2015    
Goods: 022 Synthetic fiber for polyester based fabric
 
                               
 
  South Africa   Registered   2005120287   2005/20287   9/26/2015    
MYNX
          9/26/2005   9/26/2005   9/26/2015    
Goods: 023 Yarns and threads, for textile use
 
                               
 
  South Africa   Registered   2005120288   2005/20288   9/26/2015    
REFLEXX
          9/26/2005   9/26/2005   9/26/2015    
Goods: 023 Yarns and threads, for textile use
 
                               
 
  South Africa   Registered   2005120289   2005/20289   9/26/2015    
SORBTEK
          9/26/2005   9/26/2010   9/26/2015    
Goods: 022 Synthetic fiber for polyester based fabric
 
                               
 
  South Korea   Registered   40-2004-0058271   650246   2/7/2016    
A.M.Y.
          12/24/2004   2/7/2006   2/7/2016    
Goods: 023 Spun thread and yarn, colored threads, sewing thread and yarn,
semi-synthetic fiber thread and yarn for textile use, regenerated fiber thread
and yarn for textile use, elastic thread and yarn for textile use, threads of
plastic materials for textile use, inorganic fiber base mixed thread and yarn,
chemical fiber base mixed
 
                               
 
  South Korea   Registered   40-2005-26536   657413   4/4/2016    
CATCH MOVE RELEASE
          6/10/2005   4/4/2006   4/4/2016    
Goods: 022 Synthetic fiber for polyester based fabric
 
                               
 
  South Korea   Registered   40-2005-26534   657407   4/4/2016    
CATCH MOVE RELEASE & Design
          6/10/2005   4/4/2006   4/4/2016    
Goods: 022 Synthetic fiber for polyester based fabric
 
                               
 
  South Korea   Filed   41-2009-19708                
FIBERPRINT
          8/25/2009                
Goods: 042 Warranty service program for yarn and thread; content authentication
and verification program for yarn and thread

 



--------------------------------------------------------------------------------



 



                                              ApplicationNumber  
RegistrationNumber   Next Renewal Date     Mark Name   Country   Status  
ApplicationDate   RegistrationDate   ExpirationDate    
 
  South Korea   Registered   40-2005-25437   657406   4/4/2016    
MicroVista (Stylized)
          6/3/2005   4/4/2006   4/4/2016    
Goods: 022 Textile filaments, textile fibers
 
                               
 
  South Korea   Registered   40-2004-0058273   650411   2/8/2016    
REFLEXX
          12/24/2004   2/8/2006   2/8/2016    
Goods: 023 Spun thread and yarn, colored threads, sewing thread and yarn,
semi-synthetic fiber thread and yarn for textile use, regenerated fiber thread
and yarn for textile use, elastic thread and yarn for textile use, threads of
plastic materials for textile use, inorganic fiber base mixed thread and yarn,
chemical fiber base mixed
 
                               
 
  South Korea   Registered   40-2004-0058270   642090   12/6/2015    
SORBTEK
          12/24/2004   12/6/2005   12/6/2015    
Goods: 022 Synthetic fiber for polyester based fabric
 
                               
 
  South Korea   Filed   41-2009-19706                
U TRUST
          8/25/2009                
Goods: 042 Warranty service program for yarn and thread; content authentication
and verification program for yarn and thread
 
                               
 
  Spain   Registered   2573364   2573364   12/22/2013    
FYBERSERV
          12/22/2003   7/13/2004   12/22/2013    
Goods: 035 Customer service information and advice offered through the medium of
a website and electronic database
 
                               
 
  Spain   Registered   2420948   2420948   8/13/2011    
FYBERSERV & Design
          8/13/2001   10/7/2002   8/13/2011    
Goods: 042 Customer service website and database
 
                               
 
  Spain   Registered   2420947   2420947   8/13/2011    
FYBERSERV STAY
CONNECTED, MOVE
AHEAD & Design
          8/13/2001   10/7/2002   8/13/2011    
Goods: 042 Customer service website and database
 
                               
 
  Spain   Registered   2420083   2420083   8/7/2011    
STAY CONNECTED, MOVE AHEAD
      8/7/2001   9/16/2003   8/7/2011    
Goods: 042 Leasing access time to databases and hosting websites for customers
interested in information relating to the textile industry

 



--------------------------------------------------------------------------------



 



                                  ApplicationNumber   RegistrationNumber   Next
Renewal Date Mark Name   Country   Status   ApplicationDate   RegistrationDate  
ExpirationDate  
 
  Taiwan   Registered   93060497   1173649   9/15/2015
A.M.Y.
          12/27/2004   9/16/2005   9/16/2015
Goods: 023 Yarn
 
                   
 
  Taiwan   Registered   94027783   1198442   2/29/2016
CATCH MOVE RELEASE
          6/10/2005   3/1/2006   3/1/2016
Goods: 022 Synthetic fiber for polyester based fabric
       
 
                   
 
  Taiwan   Registered   94027784   1223508   8/15/2016
CATCH MOVE RELEASE & Design
          6/10/2005   8/16/2006   8/16/2016
Goods: 022 Synthetic fiber for polyester based fabric
       
 
                   
 
  Taiwan   Filed   98037146        
FIBERPRINT
          8/26/2009        
Goods: 042 Content authentication and verification services for yarn and thread
products
       
 
                   
 
  Taiwan   Registered   94026471   1204712   4/15/2016
MicroVista (Stylized)
          6/3/2005   4/16/2006   4/16/2016
Goods: 022 Textile filaments and textile fibers
       
 
                       
Taiwan
  Registered   93060496   1173648   9/15/2015
MYNX
          12/27/2004   9/16/2005   9/16/2015
Goods: 023 Yarn
 
                   
 
  Taiwan   Registered   93060495   1173647   9/15/2015
REFLEXX
          12/27/2004   9/16/2005   9/16/2015
Goods: 023 Yarn
 
                   
 
  Taiwan   Registered   93060494   1173646   9/15/2015
SORBTEK
          12/27/2004   9/16/2005   9/16/2015
Goods: 022 Synthetic fiber for polyester based fabric
       

 



--------------------------------------------------------------------------------



 



                                  ApplicationNumber   RegistrationNumber   Next
Renewal Date Mark Name   Country   Status   ApplicationDate   RegistrationDate  
ExpirationDate  
 
  Taiwan   Filed   98037144        
U TRUST
          8/26/2009        
Goods: 042 Content authentication and verification services for yarn and thread
products
 
                   
 
  Thailand   Registered   585908   TM235573   3/28/2015
A.M.Y.
          3/29/2005   2/8/2006   3/28/2015
Goods: 023 Yarn
 
                   
 
  Thailand   Registered   593616   TM237186   6/14/2015
CATCH MOVE RELEASE
          6/15/2005   3/3/2006   6/14/2015
Goods: 022 Synthetic fiber for polyester based fabric
 
                   
 
  Thailand   Registered   593617   TM237043   6/14/2015
CATCH MOVE RELEASE & Design
          6/15/2005   3/3/2006   6/14/2015
Goods: 022 Synthetic fiber for polyester based fabric
 
                   
 
  Thailand   Filed   742144       8/31/2019
FIBERPRINT
          9/1/2009        
Goods: 042 Warranty service program for yarn and thread; content authentication
and verification program for yarn and thread
 
                   
 
  Thailand   Registered   592822   TM237185   6/7/2015
MicroVista (Stylized)
          6/8/2005   3/3/2006   6/7/2015
Goods: 022 Textile filaments and textile fibers
 
                   
 
  Thailand   Registered   577955   TM231691   1/4/2015
MYNX
          1/5/2005   12/9/2005   1/4/2015
Goods: 023 Yarn
 
                   
 
  Thailand   Registered   577956   TM256155   1/4/2015
REFLEXX
          1/5/2005   2/15/2007   1/4/2015
Goods: 023 Yarn

 



--------------------------------------------------------------------------------



 



                                  ApplicationNumber   RegistrationNumber   Next
Renewal Date Mark Name   Country   Status   ApplicationDate   RegistrationDate  
ExpirationDate  
 
  Thailand   Registered   577957   TM231692   1/4/2015
SORBTEK
          1/5/2005   12/9/2005   1/4/2015
Goods: 022 Synthetic fiber for polyester based fabric
 
                   
 
  Thailand   Filed   742143       8/31/2019
U TRUST
          9/1/2009        
Goods: 042 Warranty service program for yarn and thread; content authentication
and verification program for yarn and thread
 
                   
 
  Turkey   Registered   2005/45693   2005/45693   10/31/2015
A.M.Y.
          10/21/2005   10/21/2005   10/21/2015
Goods: 023 Yarn
 
                   
 
  Turkey   Registered   2005/45694        
CATCH MOVE RELEASE
          10/21/2005        
Goods: 022 Synthetic fiber for polyester based fabric
 
                   
 
  Turkey   Filed   2009/45659       8/31/2019
FIBERPRINT
          8/26/2009        
Goods: 042 Warranty service program for yarn and thread; content authentication
and verification program for yarn and thread
 
                   
 
  Turkey   Registered   2005/45695   2005/45695   10/31/2015
MYNX
          10/21/2005   10/21/2005   10/21/2015
Goods: 023 Yarn
 
                   
 
  Turkey   Registered   2005/45694        
SORBTEK
          10/21/2005        
Goods: 022 Synthetic fiber for polyester based fabric
 
                   
 
  Turkey   Filed   2009/45658       8/31/2019
U TRUST
          8/26/2009        
Goods: 042 Warranty service program for yarn and thread; content authentication
and verification program for yarn and thread

 



--------------------------------------------------------------------------------



 



                                  ApplicationNumber   RegistrationNumber   Next
Renewal Date Mark Name   Country   Status   ApplicationDate   RegistrationDate  
ExpirationDate  
 
  United States   Registered   77/483,567   3,693,613   10/6/2019
4T7
          5/27/2008   10/6/2009   10/6/2019
Goods: 023 Yarn
 
                   
 
  United States   Filed   77/483,561        
4T7 (Stylized)
          5/27/2008        
Goods: 023 Yarn
 
                   
 
  United States   Registered   76/364,872   2,738,677   7/15/2013
A.M.Y.
          1/31/2002   7/15/2003   7/15/2013
Goods: 023 Yarn
 
                   
 
  United States   Registered   78/672,506   3,098,266   5/30/2016
AIO
          7/18/2005   5/30/2006   5/30/2016
Goods: 023 Yarn
 
                   
 
  United States   Registered   78/666,601   3,135,416   8/29/2016
aio (Stylized)
          7/8/2005   8/29/2006   8/29/2016
Goods: 023 Yarn
 
                   
 
  United States   Registered   76/192,695   2,737,792   7/15/2013
AUGUSTA
          1/11/2001   7/15/2003   7/15/2013
Goods: 023 Yarn
 
                   
 
  United States   Registered   78/310,167   2,877,731   8/24/2014
AVADA
          10/7/2003   8/24/2004   8/24/2014
Goods: 023 Yarn
 
                   
 
  United States   Registered   78/670,154   3,206,916   2/6/2017
CATCH MOVE RELEASE
          7/14/2005   2/6/2007   2/6/2017
Goods: 022 Synthetic fiber for polyester based fabric

 



--------------------------------------------------------------------------------



 



                                  ApplicationNumber   RegistrationNumber   Next
Renewal Date Mark Name   Country   Status   ApplicationDate   RegistrationDate  
ExpirationDate  
 
  United States   Registered   78/326,706   2,897,488   10/26/2014
CIELO
          11/12/2003   10/26/2004   10/26/2014
Goods: 023 Yarn
 
                   
 
  United States   Registered   76/192,694   2,716,285   5/13/2013
ECLYPSE
          1/11/2001   5/13/2003   5/13/2013
Goods: 022 Continuous filament fiber with differential dye looks to be woven or
knitted into fabric for men’s and women’s business attire, upholstery and home
furnishings
 
                   
 
  United States   Filed   77/778,472        
FIBERPRINT
          7/10/2009        
Goods: 042 Providing content authentication and verification services for yarn
and thread
 
                   
 
  United States   Registered   76/207,014   2,856,270   6/22/2014
FYBERSERV
          2/6/2001   6/22/2004   6/22/2014
Goods: 035 Customer service information and advice offered through the medium of
a website and electronic database in the textiles industry
 
                   
 
  United States   Registered   76/215,860   2,806,981   1/20/2014
FYBERSERV & Design
          2/26/2001   1/20/2004   1/20/2014
Goods: 035 Customer service information and advice offered through the medium of
a website and electronic database in the textiles industry
 
                   
 
  United States   Registered   76/216,640   2,936,585   3/29/2015
FYBERSERV STAY CONNECTED, MOVE AHEAD & Design
  2/26/2001   3/29/2005   3/29/2015
Goods: 035 Customer service information and advice offered through the medium of
a website and electronic database in the textiles industry
 
                   
 
  United States   Registered   78/310,163   2,877,729   8/24/2014
INHIBIT
          10/7/2003   8/24/2004   8/24/2014
Goods: 023 Yarn

 



--------------------------------------------------------------------------------



 



                                      Application Number     Registration Number
  Next Renewal Date Mark Name   Country   Status   Application Date    
Registration Date   Expiration Date  
 
  United States   Registered   78/310,166     2,877,730     8/24/2014
MERANO
          10/7/2003     8/24/2004     8/24/2014
Goods: 023 Yarn
                       
 
                       
 
  United States   Registered   76/358,700     2,757,202     8/26/2013
MicroVista (Stylized)
          1/14/2002     8/26/2003     8/26/2013 Goods: 022 Textile filaments and
textile fibers    
 
                       
 
  United States   Registered   78/310,162     2,947,770     5/10/2015
MYNX
          10/7/2003     5/10/2005     5/10/2015
Goods: 023 Yarn
                       
 
                       
 
  United States   Registered   76/192,696     2,595,801     7/16/2012
NOVVA
          1/11/2001     7/16/2002     7/16/2012
Goods: 023 Yarn
                       
 
                       
 
  United States   Registered   76/367,131     2,744,440     7/29/2013 PROVIDING
INNOVATIVE FIBERS AND COMPETITIVE SOLUTIONS     2/4/2002     7/29/2003 7/29/2013
Goods: 035 Business marketing services in the textile industry            
 
                       
 
  United States   Registered   78/310,160     2,877,728     8/24/2014
REFLEXX
          10/7/2003     8/24/2004     8/24/2014
Goods: 023 Yarn
                       
 
                       
 
  United States   Registered   76/192,693     2,691,497     2/25/2013
REPREVE
          1/11/2001     2/25/2003     2/25/2013
Goods: 023 Yarn
                       
 
                       
 
  United States   Filed   85/055,863            
REPREVE
          6/7/2010             Goods: 040 Production, treatment and refinement
of biofuels for others               042 Scientific research and consultation
services in the field of biofuels

 



--------------------------------------------------------------------------------



 



                                                ApplicationNumber    
RegistrationNumber   Next Renewal Date     Mark Name   Country   Status    
ApplicationDate     RegistrationDate   ExpirationDate      
 
  United States   Filed     85/011,398                  
SATURA
            4/12/2010                  
Goods: 023 Yarn
                               
 
                               
 
  United States   Registered     78/331,625       2,897,506     10/26/2014    
SATURA & Design
            11/21/2003       10/26/2004     10/26/2014    
Goods: 023 Yarn
                               
 
                               
 
  United States   Registered     78/686,681       3.152,281     10/3/2016    
SEDORA
            8/5/2005       10/3/2006     10/3/2016    
Goods: 023 Yarn
                               
 
                               
 
  United States   Registered     75/928,744       2,777,116     10/28/2013    
SORBTEK
            2/25/2000       10/28/2003     10/28/2013     Goods: 022 Synthetic
fiber for polyester based fabric      
 
  United States   Registered     76/206,638       2,802,860     1/6/2014    
STAY CONNECTED, MOVE AHEAD         2/7/2001       1/6/2004     1/6/2014    
Goods: 035 Customer service information and advice relating to the applicant’s
textile products all via the Internet  
 
  United States   Registered     76/192,692       2,716,284     5/13/2013    
SULTRA
            1/11/2001       5/13/2003     5/13/2013    
Goods: 023 Yarn
                               
 
                               
 
  United States   Registered     78/310,157       2,877,727     8/24/2014    
TEXTRA
            10/7/2003       8/24/2004     8/24/2014  
Goods: 023 Yarn
                               
 
                               
 
  United States   Filed     77/778,467                  
U TRUST
            7/10/2009                   Goods: 042 Providing content
authentication and verification services for yarn and thread

 



--------------------------------------------------------------------------------



 



                                                Application Number    
Registration Number   Next Renewal Date   Mark Name   Country   Status    
Application Date     Registration Date   Expiration Date      
 
  United States   Registered     74/261,913       1,872,523     1/10/2015    
UNIFI
            4/2/1992       1/10/1995     1/10/2015     Goods: 023 Yarns and
threads formed of natural and/or synthetic fibers, but excluding glass  
 
  United States   Registered     74/261,912       2,161,151     6/2/2018    
UNIFI (Stylized)
            4/2/1992       6/2/1998     6/2/2018    
Goods: 023 Yarns
                               
 
                               
 
  Uruguay   Registered     256316       256316     7/9/2013    
MICROMATTIQUE
            8/27/1992       7/9/1993     7/9/2013    
Goods: 024
                               
             025
                               
 
                               
 
  Venezuela   Registered     16276-94       P-187904     2/9/2016    
MICROMATTIQUE
            12/6/1994       2/9/1996     2/9/2016    
Goods: 024
                               
             025
                               
 
                               
 
  Venezuela   Registered     16325-94       P-187923     2/9/2016    
MICROMATTIQUE
            12/7/1994       2/9/1996     2/9/2016    
Goods: 023
                               
 
                               
 
  Vietnam   Registered     4-2005-02289       77270     3/4/2015     A.M.Y. &
Design (in color)         3/4/2005       11/24/2006     3/4/2015    
Goods: 023 Yarn
                               
 
                               
 
  Vietnam   Filed     4-2009-18970             9/7/2019    
FIBERPRINT
            9/7/2009                   Goods: 042 Authentication and
verification programs (content certification services) for yarn and thread    
 
                               
 
  Vietnam   Registered     4-2005-02286       77267     3/4/2015    
MYNX
            3/4/2005       11/24/2006     3/4/2015    
Goods: 023 Yarn
                               

 



--------------------------------------------------------------------------------



 



                                                Application Number    
Registration Number   Next Renewal Date     Mark Name   Country   Status    
Application Date     Registration Date   Expiration Date      
 
  Vietnam   Registered     4-2005-02287       77268     3/4/2015    
REFLEXX
            3/4/2005       11/24/2006     3/4/2015    
Goods: 023 Yarn
                               
 
                               
 
  Vietnam   Registered     4-2005-02288       77269     3/4/2015    
SORBTEK
            3/4/2005       11/24/2006     3/4/2015     Goods: 022 Synthetic
fiber for polyester based fabric      
 
  Vietnam   Filed     4-2009-18971             9/7/2019    
U TRUST
            9/7/2009                   Goods: 042 Authentication and
verification programs (content certification services) for yarn and thread    

Licensed Patents, Trademarks and Copy Rights
DuPont Licensed Trademarks and Patents as set forth in its Licensed Fiber
Processor Agreement with Unifi, dated May 7, 1999 (for Coolmax, Coolmax Alta and
Thermastat), the Technology Cross-License Agreement with Unifi, effective
June 1, 2000, and the Invista S.r.l. POY Intellectual Property License Agreement
with Unifi, effective September 30, 2004 (for Softec, Vibrance and Dacron), as
well as other Dupont Technical Information provided the said agreements.
Licensed patents, trademarks and copy rights that the Borrowers have the right
to use due to the purchase of products and/or services from their various
vendors and suppliers.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2(a)(iv)
COMMERCIAL TORT CLAIMS
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 4(a)(i)
CHIEF EXECUTIVE OFFICE/PRINCIPAL PLACE OF BUSINESS/EXACT LEGAL NAME
STATE OF FORMATION

                                                                      State ID  
  State of     Date of         Legal Name   EIN     Number     Formation    
Formation     Ownership          
Domestic Entities:
                                               
 
                                          1    
Unifi, Inc.
                             
7201 W Friendly Avenue
    11-2165495     N/A   NY         1/8/1969     Ultimate Parent            
Greensboro, NC 27410
            152807 (NC)                                  
 
                                          2    
Unifi Manufacturing, Inc.
                             
7201 W Friendly Avenue
Greensboro, NC 27410
    56-2001082       411480     NC         11/25/1996     100% - Inc            
 
                                          3    
Unifi Sales & Distribution, Inc.
                             
7201 W Friendly Avenue
Greensboro, NC 27410
    56-2001079       411509     NC         11/25/1996     100% - Inc            
 
                                          4    
Spanco International, Inc.
                               
7201 W Friendly Avenue
Greensboro, NC 27410
    56-1861046       335876     NC               100% - UMI            
 
                                          5    
Unimatrix Americas, LLC
                             
7201 W Friendly Avenue
Greensboro, NC 27410
    86-1091016       693371     NC         10/2/2003     100% - UMI            
 
                                          6    
Unifi Equipment Leasing, LLC
                         
(f/k/a Unifi Kings Mountain
7201 W Friendly Avenue
Greensboro, NC 27410
    Appl Not Filed       840276     NC         4/12/2006     100% - UMI        
   
 
                                7    
Unifi Textured Polyester, LLC
                             
7201 W Friendly Avenue
Greensboro, NC 27410
    56-2085603       457283     NC         4/23/1998     100% - UMI    

ALL BOOKS AND RECORDS ARE MAINTAINED AT THE UNIFI, INC. CORPORATE HEADQUARTERS
AT 7201 W. FRIENDLY AVENUE, GREENSBORO, GUILFORD COUNTY, NORTH CAROLINA, 27410,
P.O. BOX 19109, GREENSBORO, NC 27419

 



--------------------------------------------------------------------------------



 



SCHEDULE 4(a)(ii)
NAME CHANGES/CHANGES IN
CORPORATE STRUCTURE/TRADE NAMES
None, except as set forth on Schedule 4(a)(i) or Schedule 1(b)

 



--------------------------------------------------------------------------------



 



SCHECULE 4(b)
LOCATIONS OF COLLATERAL

                  Inventory/Equipment   Owned (“O”)     Owner’s   at Location  
or     Name   Yes (“Y) No (“N”)   Leased (“L”)   Property Address  
Unifi, Inc.
  Y   O   Corporate Offices
 
          7201 West Friendly Avenue
 
          Greensboro, NC 27410
 
           
Unifi Manufacturing, Inc.:
           
 
           
 
  Y   O   Yadkinville–T1 & T2
 
          & Warehouses W-1 & W-2
 
          601 East Main Street
 
          Yadkinville, NC 27055
 
           
 
  Y   O   Yadkinville – T5 & F1
 
          1641 Shacktown Road
 
          Yadkinville, NC 27055
 
           
 
  Y   O   Topsider Warehouse
 
          (Recycling Center)
 
          180 Beroth Drive
 
          Yadkinville, NC 27055
 
           
 
  Y   O   Lynch Property (guest house)
 
          603 East Main Street
 
          Yadkinville, NC 27055
 
           
 
  Y   O   Reidsville – Plant 4
 
          2920 Vance Street Ext.
 
          Reidsville, NC 27320
 
           
 
  Y   L   Mayodan – Plant 15
 
          271 Cardwell Road
 
          Mayodan, NC 27027
 
           
 
  Y   O   Madison – Plant 3 & Warehouse
 
          805 Island Drive
 
          Madison, NC 27025
 
           
 
  Y   O   Decatur Street Warehouse
 
          713 W. Decatur Street
 
          Madison, NC 27025
 
           
 
  Y   O   Central Distribution Center
 
          Houston Loop Road
 
          Fort Payne, Alabama 35968
 
           
 
  Y   L   Cooleemee Warehouse
 
          314 South Main Street
 
          Cooleemee, NC 27014
 
           

 



--------------------------------------------------------------------------------



 



Entities having possession of inventory or equipment
other than the Company or its Subsidiaries

     
CONSIGNMENT LOCATION
  Fibretrade Canada, Inc.
 
  925 McCaffrey
 
  St. Laurent, Quebec
 
  Canada
 
   
COMMISSIONING LOCATIONS
  Warp Development Corp.
 
  100 Bivens Road
 
  Monroe, NC 28110
 
   
 
  American Yarn, LLC
 
  1305 Graham Street
 
  Burlington, NC 27523
 
   
WAREHOUSE LOCATIONS
  Cooleemee Warehouse
 
  Cooleemee Partners, LLC
 
  314 South Main Street
 
  Cooleemee, NC 27014
 
   
 
  Blackhawk Logistics, LLC
 
  5801 North Rhett Ext.
 
  Hanahan, SC 29406
 
   
 
  Globe Con Freight Systems, Inc.
 
  18420 South Broadwick Street, PR3
 
  Rancho Dominguez, California 90220
 
   

 



--------------------------------------------------------------------------------



 



Exhibit C to First Amendment to Amended and Restated Credit Agreement,
Amended and Restated Security Agreement and Pledge Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Schedule 2(a)
to
Pledge Agreement
dated as of May 26, 2006, as amended,
in favor of Bank of America, N.A.,
as Agent

                                              Percentage of Interest Name of
Subsidiary   Number of Shares   Certificate Number   Pledged/Pledgor
Unifi Manufacturing, Inc.
    1,000       1     100% - Unifi, Inc.
Unifi Sales & Distribution, Inc.
    1,000       1     100% - Unifi, Inc.
Unifi International Service, Inc. (Dissolved)
    500       2     100% - Unifi, Inc.
Charlotte Technology Group, Inc. (Dissolved)
    9,828,000       1      
 
    21,996       16          
 
  (Total: 9,849,996)           100% - Unifi Sales & Distribution, Inc.
UTG Shared Services, Inc. (Dissolved)
    10       1     100% - Charlotte Technology Group, Inc.
Spanco International, Inc.
    100       2     100% - Spanco Industries, Inc.
Spanco Industries, Inc. (Dissolved)
    100       2     100% Unifi Manufacturing, Inc.
Unifi Latin America, S.A.
    213,944       1      
 
    567,796       6          
 
    144,264       8          
 
    159,816       10          
 
    492,657       11          
 
  (Total: 1,578,477)           67.3% - Spanco International, Inc.

(uncertificated entities):

              Percentage of Interest Name of Subsidiary   Pledged/Pledgor
Unifi Yarns Mexico, S. de RL de CV
  0.01% INC
 
  99.99% UMI
Unifi Equipment Leasing, LLC
  100% UMI
Unifi Manufacturing Virginia, LLC (Dissolved)
  95% Unifi, Inc.
 
  5% Unifi Manufacturing, Inc.
 
  95% Unifi, Inc.
Unifi Export Sales, LLC (Dissolved)
  5% Unifi Manufacturing, Inc.
Glentouch Yarn Company, LLC (Dissolved)
  100% Unifi, Inc.
Unifi Textured Polyester, LLC
  100% Unifi, Inc.
Unifi Kinston, LLC
  100% Unifi, Inc.
 
  100% Unifi Sales &
Unifi Technical Fabrics, LLC (Dissolved)
  Distribution, Inc.
Unifi Holding 1 B.V.
  100% Unifi, Inc.
UniMatrix Americas, LLC
  100% Unifi Manufacturing, Inc.
Unifi do Brasil, LTA
  99.99% Unifi, Inc.
 
  0.01% Unifi Manufacturing, Inc.
Parkdale America, LLC
  34% Unifi Manufacturing, Inc.

Provided, however, that with respect to the Membership Interests of any Borrower
in Parkdale America, LLC, the pledge thereof shall be subject to requirements
and limitations set forth in that certain Limited Consent to Permit Encumbrance
of Membership Interest for Collateral Security Purposes, dated as of May 15,
2006, among Unifi Manufacturing Inc., Parkdale Mills Incorporated, the Agent and
the Trustee.

 



--------------------------------------------------------------------------------



 



Exhibit 4(a)
to
Pledge Agreement
dated as of May__, 2006, as amended,
in favor of Bank of America, N.A.,
as Agent
Irrevocable Stock Power
     FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
the following shares of capital stock of _____________________, a ____________
corporation:

     
No. of Shares
  Certificate No.      

and irrevocably appoints ________________________ its agent and attorney-in-fact
to transfer all or any part of such capital stock or equity interest and to take
all necessary and appropriate action to effect any such transfer. The agent and
attorney-in-fact may substitute and appoint one or more persons to act for him.
_______________,
a ______________ [corporation]

                  By:           Name:           Title:        

 